Exhibit 10.3
EXECUTION VERSION
AMENDED AND RESTATED FINANCING AGREEMENT
The CIT Group/Commercial Services, Inc.
(as Agent)
the Lenders that are parties hereto
and
G-III Leather Fashions, Inc.,
J. Percy for Marvin Richards, Ltd.
CK Outerwear, LLC
A. Marc & Co., Inc.
and
Andrew & Suzanne Company Inc.
(as Borrowers)
Dated: April 3, 2008

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page
SECTION
           
1.
  Definitions     2  
1.1.
  Defined Terms     2    
SECTION
           
2.
  Conditions Precedent     26  
2.1.
  Conditions Precedent to Initial Funding     26    
SECTION
           
3.
  Revolving Loans and Collections     30  
3.1.
  Funding Conditions and Procedures     30  
3.2.
  Handling of Proceeds of Collateral; Cash Dominion     32  
3.3.
  Collective Borrowing Arrangement; Revolving Loan Account     33  
3.4.
  Repayment of Overadvances     33  
3.5.
  Application of Proceeds of Collateral     34  
3.6.
  Monthly Statement     34  
3.7.
  Access to CIT’s System     35    
SECTION
           
4.
  [RESERVED]     35    
SECTION
           
5.
  Letters of Credit, Bankers Acceptances, Steamship Guarantees and Airway
Releases     36  
5.1.
  Assistance and Purpose     36  
5.2.
  Authority to Charge Revolving Loan Account     37  
5.3.
  Indemnity Relating to Letters of Credit and Bankers Acceptances     37  
5.4.
  Compliance of Goods, Documents and Shipments with Agreed Terms     37  
5.5.
  Handling of Goods, Documents and Shipments     38  
5.6.
  Compliance with Laws; Payment of Levies and Taxes     38  
5.7.
  Subrogation Rights     39  
5.8.
  Risk Participation     39    
SECTION
           
6.
  Collateral     39  
6.1.
  Grant of Security Interest     39  
6.2.
  Limited License     40  
6.3.
  Representations, Covenants and Agreements Regarding Collateral Generally    
40  
6.4.
  Representations Regarding Accounts and Inventory     40  
6.5.
  Covenants and Agreements Regarding Accounts and Inventory     41  
6.6.
  Covenants and Agreements Regarding Equipment     42  
6.7.
  General Intangibles     42  
6.8.
  Commercial Tort Claims     42  
6.9.
  Letter of Credit Rights     43  
6.10.
  Intentionally Omitted.     43  
6.11.
  Reference to Other Loan Documents     43  
6.12.
  Credit Balances; Additional Collateral     43  

i



--------------------------------------------------------------------------------



 



                      Page
SECTION
           
7.
  Representations, Warranties and Covenants     44  
7.1.
  Initial Disclosure Representations and Warranties     44  
7.2.
  Affirmative Covenants     46  
7.3.
  Financial Covenants     56  
7.4.
  Negative Covenants     57  
7.5.
  Licensor Consent Letters     60  
7.6.
  Landlord Waivers     60  
7.7.
  Excluded Subsidiaries     61  
7.8.
  Foreign Subsidiaries     61    
SECTION
           
8.
  Interest, Fees and Expenses     61  
8.1.
  Interest     61  
8.2.
  Default Interest Rate     61  
8.3.
  Fees and Expenses Relating to Letters of Credit, Bankers Acceptances,
Steamship Guarantees and Airway Releases     62  
8.4.
  Out-of-Pocket Expenses     62  
8.5.
  Line of Credit Fee; Charging of Interest and Fees     62  
8.6.
  Intentionally Omitted     62  
8.7.
  Fee Letter     62  
8.8.
  Standard Operational Fees     62  
8.9.
  LIBOR Loans     63  
8.10.
  LIBOR Breakage Costs and Fees     65  
8.11.
  Early Termination Fee     65  
8.12.
  Capital Adequacy     65  
8.13.
  Taxes, Reserves and Other Conditions     66  
8.14.
  Authority to Charge Revolving Loan Account     66    
SECTION
           
9.
  Powers     67  
9.1.
  Authority     67  
9.2.
  Limitations on Exercise     67    
SECTION
           
10.
  Events of Default and Remedies     67  
10.1.
  Events of Default     67  
10.2.
  Remedies With Respect to Outstanding Loans     69  
10.3.
  Remedies With Respect to Collateral     70  
10.4.
  Application of Proceeds     71  
10.5.
  General Indemnity     71    
SECTION
           
11.
  Termination     72    
SECTION
           
12.
  Miscellaneous     72  
12.1.
  Waivers     72  
12.2.
  Entire Agreement; Amendments     73  
12.3.
  Usury Limit     73  
12.4.
  Severability     73  
12.5.
  WAIVER OF JURY TRIAL; SERVICE OF PROCESS     73  
12.6.
  Notices     74  
12.7.
  Joint and Several Liability     75  
12.8.
  CHOICE OF LAW     76  

ii



--------------------------------------------------------------------------------



 



                      Page
SECTION
           
13.
  Agreements Regarding the Lenders     76  
13.1.
  Copies of Statements and Financial Information     76  
13.2.
  Payments of Principal, Interest and Fees     76  
13.3.
  Defaulting Lender     76  
13.4.
  Participations and Assignments     76  
13.5.
  Sharing of Liabilities     77  
13.6.
  Exercise of Setoff Rights     78  
13.7.
  Confidentiality     78  
13.8.
  Register     79    
SECTION
           
14.
  Agency     80  
14.1.
  Appointment of Agent; Powers     80  
14.2.
  Delegation of Agent’s Duties     80  
14.3.
  Disclaimer of Agent’s Liabilities     80  
14.4.
  Reliance and Action by Agent     81  
14.5.
  Events of Default     81  
14.6.
  Lenders’ Due Diligence     82  
14.7.
  Right to Indemnification     82  
14.8.
  Other Transactions     82  
14.9.
  Resignation of Agent     82  
14.10.
  Voting Rights; Agent’s Discretionary Rights     83  
14.11.
  Deemed Consent     84  
14.12.
  Survival of Agreements of the Lenders     84  

iii



--------------------------------------------------------------------------------



 



EXHIBITS

     
Exhibit A
  Form of Assignment and Transfer Agreement
Exhibit B
  Form of Revolving Loan Promissory Note
Exhibit D
  Form of Compliance Certificate
Exhibit E
  Form of Borrowing Base Certificate
Exhibit F
  Form Continuing Agreement for Issuance of Steamship Guaranties and Airway
Releases
Exhibit H
  Form of Available to Sell Report Designated in Dollars
Exhibit I
  Form of Inventory Analysis Report
Exhibit J
  Form of Key item Report
Exhibit 7.5
  Form of Licensor Consent Letters
Exhibit 7.6
  Form of Landlord Waiver Letters

SCHEDULES

     
Schedule 1.1(a)
  Existing Indebtedness
Schedule 1.1(c)
  Existing Bankers Acceptances
Schedule 1.1(d)
  Existing Letters of Credit
Schedule 1.1(e)
  Excluded Subsidiaries
Schedule 1.1(b)
  Description of Real Estate
Schedule 7.1(b)
  Companies and Collateral Information
Schedule 7.1(f)
  Environmental Matters
Schedule 7.1(i)
  Taxes
Schedule 7.1(k)
  Labor Matters
Schedule 7.5
  Licensor Consent Letters
Schedule 7.6
  Landlord Waivers

iv



--------------------------------------------------------------------------------



 



     THE CIT GROUP/COMMERCIAL SERVICES, INC., a New York corporation, (“CIT”)
with offices located at 11 West 42nd Street, New York, New York 10036, (CIT and
any other entity presently or hereafter becoming a Lender hereunder pursuant to
Section 13.4(b) of this Financing Agreement, are collectively referred to as the
“Lenders” and individually as a “Lender”), and CIT, as the Agent for the Lenders
(the “Agent”), are pleased to confirm the terms and conditions under which the
Lenders, acting through the Agent, shall make revolving loans and other
financial accommodations to G-III Leather Fashions, Inc., a New York corporation
(“G-III Inc.”), J. Percy for Marvin Richards, Ltd., a New York corporation
(“JPMR”), CK Outerwear, LLC, a New York limited liability company (“CKO”), A.
Marc & Co., Inc., a New York corporation (“AMC”) and Andrew & Suzanne Company
Inc., a New York corporation (“A&S” and together with G-III Inc., JPMR, CKO and
AMC, individually a “Company” and collectively, the “Companies”).
RECITALS
     WHEREAS, each of G-III Inc., JPMR and CKO (the “Original Companies”) were
parties to the that certain Financing Agreement (as amended by letter agreement
dated as of August 1, 2005, Amendment No. 2 to Financing Agreement dated as of
February 24, 2006, Amendment No. 3 to Financing Agreement dated as of July 26,
2006, Amendment No. 4 to Financing Agreement dated as of March 5, 2007, and as
otherwise amended, supplemented or modified prior to the date hereof, the
“Original Financing Agreement”) dated as of July 11, 2005 (the “Original Closing
Date”) and related agreements and documents pursuant to which CIT and the other
Lenders extended to the Original Companies a Revolving Line of Credit in an
amount of up to $165,000,000 in the aggregate and a Term Loan in the aggregate
amount of $30,000,000; and
     WHEREAS, pursuant to Purchase Agreement dated as of February 11, 2008,
G-III Inc. acquired 100% of the issued and outstanding shares of the capital
stock of AM Apparel Holdings, Inc., a Delaware corporation and the owner of 100%
of the issued and outstanding shares of the capital stock of each of AMC and
A&S; and
     WHEREAS, each of AMC and A&S desires to become a party to the Original
Financing Agreement and obtain Revolving Loans from the Lenders from time to
time thereunder, which Agent and Lenders are willing to do on the terms and
conditions hereafter set forth; and
     WHEREAS, pursuant to certain Assignment and Transfer Agreements by and
among CIT and other Lenders dated various dates, a portion of the Commitment of
CIT was assigned to other Lenders and, as of the date hereof, after giving
effect to this Financing Agreement, the respective Commitment of each of the
Lenders is as set forth on the signature page hereof; and
     WHEREAS, the Companies have requested the Agent and the Lenders to
(i) increase the Revolving Line of Credit to up to $250,000,000, a portion of
which would be used on the Closing Date to repay, in full, the Term Loan, and
(ii) make certain modifications to the terms and conditions set forth in the
Original Financing Agreement; and

 



--------------------------------------------------------------------------------



 



     WHEREAS, under the terms and conditions hereof the Agent and the Lenders
have agreed to increase the Revolving Line of Credit as requested by the
Companies, and make certain other modifications to the terms and conditions of
the Original Financing Agreement, and each of the parties hereto desires to
amend and restate the Original Financing Agreement, all as provided herein.
     NOW, THEREFORE, in consideration of the mutual covenants and undertakings
herein contained, the Companies, Agent and Lenders hereby agree as follows:
AMENDMENT AND RESTATEMENT
     As of the date of this Amended and Restated Financing Agreement among the
Companies, Agent and Lenders (the “Financing Agreement”), the terms, conditions,
covenants, agreements, representations and warranties contained in the Original
Financing Agreement shall be deemed amended and restated in their entirety as
follows and the Original Financing Agreement shall be consolidated with and into
and superseded by this Financing Agreement without breaking continuity;
provided, however, that nothing contained in this Financing Agreement shall
impair, limit or affect the security interests heretofore granted, pledged and
or assigned to Agent as security for the Obligations under the Original
Financing Agreement and this Financing Agreement does not constitute a novation
of the Original Financing Agreement or the security interests granted in
connection therewith.
SECTION 1. DEFINITIONS
     1.1. Defined Terms. As used in this Financing Agreement:
     Accounts shall mean any and all of the Companies’ present and future:
(a) accounts (as defined in the UCC), including without limitation, Due from
Factor Receivables; (b) instruments, documents, chattel paper (including
electronic chattel paper) (all as defined in the UCC); (c) unpaid seller’s or
lessor’s rights (including rescission, replevin, reclamation, repossession and
stoppage in transit) relating to the foregoing or arising therefrom; (d) rights
to any goods represented by any of the foregoing, including rights to returned,
reclaimed or repossessed goods; (e) reserves and credit balances arising in
connection with or pursuant to this Financing Agreement; (f) guaranties, other
supporting obligations, payment intangibles and letter of credit rights (all as
defined in the UCC); (g) insurance policies or rights relating to any of the
foregoing; (h) general intangibles pertaining to any of the foregoing (including
rights to payment, including those arising in connection with bank and non-bank
credit cards), and all books and records and any electronic media and software
relating thereto; (i) notes, deposits or other property of the Companies’
account debtors securing the obligations owed by such account debtors to the
Companies; and (j) all Proceeds of any of the foregoing.
     Accounts Receivable Aging Report shall mean a summary account receivable
trial balance showing accounts receivable of the Companies as of the last day of
the preceding week (in the case of a weekly report) or month (in the case of a
monthly report) outstanding from the due date set forth in the invoice in the
following categories: future, current, 1-30 days; 31-60 days; 61-90 days; and
90 days and over.
     Affiliate shall mean as to any Person, any other Person that directly or
indirectly controls, or is under common control with, or is controlled by, such
Person. As used in this definition, “control” (including, with its correlative
meanings, “controlled by” and “under common control

2



--------------------------------------------------------------------------------



 



with”) shall mean possession, directly or indirectly, of power to direct or
cause the direction of management or policies (whether through ownership of
securities or partnership or other ownership interests, by contract or
otherwise), provided, that, in any event: (i) any Person that owns directly or
indirectly securities having 5% or more (with respect to any corporation other
than the Parent) or 15% or more (with respect to the Parent) of the ordinary
voting power for the election of directors or other governing body of a
corporation or 5% or more of the partnership or other ownership interests of any
Person (other than as a limited partner of such other Person) will be deemed to
control such corporation or other Person; and (ii) each shareholder, director
and officer of the Companies shall be deemed to be an Affiliate of the
Companies.
     Agent’s Bank Account shall mean the Agent’s bank account at JPMorgan Chase
Bank (or its successor) in New York, New York.
     Airway Releases shall mean airway releases agreed to be issued or caused to
be issued by Agent pursuant to the Continuing Agreement for Issuance of
Steamship Guaranties and Airway Releases.
     Applicable Margin shall mean, with respect to (a) the Revolving Loans,
minus 0.25% for Chase Bank Rate Loans and 2.00% for LIBOR Loans, (b) standby
Letters of Credit, 1.50%, (c) documentary Letters of Credit, 0.125%, or
(d) Bankers Acceptances, Airway Releases and Steamship Guaranties, CIT’s
discount rate plus 2.50%.
     Asset Securitization shall mean with respect to any Person, a transaction
involving the sale or transfer of receivables by such Person to an SPV;
provided, however, that the Person may (A) establish and maintain a reserve
account containing Cash or Securities as a credit enhancement in respect of any
such sale, or (B) purchase or retain a subordinated interest in such receivables
being sold.
     Asset Securitization Recourse Liability shall mean with respect to any
Person, the maximum amount of such Person’s liability (whether matured or
contingent) under any agreement, note or other instrument in connection with any
one or more Asset Securitizations in which such Person has agreed to repurchase
receivables or other assets, to provide direct or indirect credit support
(whether through cash payments, the establishment of reserve accounts containing
Cash or Securities, an agreement to reimburse a provider of a letter of credit
for any draws thereunder, the purchase or retention of a subordinated interest
in such receivables or other assets, or other similar arrangements), or in which
such person may be otherwise liable for all or a portion of any SPV’s
obligations under Securities issued in connection with such Asset
Securitizations.
     Assignment and Transfer Agreement shall mean the Assignment and Transfer
Agreement in the form of Exhibit A attached hereto.
     Assignment of Factoring Proceeds Agreement shall mean the Amended and
Restated Intercreditor Agreement and Assignment of Factoring Proceeds dated as
of the Closing Date, among Factor, the Agent and the Companies, pursuant to
which, inter alia, (a) each of the Companies assigns and transfers to the Agent,
on its behalf and on behalf of the Lenders, all of their rights to the proceeds
or monies due them under the Factoring Agreement, (b) the Agent, on

3



--------------------------------------------------------------------------------



 



its behalf and on behalf of the Lenders, subordinates to Factor its lien upon
all Accounts (and related interests and proceeds) purchased by Factor under the
Factoring Agreement and (c) the Factor subordinates to the Agent and the Lenders
its lien upon all other assets of the Companies.
     Attributable Indebtedness shall mean on any date, (a) in respect of any
Capitalized Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with generally accepted accounting principles, and (b) in respect of any
Synthetic Lease Obligation, the capitalized amount of the remaining lease
payments under the relevant lease that would appear on a balance sheet of such
Person prepared as of such date in accordance with generally accepted accounting
principles if such lease were accounted for as a Capitalized Lease.
     Availability Reserve shall mean an amount equal to the sum of:
     (a) any reserve which the Agent may establish from time to time pursuant to
the express terms of this Financing Agreement, including without limitation, for
any customer disputes, unpaid ad valorem taxes, including sales taxes, plus
     (b) (i) three (3) months rental payments or similar charges for each
Company’s leased premises or other Collateral locations for which such Company
has not delivered to the Agent a landlord’s waiver in form and substance
reasonably satisfactory to the Agent, and (ii) three (3) months estimated
payments (plus any other fees or charges owing by any Company) to any applicable
warehousemen or third party processor (as determined by the Agent in the
exercise of its reasonable business judgment), provided that any of the
foregoing amounts shall be adjusted from time to time hereafter upon
(x) delivery to the Agent of any such acceptable waiver, (y) the opening or
closing of a Collateral location and/or (z) any change in the amount of rental,
storage or processor payments or similar charges; plus
     (c) at the option of the Agent, a monthly reserve for accrued interest on
LIBOR Loans having an Interest Period of more than 30 days; plus
     (d) such other reserves against Net Availability as the Agent deems
necessary in the exercise of its sole and absolute discretion, including without
limitation with respect to Inventory which is not subject to a licensor consent
letter in the form of Exhibit 7.5; provided, however, that, in determining the
amount of any such Availability Reserve, the Agent shall take into account the
terms of any letter, consent or agreement as may actually be provided to the
Agent from the relevant licensor but which, in the Agent’s judgment, is less
favorable to the Agent than that contained in Exhibit 7.5.
     Banking Services means each and any of the following bank services provided
to any Company by any Lender or any of such Lender’s Affiliates: (a) commercial
credit cards, purchasing cards or other similar charge cards, (b) stored value
cards and (c) treasury management services (including, without limitation,
controlled disbursement, automated clearinghouse transactions, return items,
overdrafts and interstate depository network services).
     Banking Services Obligations of the Companies means any and all obligations
of the Companies, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor) in connection with Banking
Services.

4



--------------------------------------------------------------------------------



 



     Bankers Acceptance shall mean, at any time, a time draft that has been
presented and accepted by the Issuing Bank in connection with a documentary
Letter of Credit, and with respect to which the beneficiary of such Letter of
Credit has received payment at a discount, or will receive payment at a later
date, and for which the Issuing Bank has not received payment or reimbursement
from a Company. Without limiting the foregoing, as used herein the term Bankers
Acceptances shall include the Existing Bankers Acceptances.
     Borrowing Base shall mean, at any time:
     (a) the sum at such time of: (i) eighty-five percent (85%) of the
Companies’ aggregate outstanding Eligible Accounts Receivable; plus (ii) the
lesser of (x) the sum of (I) fifty percent (50%) of the aggregate value of the
Companies’ Eligible Inventory, valued at the lower of cost or market on a first
in, first out basis and (II) fifty percent (50%) of the undrawn amount of trade
Letters of Credit with respect to finished goods Inventory acceptable to the
Agent in the exercise of the Agent’s reasonable business judgment or (y)
$100,000,000; plus (iii) Invested Cash plus (iv) the Supplemental Amount; less
     (b) the aggregate amount of the Availability Reserve in effect at such
time.
     Borrowing Base Certificate shall mean a fully-completed Certificate in the
form of Exhibit E hereto.
     Business Day shall mean any day on which the Agent and JPMorgan Chase Bank
are open for business in New York, New York; provided that, when used in
connection with a LIBOR Loan, the term “Business Day” shall also exclude any day
on which banks are not open for dealings in dollar deposits in the London
interbank market.
     Capital Expenditures shall mean, for any period, the aggregate amount of
all payments made during such period by any Person directly or indirectly for
the purpose of acquiring, constructing or maintaining fixed assets, real
property or equipment that, in accordance with generally accepted accounting
principles, would be added as a debit to the fixed asset account of such Person,
including, without limitation, all amounts paid or payable during such period
with respect to interest that are required to be capitalized in accordance with
generally accepted accounting principles.
     Capitalized Lease shall mean any lease, the obligations to pay rent or
other amounts under which constitute Capitalized Lease Obligations.
     Capitalized Lease Obligations shall mean as to any person, the obligations
of such Person to pay rent or other amounts under a lease of (or other agreement
conveying the right to use) real and /or personal property which obligations are
required to be classified and accounted for as a Capitalized Lease on a balance
sheet of such Person under generally accepted accounting principles and, for
purpose hereof, the amount of such obligations shall be the capitalized amount
thereof, determined in accordance with generally accepted accounting principles.

5



--------------------------------------------------------------------------------



 



     Cash shall mean as to any Person, such Person’s cash and cash equivalents,
as defined in accordance with generally accepted accounting principles
consistently applied.
     Cash Collateral Account shall have the meaning set forth in Section 5.1
hereof.
     Cash Equivalents shall have the meaning set forth in Section 5.1 hereof.
     Casualty Proceeds shall mean (a) payments or other proceeds from an
insurance carrier with respect to any loss, casualty or damage to Collateral,
and (b) payments received on account of any condemnation or other governmental
taking of any of the Collateral.
     Chase Bank Rate shall mean the rate of interest per annum announced by
JPMorgan Chase Bank (or its successor) from time to time as its “prime rate” in
effect at its principal office in New York City. (The prime rate is not intended
to be the lowest rate of interest charged by JPMorgan Chase Bank to its
borrowers).
     Chase Bank Rate Loans shall mean any loans or advances made pursuant to
this Financing Agreement that bear interest based upon the Chase Bank Rate.
     CIT’s System shall mean the Agent’s internet-based loan accounting and
reporting system.
     Closing Date shall mean the date on which this Financing Agreement is
executed by the Companies, the Agent and the Lenders that initially are parties
hereto, and delivered to the Agent.
     Collateral shall mean, collectively, all present and future Accounts,
Equipment, Inventory and other Goods, Documents of Title, General Intangibles,
Investment Property, Real Estate and Other Collateral.
     Commitment shall mean, as to each Lender, the amount of the Commitment for
such Lender set forth on the signature page to this Financing Agreement or in
the Assignment and Transfer Agreement to which such Lender is a party, as such
amount may be reduced or increased in accordance with the provisions of
Section 13.4(b) or any other applicable provision of this Financing Agreement.
     Compliance Certificate shall mean the fully-completed certificate in the
form of Exhibit D hereto.
     Confidential Information shall have the meaning provided for in
Section 13.7 of this Agreement.
     Consolidated Balance Sheet shall mean a consolidated balance sheet for
Parent and its Subsidiaries, eliminating all intercompany transactions and
prepared in accordance with GAAP.
     Consolidating Balance Sheet shall mean a Consolidated Balance Sheet of
Parent and its Subsidiaries plus individual balance sheets for the Companies,
showing all eliminations of intercompany transactions and prepared in accordance
with GAAP.

6



--------------------------------------------------------------------------------



 



     Continuing Agreement for Issuance of Steamship Guaranties and Airway
Releases shall mean and refer to the agreement attached hereto as Exhibit F.
     Copyrights shall mean all of the Companies’ present and hereafter acquired
copyrights, copyright registrations, recordings, applications, designs, styles,
licenses, marks, prints and labels bearing any of the foregoing, all reissues
and renewals thereof, all licenses thereof, all other general intangible,
intellectual property and other rights pertaining to any of the foregoing,
together with the goodwill associated therewith, and all income, royalties and
other Proceeds of any of the foregoing.
     Default shall mean any event specified in Section 10.1 hereof, regardless
of whether any requirement for the giving of notice, the lapse of time, or both,
or any other condition, event or act, has occurred or been satisfied.
     Default Rate of Interest shall mean a rate of interest (which the Agent and
the Lenders shall be entitled to charge the Companies in the manner set forth in
Section 8.2 of this Financing Agreement) equal to (a) in respect of the
principal amount of any Revolving Loan, two percent (2%) per annum plus the
interest rate accruing on such Revolving Loan pursuant to Section 8.1 hereof and
(b) in respect of any other Obligation, two percent (2%) per annum plus the
Chase Bank Rate.
     Depository Account shall mean each bank account (and the related lockbox,
if any) subject to the Agent’s control that is established by the Agent or the
Companies pursuant to Section 2.1(j) or Section 3.2(c) of this Financing
Agreement.
     Depository Account Control Agreement shall mean a three-party agreement in
form and substance satisfactory to the Agent among the Agent, the applicable
Company and the bank which will maintain a Depository Account, (a) which
provides the Agent with control of such Depository Account and provides for the
transfer of funds in a manner consistent with the provisions of Section 3.2(b)
of this Financing Agreement, and (b) pursuant to which such bank agrees that
(x) all cash, checks, wires and other items received or deposited into the
Depository Account are the property of the Agent, for the benefit of the Agent
and the Lenders, and (y) except as otherwise provided in the Depository Account
Control Agreement, such bank has no lien upon, or right of set off against, the
Depository Account and any cash, checks, wires and other items from time to time
on deposit therein.
     Dilution Percentage shall mean, with respect to the Companies in the
aggregate during any period of measurement, the quotient (expressed as a
percentage) obtained by dividing (a) the aggregate amount of the Companies’
non-cash reductions against Trade Accounts Receivable, during such period, by
(b) the aggregate amount of the Companies’ gross sales during such period, as
determined by the Agent in the exercise of its reasonable business judgment. The
Dilution Percentage shall be determined by the Agent based on its reviews of the
periodic financial and collateral reports submitted by the Companies to the
Agent as well as the results of the periodic field examinations of the Companies
conducted by the Agent from time to time. The period of measurement for
calculating the Dilution Percentage shall be determined by the Agent from time
to time in the exercise of its reasonable business judgment.

7



--------------------------------------------------------------------------------



 



     Documentation Fees shall mean the Agent’s standard fees for the use of the
Agent’s in-house legal department relating to any and all modifications,
waivers, releases, legal file reviews or additional collateral with respect to
this Financing Agreement, the Collateral and/or the Obligations.
     Documents of Title shall mean all present and future documents (as defined
in the UCC), and any and all warehouse receipts, bills of lading, shipping
documents, chattel paper, instruments and similar documents, all whether
negotiable or non-negotiable, together with all Inventory and other Goods
relating thereto, and all Proceeds of any of the foregoing.
     Domestic Subsidiary shall mean a Subsidiary that is organized under the
laws of the United States of America or any State thereof
     Due from Factor Receivables shall mean amounts due from Factor with respect
to Trade Accounts Receivable generated in the ordinary course of business of the
Companies which are purchased in each case by Factor under the Factoring
Agreement and are and continue to be subject to the Assignment of Factoring
Proceeds Agreement and which are and continue to be credit approved by Factor.
In addition (but without duplication of the foregoing), Trade Accounts
Receivable that are purchased and not credit approved by Factor under the
relevant Factoring Agreement may be deemed Due from Factor Receivables if such
Trade Accounts Receivable are subject to a valid, exclusive, first priority and
fully perfected security interest in favor of the Agent (subject only to the
Lien of the Factor), for the benefit of the Agent and the Lenders, and conform
to the warranties contained herein and which, at all times, continue to be
acceptable to the Agent in the exercise of its reasonable business judgment,
less, without duplication, the sum of:
     (a) actual returns, discounts, claims, credits and allowances of any nature
(whether issued, owing, granted, claimed or outstanding), plus
     (b) reserves for such Trade Accounts Receivable that arise from, or are
subject to or include: (i) sales to the United States of America, any state or
other governmental entity or to any agency, department or division thereof,
except for any such sales as to which the Companies have complied with the
Assignment of Claims Act of 1940 or any other applicable statute, rules or
regulation to the Agent’s satisfaction in the exercise of its reasonable
business judgment; (ii) foreign sales, other than sales which otherwise comply
with all of the other criteria for eligibility hereunder and are (x) secured by
letters of credit (in form and substance satisfactory to the Agent) issued or
confirmed by, and payable at, banks acceptable to the Agent having a place of
business in the United States of America, or (y) to customers residing in
Canada, provided that such Accounts are payable in United States Dollars;
(iii) Accounts that remain unpaid more than the earlier of ninety (90) days from
invoice date or sixty (60) days from due date; (iv) contra accounts; (v) sales
to (A) Parent, (B) any Subsidiary of any Company, (C) any 15% or greater
shareholder of Parent, any Company or any Subsidiary of any Company or (D) any
other Person otherwise Affiliated with Parent, any Company or any Subsidiary of
any Company; (vi) bill and hold (deferred shipment) or consignment sales;
(vii) sales to any customer which is either (w) insolvent, (x) the debtor in any
bankruptcy, insolvency, arrangement, reorganization, receivership or similar
proceedings under any federal or state law, (y) negotiating, or has called a
meeting of its creditors for purposes of negotiating, a compromise of its debts,
or (z) financially

8



--------------------------------------------------------------------------------



 



unacceptable to the Agent or has a credit rating unacceptable to the Agent;
(viii) all sales to any customer if fifty percent (50%) or more of the aggregate
dollar amount of all outstanding invoices to such customer are unpaid more than
the earlier of ninety (90) days from invoice date or sixty (60) days from due
date; (ix) sales to any customer and/or its affiliates to the extent the
aggregate outstanding amount of such sales at any time exceed twenty percent
(20%) or more of all Eligible Accounts Receivable at such time; (x) pre-billed
receivables and receivables arising from progress billings; and (xi) sales not
payable in United States currency; plus
     (c) reserves established by the Agent to account for increases in the
Companies’ Dilution Percentage above the Companies’ historical Dilution
Percentage, and such other reserves against Trade Accounts Receivable as the
Agent deems necessary in the exercise of its reasonable business judgment and
which are customary either in the commercial finance industry or in the lending
practices of the Agent or the Lenders; plus
     (d) Trade Accounts Receivable (i) with respect to which any check or other
instrument of payment has been returned uncollected for any reason;
(ii) evidenced by any promissory note, chattel paper or instrument; (iii) that
do not comply in all material respects with the requirements of all applicable
laws and regulations; and (iv) which represent a sale on a bill-and-hold,
guaranteed sale, sale-and-return, consignment which is billed prior to actual
sale to the end user, cash-on-delivery or any other repurchase or return basis.
     Early Termination Date shall mean a date prior to the Termination Date on
which the Companies prepay the entire Revolving Loan and terminate this
Financing Agreement or the Revolving Line of Credit (within two years of the
Closing Date).
     Early Termination Fee shall mean an amount equal to the product obtained by
multiplying (a) the sum of the average daily principal amount of the Revolving
Loans and average undrawn amount of Letters of Credit, Bankers Acceptances,
Steamship Guarantees and Airway Releases (each calculated from the Closing Date
through the Early Termination Date) times (b) (i) one percent (1.0%) if the
Early Termination Date occurs on or before the first anniversary of the Closing
Date, and (ii) one half of one percent (0.50%) if the Early Termination Date
occurs after the first anniversary of the Closing Date but on or before the
second anniversary of the Closing Date.
     EBITDA shall mean, for any period, (a) all earnings of Parent and its
Subsidiaries on a consolidated basis for such period (b) before all interest,
tax obligations, depreciation and amortization expense, any other non-cash
charges of Parent and its Subsidiaries on a consolidated basis for such period,
all determined in conformity with GAAP on a basis consistent with the latest
audited financial statements of Parent and its Subsidiaries, (c) but, for all
periods, excluding the effect of any extraordinary and/or nonrecurring gains or
losses for such period.
     Electronic Transmission shall have the meaning given to such term in
Section 7.2(g) of this Financing Agreement.

9



--------------------------------------------------------------------------------



 



     Eligible Accounts Receivable shall mean, as to any Company, the gross
amount of such Company’s Due from Factor Receivables plus (without duplication
of any Due from Factor Receivables) the amount of such Company’s Eligible Trade
Accounts Receivable.
     Eligible Assignee shall mean (i) a Lender; (ii) an Affiliate of a Lender;
and (iii) subject to the prior approval of the Agent and, so long as no Event of
Default shall have occurred and be continuing, the Companies, such approval by
the Agent or the Companies not to be unreasonably withheld or delayed, (A) a
commercial bank organized under the laws of the United States of America, or any
State thereof, and having total assets in excess of $500,000,000; (B) a savings
association or savings bank organized under the laws of the United States of
America, or any State thereof, and having total assets in excess of
$500,000,000; (C) a commercial bank organized under the laws of any other
country that is a member of the Organization for Economic Cooperation and
Development (“OECD”) or has included special lending arrangements with the
International Monetary Fund associated with its General Arrangements to Borrower
or of the Cayman Islands, or a political subdivision of any such country, and
having total assets in excess of $500,000,000, so long as such bank is acting
through a branch or agency located in the United States of America; (D) the
central bank of any country that is a member of the OECD; and (E) a finance
company, insurance company or other financial institution or fund (whether a
corporation, partnership, trust or other entity) that is engaged in making,
purchasing or otherwise investing in commercial loans (of a size similar to the
Loans) in the ordinary course of its business and having total assets in excess
of $500,000,000; provided, however, that neither any Company nor any Affiliate
of any Company shall qualify as an Eligible Assignee under this definition.
     Eligible Inventory shall mean the gross amount of the Companies’ Inventory
that is subject to a valid, exclusive, first priority and fully perfected
security interest in favor of the Agent, for the benefit of the Agent and the
Lenders, and which conforms to the warranties contained herein, is marketable in
the ordinary course of the Companies’ business, has not been produced in
violation of applicable law and which, at all times continues to be acceptable
to the Agent in the exercise of its reasonable business judgment, less, without
duplication, (a) all work-in-process, (b) raw materials and supplies, (c) all
Inventory not present in the United States of America, (d) all Inventory
returned or rejected by the Companies’ customers (other than goods that are
undamaged and resalable in the normal course of business) and goods to be
returned to the Companies’ suppliers, (e) all Inventory in transit or in the
possession of a warehouseman, bailee, third party processor, or other third
party, unless such warehouseman, bailee or third party has executed a notice of
security interest agreement (in form and substance satisfactory to the Agent)
and such other documents as the Agent may require, (f) perishables, and (g) the
amount of such other reserves against Inventory as the Agent deems necessary in
the exercise of its reasonable business judgment, including, without limitation,
reserves for special order, licensed or private label goods, discontinued,
slow-moving and obsolete Inventory, market value declines, bill and hold
(deferred shipment), Inventory purchased by the Companies on consignment or sold
by the Companies on consignment, shrinkage and any applicable customs, freight,
duties and Taxes.

10



--------------------------------------------------------------------------------



 



     Eligible Trade Accounts Receivables shall mean the Trade Accounts
Receivable of a Company that are subject to a valid, exclusive, first priority
and fully perfected security interest in favor of the Agent, for the benefit of
the Agent and the Lenders, and conform to the warranties contained herein and
which, at all times, continue to be acceptable to the Agent in the exercise of
its reasonable business judgment, less, without duplication, the sum of:
     (a) actual returns, discounts, claims, credits and allowances of any nature
(whether issued, owing, granted, claimed or outstanding), plus
     (b) reserves for such Trade Accounts Receivable that arise from, or are
subject to or include: (i) sales to the United States of America, any state or
other governmental entity or to any agency, department or division thereof,
except for any such sales as to which the Companies have complied with the
Assignment of Claims Act of 1940 or any other applicable statute, rules or
regulation to the Agent’s satisfaction in the exercise of its reasonable
business judgment; (ii) foreign sales, other than sales which otherwise comply
with all of the other criteria for eligibility hereunder and are (x) secured by
letters of credit (in form and substance satisfactory to the Agent) issued or
confirmed by, and payable at, banks acceptable to the Agent having a place of
business in the United States of America, or (y) to customers residing in
Canada, provided that such Accounts are payable in United States Dollars;
(iii) Accounts that remain unpaid more than the earlier of ninety (90) days from
invoice date or sixty (60) days from due date; (iv) contra accounts; (v) sales
to (A) Parent, (B) any Subsidiary of any Company, (C) any 15% or greater
shareholder of Parent, any Company or any Subsidiary of any Company or (D) any
other Person otherwise Affiliated with Parent, any Company or any Subsidiary of
any Company; (vi) bill and hold (deferred shipment) or consignment sales;
(vii) sales to any customer which is either (w) insolvent, (x) the debtor in any
bankruptcy, insolvency, arrangement, reorganization, receivership or similar
proceedings under any federal or state law, (y) negotiating, or has called a
meeting of its creditors for purposes of negotiating, a compromise of its debts,
or (z) financially unacceptable to the Agent or has a credit rating unacceptable
to the Agent; (viii) all sales to any customer if fifty percent (50%) or more of
the aggregate dollar amount of all outstanding invoices to such customer are
unpaid more than the earlier of ninety (90) days from invoice date or sixty
(60) days from due date; (ix) sales to any customer and/or its affiliates to the
extent the aggregate outstanding amount of such sales at any time exceed twenty
percent (20%) or more of all Eligible Accounts Receivable at such time; (x)
pre-billed receivables and receivables arising from progress billings; and
(xi) sales not payable in United States currency; plus
     (c) reserves established by the Agent to account for increases in the
Companies’ Dilution Percentage above the Companies’ historical Dilution
Percentage, and such other reserves against Trade Accounts Receivable as the
Agent deems necessary in the exercise of its reasonable business judgment and
which are customary either in the commercial finance industry or in the lending
practices of the Agent or the Lenders; plus
     (d) Trade Accounts Receivable (i) with respect to which any check or other
instrument of payment has been returned uncollected for any reason;
(ii) evidenced by any promissory note, chattel paper or instrument; (iii) that
do not comply in all material respects with the requirements of all applicable
laws and regulations; and (iv) which represent a sale on a bill-and-hold,
guaranteed sale, sale-and-return, consignment which is billed prior to actual
sale to the end user, cash-on-delivery or any other repurchase or return basis.

11



--------------------------------------------------------------------------------



 



     Equipment shall mean all of the Companies’ present and hereafter acquired
equipment (as defined in the UCC) including, without limitation, all machinery,
equipment, rolling stock, furnishings and fixtures, and all additions,
substitutions and replacements thereof, wherever located, together with all
attachments, components, parts, equipment and accessories installed thereon or
affixed thereto and all Proceeds of any of the foregoing.
     ERISA shall mean the Employee Retirement Income Security Act or 1974, as
amended from time to time, and the rules and regulations promulgated thereunder
from time to time.
     Eurocurrency Reserve Requirements shall mean for any day, as applied to a
LIBOR Loan, the aggregate (without duplication) of the maximum rates of reserve
requirement (expressed as a decimal fraction) in effect with respect to the
Agent or any Lender on such day (including, without limitation, basic,
supplemental, marginal and emergency reserves under Regulation D or any other
applicable regulations of the Board of Governors of the Federal Reserve System
or other governmental authority having jurisdiction with respect thereto, as now
and from time to time in effect, dealing with reserve requirements prescribed
for Eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of such Board) maintained by the Agent or any Lender (such rates to
be adjusted to the nearest one-sixteenth of one percent (1/16 of 1%) or, if
there is not a nearest one-sixteenth of one percent (1/16 of 1%), to the next
higher one sixteenth of one percent (1/16 of 1%).
     Event(s) of Default shall have the meaning given to such term in
Section 10.1 of this Financing Agreement.
     Excluded Subsidiary shall mean each corporation or other entity listed on
Schedule 1.1(e) hereto.
     Existing Bankers Acceptances shall mean the bankers acceptances issued by
CIT or with the assistance of CIT, as set forth on Schedule 1.1(c) hereto.
     Existing Letters of Credit shall mean the letters of credit issued by CIT
or with the assistance of CIT, as set forth on Schedule 1.1(d) hereto.
     Factor shall mean The CIT Group/Commercial Services, Inc. in its capacity
as Factor pursuant to the Factoring Agreement. Notwithstanding anything to the
contrary contained herein or in any other Loan Document, any reference herein or
in any other Loan Document to “Factor” shall not include CIT in its capacity as
“Agent” or “Lender” and any reference herein or in any Loan Document to “Agent”
or “Lender” shall not include CIT in its capacity as “Factor”.
     Factoring Agreement shall mean the Amended and Restated Accounts Receivable
Purchase Agreement dated November 8, 1995 between CIT and G-III; as such
agreement has been, and may hereafter be, supplemented, modified, amended or
amended and restated from time to time.
     Factoring Fees shall mean the fees payable to Factor by the Companies
pursuant to the Factoring Agreement, solely on behalf of Factor.
     Fee Letter shall mean the letter regarding fees dated April 3, 2008 by CIT
to G-III.

12



--------------------------------------------------------------------------------



 



     Fixed Charge Coverage Ratio shall mean, for any period, the quotient
(expressed as a ratio) obtained by dividing (a) EBITDA of Parent and its
Subsidiaries on a consolidated basis for such period by (b) Fixed Charges of
Parent and its Subsidiaries on a consolidated basis for such period.
     Fixed Charges shall mean, for any period, the sum of (a) all interest
obligations (including the interest component of Capitalized Leases) of Parent
and its Subsidiaries on a consolidated basis paid or due during such period,
(b) the amount of principal repaid or scheduled to be repaid on other
Indebtedness of Parent and its Subsidiaries on a consolidated basis (including,
without limitation, the amount of principal repaid or scheduled to be repaid
with respect to Capitalized Leases, but in all cases excluding the Revolving
Loans) during such period, (c) unfinanced Capital Expenditures, as incurred by
the Parent and its Subsidiaries on a consolidated basis during such period
(other than Special Capital Expenditures), and (d) all federal, state and local
income tax expenses accrued by Parent and its Subsidiaries on a consolidated
basis during such period (as reflected in the financial statements of Parent and
its Subsidiaries) or Permitted Distributions paid to shareholders in lieu of
such taxes as permitted under Section 7.4(f) hereof).
     Funds Administrator shall mean G-III Inc. in its capacity as the borrowing
agent and loan funds administrator on behalf of itself and the other Companies.
     GAAP shall mean generally accepted accounting principles in the United
States of America as in effect from time to time and for the period as to which
such accounting principles are to apply.
     General Intangibles shall mean all of the Companies’ present and hereafter
acquired general intangibles (as defined in the UCC), and shall include, without
limitation, all present and future right, title and interest in and to: (a) all
Trademarks, (b) Patents, utility models, industrial models, and designs,
(c) Copyrights, (d) trade secrets, (e) licenses, permits and franchises, (f) any
other forms of intellectual property, (g) all domain names, customer lists,
distribution agreements, supply agreements, blueprints, indemnification rights
and tax refunds, (h) all monies and claims for monies now or hereafter due and
payable in connection with the foregoing, including, without limitation,
payments for infringement and royalties arising from any licensing agreement
between any Company and any licensee of any of such Company’s General
Intangibles, and (i) all Proceeds of any of the foregoing.
     Goods shall mean all present and hereafter acquired “goods”, as defined in
the UCC, and all Proceeds thereof.
     Guaranties shall mean the guaranty agreements executed and delivered to the
Agent by Guarantors.
     Guarantors shall mean (a) Parent and each Domestic Subsidiary of Parent
that is not a Company or an Excluded Subsidiary (including without limitation
Holdings and each Domestic Subsidiary of Holdings that is not a Company or an
Excluded Subsidiary), and (b) any other future guarantor of all or any part of
the Obligations.

13



--------------------------------------------------------------------------------



 



     Holdings shall mean AM Apparel Holdings, Inc., a Delaware corporation and
the owner of 100% of the issued and outstanding shares of the capital stock of
each of AMC and A&S.
     Indebtedness shall mean, without duplication, with respect to any Person,
all: (i) liabilities or obligations, direct and contingent, which in accordance
with generally accepted accounting principles would be included in determining
total liabilities as shown on the liability side of a balance sheet of such
Person at the date as of which Indebtedness is to be determined, including,
without limitation, contingent liabilities that in accordance with such
principles, would be set forth in a specific Dollar amount on the liability side
of such balance sheet; (ii) liabilities or obligations of others for which such
Person is directly or indirectly liable, by way of guaranty (whether by direct
guaranty, suretyship, discount, endorsement, take-or-pay agreement, agreement to
purchase or advance or keep in funds or other agreement having the effect of a
guaranty) or otherwise; (iii) liabilities or other obligations secured by liens,
security interests or other encumbrances on any assets of such Person, whether
or not such liabilities or obligations shall have been assumed by it;
(iv) liabilities or obligations of such Person, direct or contingent, with
respect to letters of credit issued for the account of such Person and bankers
acceptances created for such Person; (v) Asset Securitization Recourse
Liabilities to the extent, but only to the extent that such obligations have
matured; (vi) Capitalized Lease Obligations and Synthetic Lease Obligations of
such Person (the amount of any Capitalized Lease Obligation or Synthetic Lease
Obligation as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date); and (vii) liabilities or
obligations of such Person in respect of letters of credit, bankers acceptances,
steamship guarantees and airway releases and Swap Contracts.
     Indemnified Party shall have the meaning given to such term in Section 10.5
of this Financing Agreement.
     Interest Period shall mean, subject to availability: (a) with respect to an
initial request by the Companies for a LIBOR Loan or the conversion of a Chase
Bank Rate Loan to a LIBOR Loan, at the option of the Companies a one-month,
two-month, three-month or six-month period commencing on the borrowing or
conversion date with respect to such LIBOR Loan and ending one month, two
months, three months or six months thereafter, as applicable; and (b) with
respect to any continuation of a LIBOR Loan, at the option of the Companies a
one-month, two-month, three-month or six-month period commencing on the last day
of the immediately preceding Interest Period applicable to such LIBOR Loan and
ending one month, two months, three months or six months thereafter, as
applicable; provided that (i) if any Interest Period would otherwise end on a
day which is not a Working Day, such Interest Period shall be extended to the
next succeeding Working Day, and (ii) if any Interest Period begins on the last
Working Day of any month, or on a day for which there is no numerically
corresponding day in the month in which such Interest Period ends, such Interest
Period shall end on the last Working Day of the month in which such Interest
Period ends.
     Inventory shall mean all of the Companies’ present and hereafter acquired
inventory (as defined in the UCC) including, without limitation, all merchandise
and inventory in all stages of production (from raw materials through
work-in-process to finished goods), and all additions, substitutions and
replacements thereof, wherever located, together with all goods and materials
used or usable in manufacturing, processing, packaging or shipping of the
foregoing, and all Proceeds of any of the foregoing.

14



--------------------------------------------------------------------------------



 



     Invested Cash shall mean Cash of G-III Inc. invested with Banc of America
Securities LLC which is subject to that certain Collateral Account Notification
and Acknowledgement dated December 5, 2005 between G-III Inc. and Agent, and any
other Cash of the Companies which (a) is not maintained in a Depository Account,
(b) has been designated by the Companies, with the written consent of Agent, as
Invested Cash and (c) is invested by the Companies with a financial institution
reasonably acceptable to the Agent pursuant to a collateral deposit agreement in
form and substance satisfactory to the Agent in all respects, excluding any ‘peg
balance’ or other minimum balance that any such agreement provides will not be
wired to the Agent. Notwithstanding the foregoing, and without limitation of any
other provisions of this Agreement, no Cash of the Companies shall be deemed to
be Invested Cash unless (x) it is subject to the first priority perfected
security interest of the Agent for the benefit of Lenders and (y) at the option
of the Agent, the agreement establishing such perfected security interest shall
be the subject of an opinion of counsel in form and substance satisfactory to
the Agent, including with respect to perfection.
     Investment Property shall mean all of the Companies’ present and hereafter
acquired “investment property”, as defined in the UCC, together with all stock
and other equity interests in the Companies’ subsidiaries, and all Proceeds
thereof.
     Issuing Bank shall mean, as applicable, CIT or any other Lender issuing a
Letter of Credit for a Company, a Bankers Acceptance, a Steamship Guaranty or an
Airway Release with respect to such Letter of Credit.
     Ledger Debt shall mean the outstanding amount of any indebtedness for goods
and services purchased by any Company or its affiliates from any company or
entity whose accounts are factored by Factor (including any ledger debt assumed
by the Companies pursuant to the acquisitions contemplated under this
Agreement).
     Letters of Credit shall mean all letters of credit issued for or on behalf
of a Company with the assistance of the Lenders (acting through the Agent) by an
Issuing Bank in accordance with Section 5 hereof. Without limiting the
foregoing, as used herein the term Letters of Credit shall include the Existing
Letters of Credit.
     Letter of Credit Guaranty shall mean any guaranty, indemnity agreement,
assumption and confirmation agreement or similar agreement delivered by the
Agent on behalf of the Lenders (but subject to the terms of Section 5.8), to an
Issuing Bank of a Company’s reimbursement obligation under such Issuing Bank’s
reimbursement agreement, application for letter of credit, bankers acceptance,
steamship guarantee, airway release or other like document.
     Letter of Credit Guaranty Fee shall mean the fee that the Agent, for the
benefit of the Lenders, shall charge the Companies under Section 8.3(a) of this
Financing Agreement for issuing a Letter of Credit Guaranty or otherwise
assisting the Companies in obtaining Letters of Credit.

15



--------------------------------------------------------------------------------



 



     Letter of Credit Sub-Line shall mean the aggregate commitment of the
Lenders to assist the Companies in obtaining Letters of Credit (and with respect
to trade Letters of Credit, Bankers Acceptances) in an aggregate amount of up to
(x) $85,000,000 for trade Letters of Credit, Bankers Acceptances, Steamship
Guarantees and Airway Releases and (y) $10,000,000 for standby Letters of
Credit.
     LIBOR shall mean, for any Interest Period and subject to availability, a
rate of interest equal to the quotient obtained by dividing: (a) at the Agent’s
election, (i) LIBOR for such Interest Period as quoted to the Agent by JPMorgan
Chase Bank (or any successor thereof) two (2) Business Days prior to the first
day of such Interest Period, or (ii) the rate of interest determined by the
Agent at which deposits in U.S. Dollars are offered for such Interest Period as
presented on Telerate Systems at page 3750 as of 11:00 a.m. (London time) two
(2) Business Days prior to the first day of such Interest Period (provided that
if two or more offered rates are presented on Telerate Systems at page 3750 for
such Interest Period, the arithmetic mean of all such rates, as determined by
the Agent, will be the rate elected); by (b) a number equal to 1.00 minus the
Eurocurrency Reserve Requirements, if any, in effect on the day which is two
(2) Business Days prior to the beginning of such Interest Period.
     LIBOR Interest Payment Date shall mean, with respect to any LIBOR Loan, the
last day of the Interest Period for such LIBOR Loan and, with respect to
Interest Periods of greater than three months duration, the first day of the
third month after the start of such Interest Period (counting the month in which
such Interest Period starts as the first month).
     LIBOR Lending Office shall mean, (a) with respect to the Agent and CIT, the
office of JPMorgan Chase Bank, or any successor thereof, located at 270 Park
Avenue, New York, NY 10017, and (b) with respect to each Lender, the address set
forth on the signature page to this Financing Agreement or the Assignment and
Transfer Agreement to which such Lender is a party.
     LIBOR Loan shall mean any loans made pursuant to this Financing Agreement
that bear interest based upon LIBOR.
     Line of Credit shall mean the aggregate commitment of the Lenders in an
amount equal to $250,000,000 to (a) make Revolving Loans pursuant to Section 3
of this Financing Agreement, and (b) assist any Company in opening Letters of
Credit and/or Bankers Acceptances pursuant to Section 5 of this Financing
Agreement.
     Line of Credit Fee shall mean, for any month, the product obtained by
multiplying (a) (i) the amount of the Revolving Line of Credit minus (ii) the
average daily principal balance of Revolving Loans and the average daily undrawn
amount of Letters of Credit, Bankers Acceptances, Steamship Guarantees and
Airway Releases outstanding during such month, times (b) one-quarter of one
percent (0.25%) per annum for the number of days in said month; provided,
however, that the Line of Credit Fee during any one year period commencing on
the Closing Date and ending on the day before each anniversary thereof shall not
exceed $95,000.

16



--------------------------------------------------------------------------------



 



     Loan Documents shall mean this Financing Agreement, the Promissory Notes,
mortgages and deeds of trust on any Real Estate, the Guaranties, the other
closing documents executed by the Companies or the Guarantors, and any other
ancillary loan and security agreements executed by the Companies or the
Guarantors from time to time in connection with the Original Financing
Agreement, this Financing Agreement and/or the Factoring Agreement, all as may
be renewed, amended, restated or supplemented from time to time.
     Material Adverse Effect shall mean a material adverse effect on either
(a) the business, condition (financial or otherwise), operations, performance,
properties or prospects of the Companies taken as a whole, (b) the ability of
any Company to perform its obligations under this Financing Agreement or any
other Loan Document, or to enforce its rights against account debtors of such
Company, (c) the value of the Collateral or (d) the ability of the Agent or the
Lenders to enforce the Obligations or their rights and remedies under this
Financing Agreement or any of the other Loan Documents.
     Net Availability shall mean, at any time, the amount by which (a) the
lesser of (x) the Revolving Line of Credit and (y) the Borrowing Base of the
Companies at such time exceeds (b) the sum at such time of (i) the principal
amount of all outstanding Revolving Loans, plus (ii) the undrawn amount of all
outstanding Letters of Credit, Bankers Acceptances, Steamship Guarantees and
Airway Releases.
     Net Orderly Liquidation Value shall mean, at any time, the aggregate value
of the Companies’ Inventory at such time in an orderly liquidation, taking into
account all costs, fees and expenses estimated to be incurred by the Agent and
the Lenders in connection with such liquidation, based upon the most recent
appraisal of the Companies’ Inventory conducted by an appraiser selected by the
Agent.
     Non-Excluded Taxes shall mean any income, stamp or other taxes, duties,
levies, imposts, charges, fees, deductions or withholdings, now or hereafter
imposed, levied, collected, withheld or assessed by any governmental authority,
other than net income or franchise taxes imposed with respect to a Lender by a
governmental authority under the laws of which such Lender (or any other lending
office, branch or affiliate thereof) is organized or in which it maintains an
office.
     Obligations shall mean: (a) all loans, advances and other extensions of
credit made by the Lenders, or the Agent for the account of the Lenders, to the
Companies (or any of them), or to others for the Companies’ account (including,
without limitation, all Revolving Loans, Bankers Acceptances, Steamship
Guarantees and Airway Releases and all obligations of the Agent under Letter of
Credit Guaranties); (b) any and all other indebtedness, obligations and
liabilities which may be owed by the Companies (or any of them) to the Agent or
any Lender and arising out of, or incurred in connection with, this Financing
Agreement or any of the other Loan Documents (including all Out-of-Pocket
Expenses), whether (i) now in existence or incurred by the Companies (or any of
them) from time to time hereafter, (ii) secured by pledge, lien upon or security
interest in any Company’s assets or property or the assets or property of any
other person, firm, entity or corporation, (iii) such indebtedness is absolute
or contingent, joint or several, matured or unmatured, direct or indirect, or
(iv) the Companies are liable to the Agent or any Lender for such indebtedness
as principals, sureties, endorsers, guarantors or otherwise; (c) without
duplication, the Companies’ liabilities to the Agent under any instrument of
guaranty or indemnity, or arising under any guaranty, endorsement or undertaking
which the Agent, on

17



--------------------------------------------------------------------------------



 



behalf of the Lenders, may make or issue to others for the account of the
Companies (or any of them), including any accommodations extended by the Agent
with respect to applications for Letters of Credit, the Agent’s acceptance of
drafts or the Agent’s endorsement of notes or other instruments for the
Companies’ account and benefit; (d) any and all indebtedness, obligations and
liabilities which may be owed by the Companies (or any of them) to the Agent or
any Lender with respect to Swap Contracts and Banking Services Obligations;
(e) any and all indebtedness, obligations and liabilities incurred by, or
imposed on, the Agent or any Lender as a result of environmental claims relating
to any Company’s operations, premises or waste disposal practices or disposal
sites; (f) all indebtedness, obligations and liabilities incurred under the
Factoring Agreement; and (g) all Ledger Debt.
     Operating Leases shall mean all leases of property (whether real, personal
or mixed) other than Capitalized Leases.
     Original Closing Date shall have the meaning provided for such term in the
Recitals to this Agreement.
     Original Companies shall have the meaning provided for such term in the
Recitals to this Agreement.
     Original Financing Agreement shall have the meaning provided for such term
in the Recitals to this Agreement.
     Other Collateral shall mean all of the Companies’: (a) present and
hereafter established lockbox, blocked account and other deposit accounts
maintained with any bank or financial institution into which the proceeds of
Collateral are or may be deposited (including the Depository Accounts); (b) Cash
and other property in the possession of, or under the control of, the Agent or
any Lender (including negative balances in the Revolving Loan Account and cash
collateral held by the Agent pursuant this Financing Agreement); (c) Invested
Cash; (d) books, records, ledger cards, disks and related data processing
software at any time evidencing or containing information relating to any of the
Collateral described herein or otherwise necessary or helpful in the collection
thereof or realization thereon; and (e) all Proceeds of any of the foregoing.
     Other Permitted Investments shall mean any of the following, in each case
subject to the first priority perfected security interest of the Agent pursuant
to arrangements acceptable to Agent, and maturing or being due or payable in
full not more than 180 days after a Company’s acquisition thereof:
     (i) obligations issued or guaranteed by the United States of America;
     (ii) certificates of deposit, bankers acceptances and other “money market
instruments” issued by any bank or trust company organized under the laws of the
United States of America or any State thereof and having capital and surplus in
an aggregate amount of not less than $100,000,000;
     (iii) open market commercial paper bearing the highest credit rating issued
by Standard & Poor’s Corporation or by another nationally recognized credit
rating agency;

18



--------------------------------------------------------------------------------



 



     (iv) repurchase agreements entered into with any bank or trust company
organized under the laws of the United States of America or any State thereof
and having capital and surplus in an aggregate amount of not less than
$100,000,000 relating to United States of America government obligations; and
     (v) shares of “money market funds”, each having net assets of not less than
$100,000,000;
     (vi) corporate securities, including commercial paper, rated A1/P1 or
better, and corporate debt instruments, including medium term notes and floating
rate notes issued by foreign or domestic corporations which pay in U.S. dollars
and carrying a rate of A1/A+ or better;
     (vii) asset-backed securities rated AAA or better, with a maturity, average
life, soft bullet date, or put date exercisable at the option of the holder of
no more than thirty-six (36) months;
     (viii) corporate auction rate issues with a maximum term to reset date of
365 days and rated A1 or better; and
     (ix) (a) shares of common stock of any publicly traded company having a
market capitalization of no less than $500,000,000, in an aggregate amount at
any time not to exceed $5,000,000 or (b) shares of common stock of any publicly
traded company having a market capitalization of less than $500,000,000, in an
aggregate amount at any time not to exceed $3,000,000;
provided, however, that the foregoing Other Permitted Investments may be made
only if the outstanding principal balance of the Revolving Loans is zero.
     Out-of-Pocket Expenses shall mean all of the Agent’s and the Lenders’
present and future costs, fees and expenses incurred in connection with this
Financing Agreement and the other Loan Documents and the Factoring Agreement,
including, without limitation, (a) the cost of lien searches (including tax lien
and judgment lien searches), pending litigation searches and similar items,
(b) fees and taxes imposed in connection with the filing of any financing
statements or other personal property security documents; (c) all costs and
expenses incurred by the Agent in opening and maintaining the Depository
Accounts and any related lockboxes, depositing checks, and receiving and
transferring funds (including charges imposed on the Agent for “insufficient
funds” and the return of deposited checks); (d) any amounts paid by, incurred by
or charged to the Agent by an Issuing Bank under any Letter of Credit or the
reimbursement agreement relating thereto, any application for Letter of Credit,
Letter of Credit Guaranty or other like document which pertains either directly
or indirectly to Letters of Credit, and the Agent’s standard fees relating to
the Letters of Credit and any drafts thereunder; (e) title insurance premiums,
real estate survey costs, note taxes, intangible taxes and mortgage or recording
taxes and fees; (f) all appraisal fees and expenses payable by the Companies
hereunder, and all costs, fees and expenses incurred by the Agent and the
Lenders in connection with any action taken under Section 7.2(a) hereof,
including reasonable travel, meal and lodging expenses of the Agent’s personnel;
(g) all costs that the Agent may incur to maintain the

19



--------------------------------------------------------------------------------



 



Required Insurance, and all reasonable costs, fees and expenses incurred by the
Agent in connection with the collection of Casualty Proceeds and the monitoring
of any repair or restoration of any Real Estate; (h) all reasonable and
reasonably documented costs, fees, expenses and disbursements of outside counsel
hired by the Agent to consummate the transactions contemplated by this Financing
Agreement (including the documentation and negotiation this Financing Agreement,
the other Loan Documents and all amendments, supplements and restatements
thereto or thereof), and to advise the Agent and/or the Lenders as to matters
relating to the transactions contemplated hereby; (i) all costs, fees and
expenses incurred by the Agent and the Lenders in connection with any action
taken under Section 10.3 hereof; and (j) without duplication, all costs, fees
and expenses incurred by the Agent and the Lenders in connection with the
collection, liquidation, enforcement, protection and defense of the Obligations,
the Collateral and the rights of the Agent and the Lenders under this Financing
Agreement and the other Loan Documents, including, without limitation, all
reasonable fees and disbursements of in-house and outside counsel to the Agent
and the Lenders incurred as a result of a workout, restructuring,
reorganization, liquidation, insolvency proceeding and in any appeals arising
therefrom, whether incurred before, during or after the termination of this
Financing Agreement or the commencement of any case with respect to the
Companies (or any of them), any Guarantor or any subsidiary of a Company (as the
case may be) under the United States Bankruptcy Code or any similar statute.
     Overadvances shall mean, at any time, the amount by which (a) the sum at
such time of the principal amount of all outstanding Revolving Loans plus the
undrawn amount of all outstanding Letters of Credit, Bankers Acceptances,
Steamship Guarantees and Airway Releases exceeds (b) the lesser of (x) the
Revolving Line of Credit and (y) the Borrowing Base at such time.
     Parent shall mean G-III Apparel Group, Ltd., a Delaware corporation.
     Patents shall mean all of the Companies’ present and hereafter acquired
patents, patent applications, registrations, all reissues and renewals thereof,
all licenses thereof, all inventions and improvements claimed thereunder, all
general intangible, intellectual property and other rights of any Company with
respect thereto, and all income, royalties and other Proceeds of the foregoing.
     Permitted Distributions shall mean:
     (a) dividends from a wholly-owned subsidiary of the Company to such
Company;
     (b) dividends payable solely in stock or other equity interests of the
Companies;
     (c) distributions or dividends by the Company in an amount sufficient to
enable Parent to pay such Company’s and any Domestic Subsidiary of the Company’s
reasonable share of income or franchise Taxes owed by Parent, due as a result of
the filing by Parent of a consolidated, combined or unitary tax return in which
the operations of the Companies and such Domestic Subsidiary are included; and

20



--------------------------------------------------------------------------------



 



     (d) cash distributions or cash dividends to Parent’s shareholders or
redemptions of the capital stock of Parent; provided that the aggregate amount
of distributions, dividends or redemptions shall not exceed during the term of
this Agreement the sum of (i) $1,500,000 and (ii) 75% of the cash proceeds from
the sale of equity securities by Parent at any time during the period from the
Original Closing Date through the Termination Date (but only to the extent that
such sale of equity securities has not been used to fund a Special Capital
Expenditure; and provided, further, that no Default or Event of Default shall
have occurred and remain outstanding on the date of the making of such
distribution, dividend or redemption, or would occur as a result thereof).
     Permitted Encumbrances shall mean: (a) all liens existing on the Closing
Date on specific items of Equipment; (b) Purchase Money Liens; (c) statutory
liens of landlords and liens of carriers, warehousemen, bailees, mechanics,
materialmen and other like liens imposed by law, created in the ordinary course
of business and securing amounts not yet due (or which are being contested in
good faith, by appropriate proceedings or other appropriate actions which are
sufficient to prevent imminent foreclosure of such liens), and with respect to
which adequate reserves or other appropriate provisions are being maintained by
the Companies in accordance with GAAP; (d) pledges or deposits made (and the
liens thereon) in the ordinary course of business of any Company (including,
without limitation, security deposits for leases, indemnity bonds, surety bonds
and appeal bonds) in connection with workers’ compensation, unemployment
insurance and other types of social security benefits or to secure the
performance of tenders, bids, contracts (other than for the repayment or
guarantee of borrowed money or purchase money obligations), statutory
obligations and other similar obligations arising as a result of progress
payments under government contracts; (e) liens granted to the Agent, for the
benefit of the Agent and the Lenders, by the Companies; (f) liens of judgment
creditors, provided that such liens do not exceed $5,000,000 in the aggregate at
any time (other than liens bonded or insured to the reasonable satisfaction of
the Agent); (g) Permitted Tax Liens; (h) easements (including, without
limitation, reciprocal easement agreements and utility agreements),
encroachments, minor defects or irregularities in title, variation and other
restrictions, charges or encumbrances (whether or not recorded) affecting the
Real Estate, if applicable, and which in the aggregate (i) do not materially
interfere with the occupation, use or enjoyment by any Company of its business
or property so encumbered and (ii) in the reasonable business judgment of the
Agent, do not materially and adversely affect the value of such Real Estate;
(i) the liens granted to the Factor pursuant to the Factoring Agreement, to the
extent subject to the Assignment of Factoring Proceeds Agreement; and
(j) customary restrictions in any license agreement with a Company as licensee,
including, without limitation, with respect to the sale of Inventory (provided
that the Companies shall give Agent prompt notice of its execution of such
license agreement and provided, further, that the foregoing shall not affect the
Agent’s rights under the definition of Eligible Inventory, Section 7.4(l) and/or
Section 7.5.
     Permitted Indebtedness shall mean: (a) current Indebtedness maturing in
less than one year and incurred in the ordinary course of business for raw
materials, supplies, equipment, services, Taxes or labor; (b) Indebtedness
secured by Purchase Money Liens; (c) Indebtedness arising under the Letters of
Credit and this Financing Agreement; (d) deferred Taxes and other expenses
incurred in the ordinary course of business; (e) Permitted Intercompany Loans;
(f) other Indebtedness existing on the Closing Date and listed on
Schedule 1.1(a) attached hereto; (g) indebtedness due to the Factor pursuant to
the Factoring Agreement; (h) guaranties executed in the ordinary course of the
Companies’ business with respect to Indebtedness owing by suppliers of goods to
the Companies in connection with the acquisition of goods by the Companies, in
an aggregate amount not to exceed $5,000,000; and (i) Subordinated Debt.

21



--------------------------------------------------------------------------------



 



     Permitted Intercompany Loan shall mean a loan made in the ordinary course
of business by a Company to another Company or a Subsidiary of Parent, but only
so long as (a) such loan is evidenced by a promissory note, the original of
which shall be delivered to the Agent, (b) the promissory note evidencing such
loan provides (in form and substance satisfactory to the Agent) that the
repayment thereof is subordinated to the full and final payment of the
Obligations and (c) if the loan is made to a Subsidiary of Parent organized
outside of the United States of America, then the total outstanding amount
thereof, together with the aggregate sum of other advances and investments by
the Companies in Subsidiaries of Parent organized outside of the United States
of America, does not exceed $5,000,000.
     Permitted Tax Liens shall mean liens for Taxes not due and payable and
liens for Taxes that any Company is contesting in good faith, by appropriate
proceedings which are sufficient to prevent imminent foreclosure of such liens,
and with respect to which adequate reserves are being maintained by such Company
in accordance with GAAP; provided that in either case, such liens (a) are not
filed of record in any public office, (b) other than with respect to Real
Estate, are not senior in priority to the liens granted by such Company to the
Agent, for the benefit of the Agent and the Lenders, or (c) do not secure taxes
owed to the United States of America (or any department or agency thereof) or
any State or State authority, if applicable State law provides for the priority
of tax liens in a manner similar to the laws of the United States of America.
     Person shall mean any individual, sole proprietorship, partnership,
corporation, business trust, joint stock company, trust, unincorporated
organization, association, limited liability company, institution, public
benefit corporation, joint venture, entity or government (whether Federal,
state, county, city, municipal or otherwise, including any instrumentality,
division, agency, body or department thereof).
     Pro Rata Percentage shall mean, as to each Lender at any time, a fraction
(expressed as a percentage), the numerator of which is the amount of such
Lender’s Commitment at such time and the denominator of which is the aggregate
amount of all Commitments at such time (or in the event that the Commitments of
the Lenders hereunder have terminated, the numerator of which is the principal
amount of loans then owed to such Lender hereunder and the denominator of which
is the principal amount of loans then owed to all Lenders hereunder, as
reflected by CIT’s System).
     Proceeds shall have the meaning given to such term in the UCC, including,
without limitation, all Casualty Proceeds.
     Promissory Notes shall mean, collectively, the notes in the form of
Exhibit B attached hereto, delivered by the Companies (or any of them) to a
Lender to evidence the loans made by such Lender to the Companies (or any of
them) pursuant to this Financing Agreement.
     Purchase Money Liens shall mean liens on any item of Equipment acquired by
a Company after the date of this Financing Agreement, provided that (a) each
such lien shall attach only to the Equipment acquired and (b) a description of
the Equipment so acquired is furnished by the Companies to the Agent.

22



--------------------------------------------------------------------------------



 



     Real Estate shall mean all of the Companies’ present and future fee and
leasehold interests in real property, including the real property owned by the
Companies as of the Closing Date and described on Schedule 1.1(b) attached
hereto.
     Register shall have the meaning provided in Section 13.8(a) of this
Agreement.
     Regulatory Change shall mean any change after the Closing Date in United
States federal, state or foreign law or regulation (including, without
limitation, Regulation D of the Board of Governors of the Federal Reserve
System), or the adoption or making after the Closing Date of any interpretation,
directive or request applying to a class of lenders including the Agent or any
Lender of or under any United States federal, state or foreign law or
regulation, in each case whether or not having the force of law and whether or
not failure to comply therewith would be unlawful.
     Required Insurance shall have the meaning provided for in Section 7.2(c) of
this Financing Agreement.
     Required Lenders shall mean (a) at all times while there are (2) two or
fewer Lenders hereunder, all of the Lenders, and (b) at all times while there
are three (3) or more Lenders hereunder, those Lenders holding at least
sixty-six and two-thirds percent (66 2/3%) of the total Commitments under the
Line of Credit (or sixty-six and two-thirds percent (66 2/3%) of the outstanding
principal amount of all loans outstanding hereunder, as reflected by CIT’s
System, in the event that the Commitments of the Lenders hereunder have
terminated).
     Revolving Line of Credit shall mean the Commitments of the Lenders to make
Revolving Loans pursuant to Section 3 of this Financing Agreement and assist the
Companies in opening Letters of Credit, Bankers Acceptances, Steamship
Guarantees and Airway Releases pursuant to Section 5 of this Financing
Agreement, in an aggregate amount equal to $250,000,000.
     Revolving Loan Account shall mean the account on the Agent’s books, in the
name of the Funds Administrator on behalf of the Companies, in which the
Companies will be charged with all Obligations when due or incurred by the Agent
or any Lender.
     Revolving Loans shall mean the loans and advances made from time to time to
or for the account of the Companies by the Agent, on behalf of the Lenders,
pursuant to Section 3 of this Financing Agreement. The Revolving Loans shall
include the Assigned Existing Loans.
     Security shall mean such term as defined in Section 2(1) of the Securities
Act of 1933, as amended; provided, however, that Asset Securitization Recourse
Liabilities shall not constitute “Securities” except (i) to the extent that such
obligations arise from a Company’s obligation to repurchase receivables or other
assets as a result of a default in payment by the obligor thereunder or any
other default in performance by such obligor under any agreement related to such
receivables or (ii) if the Companies shall maintain a reserve account containing
Cash or Securities in respect of any such obligations or shall maintain or
purchase a subordinated interest therein to the extent of the amount of such
reserve account or subordinated interest.

23



--------------------------------------------------------------------------------



 



     Senior Leverage Ratio shall mean, for any period, the quotient (expressed
as a ratio) obtained by dividing (a) the amount of the Revolving Loans
outstanding on the last day of the period by (b) EBITDA of Parent and its
Subsidiaries on a consolidated basis for such period.
     Settlement Date shall mean Monday of each week (or if any Monday is not a
Business Day on which all Lenders are open for business, the immediately
preceding Business Day on which all Lenders are open for business), provided
that, after the occurrence of an Event of Default or during a continuing decline
or sudden increase in the principal amount of Revolving Loans, the Agent, in its
discretion, may require that the Settlement Date occur more frequently (even
daily) so long as any Settlement Date chosen by the Agent is a Business Day on
which each Lender is open for business.
     Special Capital Expenditures shall mean Capital Expenditures of up to an
aggregate of $5,000,000 during the period from the Original Closing Date through
the Termination Date that are incurred in connection with warehouse and showroom
construction and renovation expenses to the extent that such Capital
Expenditures have been directly financed in advance by an additional issuance of
equity by Parent raised during the same period.
     SPV shall mean with respect to any Person, a special purpose corporation or
grantor trust established solely for the purpose of purchasing receivables of
such Person for Cash in an amount equal to the fair market value of such
receivables.
     Steamship Guarantees shall mean steamship guarantees agreed to be issued or
caused to be issued by Agent pursuant to the Continuing Agreement for Issuance
of Steamship Guarantees and Airway Releases.
     Subordinated Debt shall mean Indebtedness of the Companies which has been
subordinated to the Obligations of the Companies to the Agent and the Lenders
pursuant to subordination agreements and/or subordination provisions of the
respective debt instruments in each case in form and substance satisfactory to
the Agent and the Required Lenders.
     Subsidiary shall mean a corporation or other entity of whose shares of
stock or other ownership interests having ordinary voting power (other than
stock or other ownership interests having such power only by reason of the
happening of a contingency) to elect a majority of the directors of such
corporation, or other Persons performing similar functions for such entity, are
owned, directly or indirectly, by such Person, excluding any Excluded
Subsidiary. When used with respect to Parent, the term “Subsidiary” shall at all
times include each of the Companies.
     Supplemental Amount shall mean the following amounts during the following
time periods (in each case, minus all Supplemental Amount Reductions):

              Supplemental Period   Amount
Closing Date through and including April 30, 2008
  $ 0  
May 1, 2008 through and including May 31, 2008
  $ 25,000,000  
June 1, 2008 through and including June 30, 2008
  $ 40,000,000  
July 1, 2008 through and including July 31, 2008
  $ 45,000,000  
August 1, 2008 through and including September 29, 2008
  $ 50,000,000  
September 30, 2008 through and including October 15, 2008
  $ 10,000,000  
October 16, 2008 through and including April 30, 2009
  $ 0  

24



--------------------------------------------------------------------------------



 



     The Supplemental Amount for all periods subsequent to April 30, 2009 shall
be determined by Agent, each of the Lenders and the Companies based upon the
projections and unaudited (or, if available, audited) financial statements of
Parent and its consolidated Subsidiaries for the fiscal years ending January 31,
2009, 2010 and 2011, respectively (in each case delivered pursuant to
Section 7.2(h)), but in no event shall the periods be of different durations or
the amounts be less than the amounts for the periods corresponding to the
periods set forth above unless the Agent determines (in its reasonable
discretion) that such periods and amounts warrant adjustment based upon such
projections or unaudited (or, if available, audited) financial statements or
other information as Agent shall reasonably determine. The determination of the
Supplemental Amount shall become effective after receipt and satisfactory review
by the Agent of the unaudited (or, if available, audited) financial statements
for the fiscal years ending January 31, 2009, 2010 and 2011, respectively.
     Supplemental Amount Reductions shall mean all reductions to the
Supplemental Amount pursuant to the final sentence of Section 3.5(a) and/or
Section 7.2(c).
     Swap Contracts shall mean (i) any and all rate swap transactions, basis
swaps, credit derivative transactions, forward rate transactions, commodity
swaps, commodity options, forward commodity contracts, equity or equity index
swaps or options, bond or bond price or bond index swaps or options or forward
bond or forward bond price or forward bond index transactions, interest rate
options, forward foreign exchange transactions, cap transactions, floor
transactions, collar transactions, currency swap transactions, cross-currency
rate swap transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (ii) any and all
transactions of any kind, and the related confirmations, which are subject to
the terms and conditions of, or governed by, any form of master agreement
published by the International Swaps and Derivatives Association, Inc., any
International Foreign Exchange Master Agreement, or any other master agreement
(any such master agreement, together with any related schedules, a “Master
Agreement”), including ay such obligations or liabilities under any Master
Agreement.
     Synthetic Lease Obligation shall mean the monetary obligation of a Person
under (a) a so-called synthetic, off-balance sheet or tax retention lease, or
(b) an agreement for the use or possession of property creating obligations that
do not appear on the balance sheet of such Person but which, upon the insolvency
or bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).
     Taxes shall mean all federal, state, municipal and other governmental
taxes, levies, charges, claims and assessments which are or may be owed or
collected by the Companies with respect to their business, operations,
Collateral or otherwise.

25



--------------------------------------------------------------------------------



 



     Term Loan shall mean the term loan in the original principal amount of
$30,000,000 made by the Lenders to the Original Companies under the Original
Financing Agreement on or about the Original Closing Date.
     Termination Date shall mean July 11, 2011.
     Trade Accounts Receivable shall mean that portion of each Company’s
Accounts which arises from the sale of Inventory or the rendition of services in
the ordinary course of such Company’s business.
     Trademarks shall mean all of the Companies’ present and hereafter acquired
trademarks, trademark registrations, recordings, applications, tradenames, trade
styles, corporate names, business names, service marks, logos and any other
designs or sources of business identities, prints and labels (on which any of
the foregoing may appear), all reissues and renewals thereof, all licenses
thereof, all other general intangible, intellectual property and other rights
pertaining to any of the foregoing, together with the goodwill associated
therewith, and all income, royalties and other Proceeds of any of the foregoing.
     UCC shall mean the Uniform Commercial Code as the same may be amended and
in effect from time to time in the State of New York.
     Unused Non-Supplemental Availability shall mean at any time (i) the lesser
of (a) the amount of the Revolving Line of Credit and (b) an amount equal to the
Borrowing Base minus the Supplemental Amount then in effect, minus (ii) the
principal balance of Revolving Loans plus the undrawn amount of Letters of
Credit, Bankers Acceptances, Steamship Guarantees and Airway Releases.
     Working Day shall mean any Business Day on which dealings in foreign
currencies and exchanges between banks may be transacted.
SECTION 2. CONDITIONS PRECEDENT.
     2.1. Conditions Precedent to Initial Funding. The obligation of the Agent
and the Lenders to make Revolving Loans on the Closing Date and to assist the
Companies in obtaining Letters of Credit, Bankers Acceptances, Steamship
Guarantees and Airway Releases hereunder, immediately prior to or concurrently
with the making of such loans or the issuance of such Letters of Credit, Bankers
Acceptances, Steamship Guarantees and Airway Releases is subject to the
satisfaction or waiver in writing by the Agent and the Lenders of the following
conditions precedent:
          (a) Financing Agreement and Other Loan Documents. The Agent shall have
received originally executed copies of this Financing Agreement from each of the
parties hereto, including from each of the Companies and the Lenders in
sufficient quantities as determined by the Agent, together with originally
executed copies of the Promissory Notes and all Loan Documents necessary to
consummate the lending arrangements contemplated by this Financing Agreement.

26



--------------------------------------------------------------------------------



 



          (b) Lien Searches. The Agent shall have received tax lien, judgment
lien and Uniform Commercial Code searches from all jurisdictions reasonably
required by the Agent, and such searches shall verify that the Agent, for the
benefit of the Agent and the Lenders, has a first priority security interest in
the Collateral, subject to Permitted Encumbrances.
          (c) Casualty Insurance. Each Company shall have delivered to the Agent
evidence satisfactory to the Agent that all Required Insurance is in full force
and effect, and the Agent shall have confirmed that the Agent, for the benefit
of the Agent and the Lenders, has been named as a loss payee or additional
insured with respect to the Required Insurance in a manner satisfactory to the
Agent.
          (d) UCC Filings. All UCC financing statements and similar documents
required to be filed in order to create in favor of the Agent, for the benefit
of the Agent and the Lenders, a first priority perfected security interest in
the Collateral (to the extent that such a security interest may be perfected by
a filing under the UCC or applicable law), shall have been properly filed in
each office in each jurisdiction required. The Agent shall have received
(i) acknowledgement copies of all such filings (or, in lieu thereof, the Agent
shall have received other evidence satisfactory to the Agent that all such
filings have been made), and (ii) evidence that all necessary filing fees, taxes
and other expenses related to such filings have been paid in full.
          (e) Resolutions. The Agent shall have received (x) a copy of the
resolutions of the Board of Directors of each Company that is a corporation
authorizing the execution, delivery and performance of the Loan Documents to be
executed by each such Company, certified by the Secretary or Assistant Secretary
of each such Company as of the date hereof, together with a certificate of such
Secretary or Assistant Secretary as to the incumbency and signature of the
officer(s) executing the Loan Documents on behalf of each such Company and (y) a
copy of resolutions of the members and manager of each Company that is a limited
liability company authorizing the execution, delivery and performance of the
Loan Documents to be executed by each such Company, certified by the respective
Secretary or Assistant Secretary of the manager of each such Company as of the
date hereof, together with a certificate of such Secretary or Assistant
Secretary as to the incumbency and signature of the officer(s) executing the
Loan Documents on behalf of the manager of each such Company.
          (f) Organizational Documents. The Agent shall have received (x) a copy
of the Certificate or Articles of Incorporation of each Company that is a
corporation, certified by the applicable authority in each such Company’s State
of incorporation, and copies of the by-laws (as amended through the date hereof)
of each such Company, certified by the respective Secretary or an Assistant
Secretary thereof and (y) a copy of the Articles of Organization of each Company
that is a limited liability company, certified by the applicable authority in
each such Company’s State of organization, and copies of the operating agreement
(as amended through the date hereof) of each such Company, certified by the
respective Secretary or Assistant Secretary of the manager thereof.
          (g) Officer’s Certificate. The Agent shall have received an executed
Officer’s Certificate of each Company, satisfactory in form and substance to the
Agent, certifying that as of the Closing Date (i) the representations and
warranties contained herein are true and correct in all material respects,
(ii) each Company is in compliance with all of the terms and provisions set
forth herein and (iii) no Default or Event of Default has occurred.

27



--------------------------------------------------------------------------------



 



          (h) Disbursement Authorizations. The Companies shall have delivered to
the Agent all information necessary for the Agent to issue wire transfer
instructions on behalf of each Company for the initial and subsequent loans
and/or advances to be made under this Financing Agreement, including
disbursement authorizations in form acceptable to the Agent.
          (i) Examination & Verification; Net Availability; Projections. The
Agent shall have completed and be satisfied with an updated examination and
verification of the Trade Accounts Receivable, Inventory and the books and
records of the Companies, and such examination shall indicate that no material
adverse change has occurred in the financial condition, business, prospects,
profits, operations or assets of the Companies, the Companies’ Subsidiaries or
the Guarantors since January 31, 2007. In addition, the Companies shall have
delivered to the Agent, and the Agent shall be satisfied with, balance sheet,
income statement, cash flows and Net Availability projections for the Companies
on a consolidated basis for not less than twelve (12) months following the
Closing Date.
          (j) Depository Accounts; Payment Direction. (i) The Companies or the
Agent, on behalf of the Lenders, shall have established one or more Depository
Accounts with respect to the collection of Accounts and the deposit of proceeds
of Collateral, and (ii) the Agent, the applicable Company and each depository
bank shall have entered into a Depository Account Control Agreement with respect
to each Depository Account.
          (k) Repayment of Term Loan and Accrued Interest. All loans and
obligations of the Companies and the Guarantors with respect to the Term Loan,
including without limitation all principal and interest accrued thereon, and all
other interest and fees accrued under the Original Financing Agreement, shall be
paid or satisfied in full utilizing the proceeds of the initial Revolving Loans
to be made under this Financing Agreement on the Closing Date.
          (l) Guaranty and Related Documents. The Guarantors shall have executed
and delivered to the Agent (i) the Guaranties and (ii) if applicable, the items
described in Sections 2.1(d), 2.1(e) and 2.1(m) hereof with respect to the
Guarantors.
          (m) Opinions. Subject to the filing, priority and remedies provisions
of the UCC, the provisions of the Bankruptcy Code, insolvency statutes or other
like laws, the equity powers of a court of law and such other matters as may be
agreed upon with the Agent, counsel for the Companies and the Guarantors shall
have delivered to the Agent, on behalf of the Lenders, opinion(s) satisfactory
to the Agent opining, inter alia, that each Loan Document to which each Company
or any Guarantor is a party is valid, binding and enforceable in accordance with
its terms, as applicable, and that the execution, delivery and performance by
each Company and each Guarantor of the Loan Documents to which such person or
entity is a party are (i) duly authorized, (ii) do not violate any terms,
provisions, representations or covenants in the articles of incorporation,
by-laws or other organizational agreement of any Company or such Guarantor, as
the case may be, and (iii) to the best knowledge of such counsel, do not violate
any terms, provisions, representations or covenants in any loan agreement,
mortgage, deed of trust, note,

28



--------------------------------------------------------------------------------



 



security agreement, indenture or other material contract to which any Company or
any Guarantor is a signatory, or by which any Company or any Guarantor (or any
Company’s or any Guarantor’s assets) are bound.
          (n) Legal Restraints/Litigation. As of the Closing Date, there shall
be no (x) injunction, writ or restraining order restraining or prohibiting the
consummation of the financing arrangements contemplated under this Financing
Agreement, or (y) suit, action, investigation or proceeding (judicial or
administrative) pending against any Company, any Guarantor, any subsidiary of
any Company or any of their assets, which, in the opinion of the Agent, if
adversely determined, could have a Material Adverse Effect.
          (o) Fee Letter and Out-of-Pocket Expenses. Each Company shall have
fully complied with all of the terms and conditions of the Fee Letter, including
without limitation the payment of all amounts due thereunder on the Closing
Date, together with all Out-of-Pocket Expenses incurred on or prior to the
Closing Date.
          (p) Revolving Loan Promissory Notes. If any Lender elects to evidence
its Commitments with respect to the Revolving Line of Credit with Promissory
Notes, each Company shall have executed and delivered to such Lender a
Promissory Note in the form attached hereto as Exhibit B.
          (q) Pledge Agreements. Each Company shall have executed and delivered
to the Agent, for the benefit of the Agent and the Lenders, (x) a stock pledge
agreement in form and substance satisfactory to the Agent covering all capital
stock in such Company’s subsidiaries (including any other Company, if
applicable), together with all stock certificates and duly executed stock powers
(undated and in-blank) with respect thereto and (y) a collateral assignment in
form and substance satisfactory to Agent of such Company’s partnership or
membership interests in any partnership or limited liability company and, if
necessary, the consent thereto from the other partners or members of such
entity. In addition, Parent shall have executed and delivered to the Agent, for
the benefit of the Agent and the Lenders, a stock pledge agreement in form and
substance satisfactory to the Agent covering all capital stock in G-III Inc.
owned by Parent, together with all stock certificates and duly executed stock
powers (undated and in-blank) with respect thereto.
          (r) Factoring Agreement. The Factoring Agreement with G-III shall be
in full force and effect.
          (s) Collateral Assignment of Licenses. Agent shall have received true
and correct copies of all material licensing agreements with respect to Patents,
Trademarks and other intellectual property with respect to which any Company is
licensor or licensee.
          (t) Intercreditor Agreement and Assignment of Factoring Proceeds.
G-III, CIT as Factor and Agent shall have entered into the Assignment of
Factoring Proceeds Agreement, in form and substance satisfactory to Agent.
     Upon the execution of this Financing Agreement and the initial disbursement
of the initial loans hereunder, all of the above conditions precedent shall have
been deemed satisfied, except as the Companies and the Agent shall otherwise
agree in a separate writing.

29



--------------------------------------------------------------------------------



 



SECTION 3. REVOLVING LOANS AND COLLECTIONS
     3.1. Funding Conditions and Procedures.
          (a) Amounts and Requests. Subject to the terms and conditions of this
Financing Agreement, the Agent and the Lenders, pro rata in accordance with
their respective Pro Rata Percentages, severally (and not jointly) agree to make
loans and advances to the Funds Administrator on behalf of each Company on a
revolving basis (i.e. subject to the limitations set forth herein, each Company,
through the Funds Administrator, may borrow, repay and re-borrow Revolving
Loans). In no event shall the Agent or any Lender have an obligation to make a
Revolving Loan to any Company, nor shall the Funds Administrator or any Company
be entitled to request or receive a Revolving Loan, if (i) a Default or Event of
Default shall have occurred and remain outstanding on the date of request for
such Revolving Loan or the date of the funding thereof, (ii) the amount of such
Revolving Loan, when added to the principal amount of the Revolving Loans
outstanding plus the undrawn amount of all Letters of Credit, Bankers
Acceptances, Steamship Guarantees and Airway Releases on the date of the request
therefor or the funding thereof, would exceed the Revolving Line of Credit, or
(iii) amount of such Revolving Loan would exceed the Net Availability of the
Companies on the date of the request therefor or the funding thereof. Any
request for a Revolving Loan must be received from the Funds Administrator by an
officer of the Agent no later than 12:00 p.m., New York City time, (a) on the
Business Day on which such Revolving Loan is required, if the request is for a
Chase Bank Rate Loan, or (b) three (3) Business Days prior to the Business Day
on which such Revolving Loan is required, if the request is for a LIBOR Loan.
The funding of any LIBOR Loan is also subject to the satisfaction of the
conditions set forth in Section 8.9 of this Financing Agreement.
          (b) Phone and Electronic Loan Requests. The Companies hereby authorize
the Agent and the Lenders to make Revolving Loans to the Funds Administrator
based upon a telephonic or e-mail request (or, if permitted by the Agent, based
upon a request posted on CIT’s System) made by any officer or other employee of
the Funds Administrator that the Funds Administrator has authorized in writing
to request Revolving Loans hereunder, as reflected by the Agent’s records. Each
telephonic, e-mail or posted request by the Funds Administrator shall be
irrevocable, and the Funds Administrator agrees to confirm any such request for
a Revolving Loan in a writing approved by the Agent and signed by such
authorized officer or employee, within one (1) Business Day of the Agent’s
request for such confirmation. The Agent shall have the right to rely on any
telephonic, e-mail or posted request for a Revolving Loan made by anyone
purporting to be an officer or other employee of the Funds Administrator that
the Funds Administrator has authorized in writing to request Revolving Loans
hereunder, without further investigation.
          (c) Advances by the Agent. The Agent, on behalf of the Lenders, shall
disburse all loans and advances to the Funds Administrator and shall handle all
collections of Collateral and repayment of all Obligations. It is understood
that for purposes of advances to the Funds Administrator and for purposes of
this Section 3.1, the Agent will be using the funds of the Agent, and pending
settlement, all interest accruing on such advances shall be payable to the
Agent.

30



--------------------------------------------------------------------------------



 



          (d) Settlement Among Lenders.
               (i) Unless the Agent shall have been notified in writing by any
Lender prior to any advance to the Funds Administrator that such Lender will not
make the amount which would constitute its Pro Rata Percentage of the borrowing
on such date available to the Agent, the Agent may assume that such Lender shall
make such amount available to the Agent on a Settlement Date, and in reliance
upon such assumption, the Agent may make available to the Funds Administrator a
corresponding amount. A certificate of the Agent submitted to any Lender with
respect to any amount owing under this subsection shall be conclusive, absent
manifest error. If such Lender’s Pro Rata Percentage of such borrowing is not in
fact made available to the Agent by such Lender on the Settlement Date, the
Agent shall be entitled to recover from the Companies, on demand, such Lender’s
Pro Rata Percentage of such borrowing, together with interest thereon (for the
account of the Agent) at the rate per annum applicable to such borrowing,
without prejudice to any rights which the Agent may have against such Lender
under Section 13.3 hereof. Nothing contained herein shall be deemed to obligate
the Agent to make available to the Companies the full amount of a requested
advance when the Agent has any notice (written or otherwise) that any of the
Lenders will not advance its Pro Rata Percentage thereof.
               (ii) On each Settlement Date, the Agent and the Lenders shall
each remit to the other, in immediately available funds, all amounts necessary
so as to ensure that, as of the Settlement Date, the Lenders shall have advanced
their respective Pro Rata Percentages of all outstanding Revolving Loans. Each
Lender’s obligation to make the Revolving Loans referred to in Section 3.1(a)
and to make the settlements pursuant to this Section 3.1(d) shall be absolute
and unconditional and shall not be affected by any circumstance, including
without limitation (v) any set-off, counterclaim, recoupment, defense or other
right which any such Lender or the Companies may have against the Agent, the
other Companies, any other Lender or any other person, (w) the occurrence or
continuance of a Default or an Event of Default, (x) any adverse change in the
condition (financial or otherwise) of the Companies, or any of them, (y) any
breach of this Financing Agreement or any other Loan Document by the Companies,
or any of them, or any other Lender or (z) any other circumstance, happening or
event whatsoever, whether or not similar to any of the foregoing.
          (e) Reaffirmation of Representations and Warranties. Except for the
representations and warranties set forth in Sections 6.8, 6.9 and 7.1, all of
the representations and warranties made by the Companies in this Financing
Agreement shall be deemed to be remade by the Companies each time that the Funds
Administrator requests a Revolving Loan, a Letter of Credit, a Bankers
Acceptance, a Steamship Guarantee or an Airway Release under this Financing
Agreement, and each such request shall also constitute a representation and
warranty by the Companies that, after giving effect to the requested Revolving
Loan, Letter of Credit, a Bankers Acceptance, a Steamship Guarantee or an Airway
Release, no Default or Event of Default shall have occurred and remain
outstanding.
          (f) Funds Administrator Appointment. Each Company hereby irrevocably
appoints the Funds Administrator, as the agent for such Company on its behalf,
to (i) request Revolving Loans from CIT, (ii) to give and receive notices under
the Loan Documents and (iii) take all other action which the Funds Administrator
or the Companies are permitted or required to take under this Financing
Agreement.

31



--------------------------------------------------------------------------------



 



     3.2. Handling of Proceeds of Collateral; Cash Dominion.
          (a) Collection of Accounts and Other Proceeds. The Companies, at their
expense, will enforce and collect payments and other amounts owing on all
Accounts in the ordinary course of the Companies’ business subject to the terms
hereof. The Companies agree to direct their account debtors to send payments on
all Accounts directly to a lockbox associated with a Depository Account, and to
include on all of the Companies’ invoices the address of such a lockbox as the
sole address for remittance of payment. Notwithstanding the foregoing, should
any Company ever receive any payment on an Account or other Proceeds of the sale
of Collateral, including checks, cash, receipts from credit card sales and
receipts, notes or other instruments or property with respect to any Collateral,
such Company agrees to hold such proceeds in trust for the Agent, for the
benefit of the Agent and the Lenders, separate from such Company’s other
property and funds, and to deposit such proceeds directly into a Depository
Account on the Business Day received.
          (b) Transfer of Funds from Depository Accounts. Funds remaining on
deposit in a Depository Account shall be transferred to the Agent’s Bank Account
on each Business Day in accordance with the terms and provisions of the
applicable Depository Account Control Agreement, and the Companies agree to take
all actions reasonably required by the Agent or any bank at which a Depository
Account is maintained in order to effectuate the transfer of funds in this
manner. All amounts received from a Depository Account and any other proceeds of
the Collateral deposited into the Agent’s Bank Account will, for purposes of
calculating Net Availability and interest, be credited to the Revolving Loan
Account on the date of deposit in the Agent’s Bank Account. No checks, drafts or
other instruments received by the Agent shall constitute final payment to the
Agent unless and until such instruments have actually been collected.
          (c) New Depository Accounts. Each Company agrees not to open any
lockbox or new bank account into which Proceeds of Collateral are to be
delivered or deposited unless concurrently with the opening of such lockbox
and/or bank account, the Agent, such Company and the bank which will maintain
such lockbox or at which such account will be maintained, execute a Depository
Account Control Agreement with respect to such lockbox and/or related bank
account. Upon compliance with the terms set forth above, such lockbox and/or
bank account shall constitute a Depository Account for purposes of this
Financing Agreement.
          (d) Credit Card Receipts. Each Company agrees to direct all credit
card processors handling proceeds of sale of such Company’s Inventory to
transfer all funds due to such Company pursuant to such arrangement directly to
a Depository Account. Promptly after the establishment of any credit card
processing or depository relationship, the Companies agree to notify the Agent
in writing of the establishment of such relationship and shall cause the credit
card processor to execute and deliver to the Agent an agreement in form and
substance satisfactory to the Agent, pursuant to which the credit card processor
agrees to deposit all sums due to the Companies (or any of them) pursuant to
such arrangement directly to a Depository Account.

32



--------------------------------------------------------------------------------



 



     3.3. Collective Borrowing Arrangement; Revolving Loan Account.
          (a) Collective Borrowing Arrangement. The Companies have informed the
Agent that: (i) in order to increase the efficiency and productivity of each
Company, the Funds Administrator has established a centralized cash management
system for the Companies that entails, in part, central disbursement and
operating accounts in which the Funds Administrator provides the working capital
needs of each of the other Companies and manages and timely pays the accounts
payable of each of the other Companies; (ii) the Funds Administrator further
enhances the operating efficiencies of the other Companies by purchasing, or
causing to be purchased, in the Funds Administrator’s name for its account, all
or substantially all materials, supplies, inventory and services required by the
other Companies, resulting in a reduction in operating costs of the other
Companies; and (iii) all of the Companies presently engage in an integrated
operation that requires financing on an integrated basis, and each Company
expects to benefit from the continued successful performance of such integrated
operations. Therefore, in order to best utilize the borrowing powers of the
Companies in the most effective and cost efficient manner and to avoid adverse
effects on the operating efficiencies of each Company and the existing
back-office practices of the Companies, each Company has requested that all
Revolving Loans and other advances be disbursed solely upon the request of the
Funds Administrator and to bank accounts managed solely by the Funds
Administrator, it being the intent and desire of the Companies that the Funds
Administrator manage for the benefit of each Company the expenditure and usage
of such funds.
          (b) Revolving Loan Account. The Agent shall charge the Revolving Loan
Account for all loans and advances made by the Agent and the Lenders to the
Funds Administrator, or otherwise for any Company’s account, and for all any
other Obligations, including Out-of-Pocket Expenses, when due and payable
hereunder. Subject to the provisions of Section 3.5 below, the Agent will credit
the Revolving Loan Account with all amounts received by the Agent from each
Depository Account or from others for each Company’s account, including, as set
forth above, all amounts received by the Agent in payment of Accounts, and such
amounts will be applied to payment of the Obligations in the order and manner
set forth herein. In no event shall prior recourse to any Account or other
security granted to or by the Companies be a prerequisite to the Agent’s or the
Lenders’ rights to demand payment of any of the Obligations. In addition, the
Companies agree that neither the Agent nor any Lender shall have any obligation
whatsoever to perform in any respect any Company’s contracts or obligations
relating to the Accounts.
     3.4. Repayment of Overadvances. If at any time (a) the sum of the
outstanding balance of Revolving Loans and undrawn amount of Letters of Credit,
Bankers Acceptances, Steamship Guarantees and Airway Releases exceed the
Revolving Line of Credit, or (b) an Overadvance exists, the amount of such
excess (in the case of clause (a)) or the amount of the Overadvance (in the case
of clause (b)) shall be immediately due and payable unless the Agent (as
permitted hereunder) or the Lenders otherwise agree in writing. Should the Agent
or the Lenders for any reason honor requests for Overadvances, such Overadvances
shall be made in the Agent’s or the Lenders’ sole discretion and subject to any
additional terms the Agent or the Lenders deem necessary. In no event shall any
Company withdraw any Invested Cash if, after giving effect to any such
withdrawal, an Overadvance would exist.

33



--------------------------------------------------------------------------------



 



     3.5. Application of Proceeds of Collateral.
          (a) Generally. Unless this Financing Agreement expressly provides
otherwise, so long as no Event of Default shall have occurred and remain
outstanding, the Agent agrees to apply all Proceeds of Due from Factor
Receivables and Trade Accounts Receivable, all Proceeds of all other Collateral,
and any other payment received by the Agent with respect to the Obligations, in
such order and manner as the Agent shall elect in the exercise of its reasonable
business judgment. Any amounts applied to the repayment of the Revolving Loans
pursuant to this Section 3.5(a) (other than the proceeds of Due from Factor
Receivables and Trade Accounts Receivable in the ordinary course of the
Companies’ business) shall result in a reduction of the Supplemental Amount in
an amount equal to such repayment of Revolving Loans.
          (b) Application of Proceeds to Chase Bank Rate Loans and LIBOR Loans.
So long as no Event of Default shall have occurred and remain outstanding, the
Agent agrees to apply all Proceeds of Collateral and other payments described in
Section 3.5(a) to Chase Bank Rate Loans until there are no Chase Bank Rate Loans
outstanding, and then to LIBOR Loans; provided that in the event the aggregate
outstanding principal amount of Revolving Loans that are LIBOR Loans exceeds Net
Availability or any other applicable limit set forth herein, the Agent may apply
all proceeds of Collateral received by the Agent to the payment of the
Obligations in such manner and in such order as the Agent may elect in the
exercise of its reasonable business judgment. Subject to the terms of the
preceding sentence, so long as no Event of Default shall have occurred and
remain outstanding, if the Agent receives Proceeds of Collateral or other
payments that exceed the outstanding principal amount of Revolving Loans that
are Chase Bank Rate Loans, the Funds Administrator may request, in writing, that
the Agent not apply such excess Proceeds to outstanding Revolving Loans that are
LIBOR Loans, in which case the Agent shall remit such excess to the Funds
Administrator. If as a result of the application of the provisions of this
Section 3.5(b), any Proceeds of Collateral are applied to loans that are LIBOR
Loans, such application shall be treated as a prepayment of such LIBOR Loans and
the Lenders shall be entitled to the costs and fees provided for in Section 8.10
hereof.
          (c) Application of Proceeds During an Event of Default. If an Event of
Default shall have occurred and remain outstanding, the Agent agrees to apply
all Proceeds of Collateral and all other payments received by the Agent to the
payment of the Obligations in the manner and order set forth in Section 10.4
hereof. If as a result of the application of the provisions of this
Section 3.5(c), any Proceeds or payments are applied to loans that are LIBOR
Loans, such application shall be treated as a prepayment of such LIBOR Loans and
the Lenders shall be entitled to the costs and fees provided for in Section 8.10
hereof.
     3.6. Monthly Statement. After the end of each month, the Agent agrees to
prepare and make available to the Companies (by mail, facsimile, e-mail or
posting to CIT’s System, as mutually agreed to by the Funds Administrator and
the Agent) and the Lenders, a statement showing the accounting for the charges,
loans, advances and other transactions occurring among the Agent, the Lenders,
the Funds Administrator and each Company during that month. Absent

34



--------------------------------------------------------------------------------



 



manifest error, each monthly statement shall be deemed correct and binding upon
each Company, the Funds Administrator and the Lenders, and shall constitute
accounts stated between the Companies and the Funds Administrator on one hand,
and the Lenders and the Agent on the other hand, as the case may be, unless the
Agent receives a written statement of exception from the Companies, the Funds
Administrator or any Lender within thirty (30) days of the date of such monthly
statement.
     3.7. Access to CIT’s System. The Agent shall provide to the Funds
Administrator access to CIT’s System during normal business hours, for the
purposes of (i) obtaining information regarding loan balances and Net
Availability, and (ii) if permitted by the Agent, making requests for Revolving
Loans and submitting Borrowing Base Certificates. Such access shall be subject
to the following terms, in addition to all terms set forth on the website for
CIT’s System:
          (a) The Agent shall provide to the Funds Administrator an initial
password for secured access to CIT’s System. The Funds Administrator shall
provide the Agent with a list of officers and employees that are authorized from
time to time to access CIT’s System, and the Funds Administrator agrees to limit
access to the password and CIT’s System to such authorized officers and
employees. After the initial access, the Funds Administrator shall be solely
responsible for (i) changing and maintaining the integrity of the Funds
Administrator’s password and (ii) any unauthorized use of the Funds
Administrator’s password or CIT’s System by any Company’s officers and
employees.
          (b) The Companies shall use CIT’s System and the Companies’
information thereon solely for the purposes permitted above, and shall not
access CIT’s System for the benefit of third parties or provide any information
obtained from CIT’s System to third parties. The Agent makes no representation
that loan balance or Net Availability information is or will be available,
accurate, complete, correct or current at all times. CIT’s System may be
inoperable or inaccessible from time to time, whether for required website
maintenance, upgrades to CIT’s System, or for other reasons, and in any such
event the Funds Administrator must obtain loan balance and Net Availability
information, and (if permitted by the Agent) make requests for Revolving Loans
and submit Borrowing Base Certificates using other available means.
          (c) The Companies hereby confirm and agree that CIT’s System consist
of proprietary software, data, tools, scripts, algorithms, business logic,
website designs and interfaces and related intellectual property, information
and documentation. CIT’s System and related intellectual property, information
and documentation are the sole and exclusive property of the Agent, and the
Companies shall have no right, title or interest therein or thereto, except for
the limited right to access CIT’s System for the purposes permitted above. Upon
termination of this Financing Agreement, the Companies agree to cease any use of
CIT’s System.
          (d) All agreements, covenants and representations and warranties made
by the Funds Administrator in any Borrowing Base Certificate submitted to the
Agent by means of CIT’s System are incorporated herein by reference and shall be
deemed to be made by each Company.
SECTION 4. [RESERVED]

35



--------------------------------------------------------------------------------



 



SECTION 5. LETTERS OF CREDIT, BANKERS ACCEPTANCES, STEAMSHIP GUARANTEES AND
AIRWAY RELEASES.
     In order to assist the Companies (or any of them) in establishing or
opening Letters of Credit (and Bankers Acceptances, Steamship Guarantees and
Airway Releases relating thereto) with an Issuing Bank, the Companies have
requested that the Lenders (acting through the Agent) join in the applications
for such Letters of Credit (and Bankers Acceptances, Steamship Guarantees and
Airway Releases relating thereto), buy risk participations in, and/or guarantee
payment or performance of, such Letters of Credit and any drafts or Bankers
Acceptances, Steamship Guarantees and Airway Releases thereunder through the
issuance of one or more Letter of Credit Guaranties, thereby lending the
Lenders’ credit to the Companies, and the Agent and the Lenders have agreed to
do so based upon their respective Pro Rata Percentages. These arrangements shall
be handled by the Agent subject to satisfaction of the conditions set forth in
Section 2.1 hereof and the terms and conditions set forth below.
     5.1. Assistance and Purpose. Within the Revolving Line of Credit and
subject to sufficient Net Availability, the Lenders (acting through the Agent)
shall assist the Companies in obtaining Letters of Credit (and Bankers
Acceptances, Steamship Guarantees and Airway Releases relating thereto) based
upon their respective Pro Rata Percentages in an aggregate undrawn amount
outstanding at any time not to exceed the Letter of Credit Sub-Line. The term,
form and purpose of each Letter of Credit, Bankers Acceptance, Steamship
Guaranty and Airway Release and all documentation in connection therewith, and
any amendments, modifications or extensions thereof, must be mutually acceptable
to the Agent, the Issuing Bank and the Funds Administrator, provided that the
Companies shall not request a Letter of Credit to support the purchase of
domestic Inventory or to secure present or future indebtedness owed to suppliers
of domestic Inventory, except to the extent consistent with their past business
practices. Notwithstanding any other provision of this Financing Agreement to
the contrary, if a Default or an Event of Default shall have occurred and remain
outstanding, (a) the Agent’s and the Lenders’ assistance in connection with any
Letter of Credit, Bankers Acceptance, Steamship Guarantee or Airway Release
shall be in the discretion of the Required Lenders, and (b) each Company shall
be required to furnish cash collateral in an amount equal to 105% of the
aggregate face amount of all outstanding Letters of Credit, Bankers Acceptances,
Steamship Guarantees or Airway Releases provided to such Company. If a Company
is required to provide cash collateral for any such Letter of Credit, Bankers
Acceptance, Steamship Guaranty or Airway Release pursuant to this Agreement on
or prior to the Termination Date, such Company will pay to the Agent for the
ratable benefit of itself and Lenders cash or cash equivalents acceptable to the
Agent (“Cash Equivalents”) in an amount equal to 105% of the maximum amount then
available to be drawn under each such Letter of Credit, Bankers Acceptance,
Steamship Guarantee and Airway Release outstanding. Such funds or Cash
Equivalents shall be held by the Agent in a cash collateral account for each
Company (each, a “Cash Collateral Account”) maintained by the Agent or at a bank
or financial institution acceptable to the Agent. The Cash Collateral Account
shall be in the name of the relevant Company and shall be pledged to, and
subject to the control of, the Agent, for the benefit of the Agent and the
Lenders, in a manner satisfactory to the Agent, and all monies on deposit in a
Cash Collateral Account shall accrue interest at an annual rate equal to the
Chase Bank Rate minus four percent (4%), which interest shall be added to and
constitute a part of the monies held in such Cash Collateral Account. Each of
the Companies hereby pledges and grants to the Agent, on behalf of itself and
the Lenders, a security interest in all such funds

36



--------------------------------------------------------------------------------



 



of such Company and Cash Equivalents held in such Company’s Cash Collateral
Account from time to time and all proceeds thereof, as security for the payment
of all amounts due in respect of such Company’s Obligations under Letter of
Credits, Bankers Acceptances, Steamship Guaranties, Airway Releases and other
Obligations of such Company, whether or not then due. This Agreement, including
this Section 5.1, shall constitute a security agreement under applicable law.
     5.2. Authority to Charge Revolving Loan Account. The Companies hereby
authorize the Agent, without notice to the Companies, to charge the Revolving
Loan Account as a Revolving Loan in the amount of all indebtedness, liabilities
and obligations of any kind incurred by the Agent or the Lenders under a Letter
of Credit Guaranty, including the charges of an Issuing Bank, as such
indebtedness, liabilities and obligations are charged to or paid by the Agent or
the Lenders, or, if earlier, upon the occurrence of an Event of Default. Any
amount charged to the Revolving Loan Account shall be deemed a Revolving Loan
and a Chase Bank Rate Loan hereunder and shall incur interest at the rate
provided in Section 8.1 (or Section 8.2, if applicable) of this Financing
Agreement. The Companies confirm that any charges which the Agent may make to
the Revolving Loan Account as provided herein will be made as an accommodation
to the Companies and solely at the Agent’s discretion.
     5.3. Indemnity Relating to Letters of Credit and Bankers Acceptances. Each
Company jointly and severally unconditionally indemnifies the Agent and the
Lenders (and each Lender that is an Issuing Bank), and holds the Agent and the
Lenders (and each Lender that is an Issuing Bank) harmless from any and all
loss, claim or liability incurred by the Agent or the Lenders (and each Lender
that is an Issuing Bank) arising from any transactions or occurrences relating
to Letters of Credit, Bankers Acceptances, Steamship Guarantees and Airway
Releases established or opened for any Company’s account, the Collateral
relating thereto and any drafts or acceptances thereunder, and all Obligations
thereunder, including any such loss, claim or liability arising from any error,
omission, negligence, misconduct or other action taken by an Issuing Bank, other
than for any such loss, claim or liability arising out of the gross negligence
or willful misconduct by the Agent with respect to a Letter of Credit Guaranty.
This indemnity shall survive the termination of this Financing Agreement and the
repayment of the Obligations.
     5.4. Compliance of Goods, Documents and Shipments with Agreed Terms.
Neither the Agent nor any Issuing Bank nor any Lender shall be responsible for:
(a) the existence, character, quality, quantity, condition, packing, value or
delivery of the goods purporting to be represented by any documents relating to
any Letter of Credit; (b) any difference or variation in the character, quality,
quantity, condition, packing, value or delivery of the goods from that expressed
in such documents; (c) the validity, sufficiency or genuineness of such
documents or of any endorsements thereon, even if such documents should in fact
prove to be in any or all respects invalid, insufficient, fraudulent or forged;
(d) the time, place, manner or order in which shipment is made; (e) partial or
incomplete shipment, or failure or omission to ship any or all of the goods
referred to in the Letters of Credit or documents relating thereto; (f) any
deviation from instructions; (g) delay, default, or fraud by the shipper and/or
anyone else in connection with the goods or the shipping thereof; or (h) any
breach of contract between the shipper or vendors and any Company.

37



--------------------------------------------------------------------------------



 



     5.5. Handling of Goods, Documents and Shipments. The Companies agree that
any action taken by the Agent, if taken in good faith, or any action taken by
the Issuing Bank of whatever nature, under or in connection with the Letters of
Credit, the Letter of Credit Guaranties, drafts or acceptances relating to
Letters of Credit, any Steamship Guaranty or Airway Release, or the goods
subject thereto, shall be binding on each Company and shall not result in any
liability whatsoever of the Agent, any Issuing Bank or any Lender to the
Companies. The Agent shall have the full right and authority, on behalf of the
Lenders, to (a) clear and resolve any questions of non-compliance of documents,
(b) give any instructions as to acceptance or rejection of any documents or
goods, (c) execute any and all steamship or airway guaranties (and applications
therefor), indemnities or delivery orders, (d) grant any extensions of the
maturity of, time of payment for, or time of presentation of, any drafts,
acceptances, or documents, and (e) agree to any amendments, renewals,
extensions, modifications, changes or cancellations of any of the terms or
conditions of any of the applications, the Letters of Credit, the Letter of
Credit Guaranties or drafts or acceptances relating to Letters of Credit. An
Issuing Bank shall be entitled to comply with and honor any and all such
documents or instruments executed by or received solely from the Agent, without
any notice to or any consent from the Companies or the Funds Administrator.
Notwithstanding any prior course of conduct or dealing with respect to the
foregoing (including amendments to and non-compliance with any documents, and/or
the Companies’ or the Funds Administrator’s instructions with respect thereto),
the Agent may exercise its rights under this Section 5.5 in its sole but
reasonable business judgment. In addition, each Company and the Funds
Administrator agree not to: (a) at any time, (i) execute any application for
steamship or airway guaranties, indemnities or delivery orders, (ii) grant any
extensions of the maturity of, time of payment for, or time of presentation of,
any drafts, acceptances or documents, or (iii) agree to any amendments,
renewals, extensions, modifications, changes or cancellations of any of the
terms or conditions of any of the applications, Letters of Credit, drafts or
acceptances; and (b) if an Event of Default shall have occurred and remain
outstanding, (i) clear and resolve any questions of non-compliance of documents
or (ii) give any instructions as to acceptances or rejection of any documents or
goods.
     5.6. Compliance with Laws; Payment of Levies and Taxes. The Companies agree
that (a) all necessary import and export licenses and certificates necessary for
the import or handling of the Collateral will be promptly procured, (b) all
foreign and domestic governmental laws and regulations in regard to the shipment
and importation of the Collateral or the financing thereof will be promptly and
fully complied with, and (c) any certificate in that regard that the Agent may
at any time request will be promptly furnished to the Agent. In connection
herewith, the Companies represent and warrant to the Agent, the Lenders and each
Issuing Bank that all shipments made under any Letter of Credit are and will be
in compliance with the laws and regulations of the countries in which the
shipments originate and terminate, and are not prohibited by any such laws and
regulations. The Companies assume all risk, liability and responsibility for,
and agree to pay and discharge, all present and future local, state, federal or
foreign Taxes, duties, or levies pertaining to the importation and delivery of
the Collateral. Any embargo, restriction, law, custom or regulation of any
country, state, city, or other political subdivision, where the Collateral is or
may be located, or wherein payments are to be made, or wherein drafts may be
drawn, negotiated, accepted, or paid, shall be solely the Companies’ risk,
liability and responsibility.

38



--------------------------------------------------------------------------------



 



     5.7. Subrogation Rights. Upon any payments made to an Issuing Bank under a
Letter of Credit Guaranty, the Agent, for the benefit of the Agent and the
Lenders, shall acquire by subrogation, any rights, remedies, duties or
obligations granted to or undertaken by the Companies, or any of them, to the
Issuing Bank in any application for Letter of Credit, any standing agreement
relating to Letters of Credit or otherwise, all of which shall be deemed to have
been granted to the Agent, for the benefit of the Agent and the Lenders, and
apply in all respects to the Agent and shall be in addition to any rights,
remedies, duties or obligations contained herein.
     5.8. Risk Participation. To the extent that any applicable law, rule or
regulation prohibits any Lenders from issuing a guaranty of any Letter of
Credit, Bankers Acceptance, Steamship Guarantee and/or Airway Release, each such
Lender with a Commitment shall instead, and does hereby, irrevocably purchase a
risk participation in each such Letter of Credit, Bankers Acceptance, Steamship
Guarantee and/or Airway Release and agrees to pay to Agent for the benefit of
the Lender and/or each Issuing Bank (on Agent’s demand) its Pro Rata Percentage
of all payments made with respect to each such Letter of Credit, Bankers
Acceptance, Steamship Guarantee and/or Airway Release.
SECTION 6. COLLATERAL
     6.1. Grant of Security Interest.
          (a) Grant of Security Interest. As security for the prompt payment in
full of all Obligations, each of the Original Companies hereby ratifies,
confirms and acknowledges its prior grant of a security interest to the Agent
and the Lenders, and each of the Original Companies and each other Company
hereby further pledges and grants to the Agent, for the benefit of the Agent and
the Lenders, a continuing general lien upon, and security interest in, all of
the Collateral in which such Company has rights.
          (b) Extent of Security Interests. The security interests granted
hereunder shall extend and attach to:
               (i) all Collateral which is presently in existence or hereafter
acquired and which is owned by any Company or in which any Company has any
interest, whether held by such Company or by others for the such Company’s
account, and wherever located, and, if any Collateral is Equipment, whether such
Company’s interest in such Equipment is as owner, lessee or conditional vendee;
               (ii) all Equipment whether the same constitutes personal property
or fixtures, including, but without limiting the generality of the foregoing,
all dies, jigs, tools, benches, molds, tables, accretions, component parts
thereof and additions thereto, as well as all accessories, motors, engines and
auxiliary parts used in connection with, or attached to, the Equipment; and
               (iii) all Inventory and any portion thereof which may be
returned, rejected, reclaimed or repossessed by either the Agent or the
Companies from the Companies’ customers, as well as to all supplies, goods,
incidentals, packaging materials, labels and any other items which contribute to
the finished goods or products manufactured or processed by the Companies, or to
the sale, promotion or shipment thereof.

39



--------------------------------------------------------------------------------



 



     6.2. Limited License. Regardless of whether the Agent’s security interests
in any of the General Intangibles has attached or is perfected, each Company
hereby irrevocably grants to the Agent, for the benefit of the Agent and the
Lenders, a royalty-free, non-exclusive license to use such Company’s Trademarks,
Copyrights, Patents and other proprietary and intellectual property rights, in
connection with the (i) advertisement for sale, and the sale or other
disposition of, any finished goods Inventory by the Agent in accordance with the
provisions of this Financing Agreement, and (ii) the manufacture, assembly,
completion and preparation for sale of any unfinished Inventory by the Agent in
accordance with the provisions of this Financing Agreement.
     6.3. Representations, Covenants and Agreements Regarding Collateral
Generally.
          (a) Representations and Warranties. The Companies represent and
warrant to the Agent and the Lenders that except for the Permitted Encumbrances,
(i) this Financing Agreement creates a valid, perfected, first priority and
exclusive security interest in all personal property of the Companies as to
which perfection may be achieved by filing, (ii) the Agent’s security interests
in the Collateral constitute, and will at all times constitute, first priority
and exclusive liens on the Collateral, and (iii) each Company is, or will be at
the time additional Collateral is acquired by such Company, the absolute owner
of such additional Collateral with full right to pledge, sell, transfer and
create a security interest therein, free and clear of any and all claims or
liens other than Permitted Encumbrances.
          (b) Covenants. The Companies, at their expense, agree to forever
warrant and defend the Collateral from any and all claims and demands of any
other person, other than holders of Permitted Encumbrances.
     6.4. Representations Regarding Accounts and Inventory. The Companies
represent and warrant to the Agent and the Lenders that:
          (a) each Trade Account Receivable is based on an actual and bona fide
sale and delivery of Inventory or rendition of services to customers, made by
the Companies in the ordinary course of their business;
          (b) the Inventory being sold and the Trade Accounts Receivable created
by such sales are the exclusive property of the Companies and are not subject to
any lien, encumbrance, security interest or financing statement whatsoever,
other than Permitted Encumbrances;
          (c) the invoices evidencing such Trade Accounts Receivable are in the
name of the Companies;
          (d) the customers of the Companies have accepted the Inventory or
services, and owe and are obligated to pay the full amounts stated in the
invoices according to their terms, without dispute, offset, defense,
counterclaim or contra, except in each case for disputes and other matters
arising in the ordinary course of business of which the Companies have notified
the Agent pursuant to Section 7.2(g) hereof;

40



--------------------------------------------------------------------------------



 



          (e) the Companies Inventory, except as written down or reserved
against in accordance with generally accepted accounting principles and the
Companies’ customary practices, is marketable in the ordinary course of the
Companies’ businesses, and no Inventory has been produced in violation of the
Fair Labor Standards Act (29 U.S.C. §201 et seq.), as amended; and
          (f) neither any Eligible Inventory nor any Eligible Accounts
Receivable are subject to any consignment arrangement.
     6.5. Covenants and Agreements Regarding Accounts and Inventory.
          (a) Each Company confirms to the Agent and the Lenders that all Taxes
and fees relating to such Company’s business, such Company’s sales, and the
Accounts or Inventory relating thereto, are such Company’s sole responsibility,
and that same will be paid by such Company when due, subject to Section 7.2(d)
hereof, and that none of said Taxes or fees represents a lien on or claim
against the Accounts, other than a Permitted Tax Lien.
          (b) [Intentionally Omitted].
          (c) Each Company agrees to maintain such books and records regarding
Accounts and Inventory as the Agent reasonably may require and agrees that the
books and records of such Company will reflect the Agent’s interest in the
Accounts and Inventory. In support of the continuing assignment and security
interest of the Agent in the Accounts and Inventory, the Companies agree to
deliver to the Agent all of the schedules, reports and other information
described in Section 7.2(g) of this Financing Agreement. The Companies’ failure
to maintain their books in the manner provided herein or to deliver to the Agent
any of the foregoing information shall in no way affect, diminish, modify or
otherwise limit the security interests granted to the Agent in the Accounts and
Inventory.
          (d) Each Company agrees to issue credit memoranda promptly after
accepting returns or granting allowances, and to deliver to the Agent copies of
such credit memoranda as and when required to do so under Section 7.2(g) hereof.
          (e) Each Company agrees to safeguard, protect and hold all Inventory
for the account of the Agent, on behalf of the Lenders, and to make no sale or
other disposition thereof except in the ordinary course of such Company’s
business, on open account and on commercially reasonable terms consistent with
such Company’s past practices. Notwithstanding the ordinary course of any
Company’s business or any Company’s past practices, each Company agrees not to
retain any lien on or security interest in any Inventory sold. As to any sale or
other disposition of Inventory, the Agent shall have all of the rights of an
unpaid seller, including stoppage in transit, replevin, rescission and
reclamation. Each Company agrees to handle all Proceeds of sales of Inventory in
accordance with the provisions of Section 3.2 hereof.
          (f) Each Company agrees that no Inventory acquired on a consigned
basis, nor Inventory sold on a consigned basis, shall be includable in the
Borrowing Base.

41



--------------------------------------------------------------------------------



 



     6.6. Covenants and Agreements Regarding Equipment.
          (a) Maintenance of Equipment. Each Company agrees to (i) maintain the
Equipment in as good and substantial repair and condition as the Equipment owned
by such Company is now maintained (or at the time that the Agent’s security
interest may attach to such Equipment), reasonable wear and tear excepted,
(ii) make any and all repairs and replacements when and where necessary, and
(iii) safeguard, protect and hold all Equipment owned by such Company in
accordance with the terms hereof and subject to the Agent’s security interest.
The Equipment will only be used by the Companies in the operation of their
respective businesses and will not be sold or held for sale or lease, except as
expressly provided in Section 6.6(b) below.
          (b) Sales of Equipment. The Companies may sell Equipment from time to
time, provided that in each such instance: (i) no Event of Default shall have
occurred and remain outstanding at the time of such sale; (ii) the aggregate
book value of the Equipment subject to sale, taken together with any other
assets sold during the term of this Agreement under the proviso contained in
Section 7.4(c) hereof, does not exceed $25,000,000 in the aggregate; and
(iii) all net proceeds of such sales are either (x) promptly delivered by the
Companies to the Agent by deposit to the Depository Account, for application
first against the then outstanding Revolving Loans and second against any other
Obligations in such manner and in such order as the Required Lenders may elect
in the exercise of their reasonable business judgment), or (y) within 90 days of
such sale, used to purchase replacement Equipment that the Companies determine
in their reasonable business judgment to have a value at least equal to the
Equipment sold. Upon the sale, transfer, lease or other disposition of
Equipment, the Agent’s security interest in the Equipment shall, without break
in continuity and without further formality or act, continue in, and attach to,
all Proceeds. Such Proceeds shall not be commingled with the Companies’ other
property, but shall be segregated and held by the Companies in trust for the
Agent as the Agent’s property, for the benefit of the Agent and the Lenders. As
to any such sale, transfer, lease or other disposition, the Agent shall have all
of the rights of an unpaid seller, including stoppage in transit, replevin,
rescission and reclamation.
     6.7. General Intangibles. Each Company represents and warrants to the Agent
and the Lenders that the Companies, together with Parent and each Subsidiary of
Parent, possess all General Intangibles necessary to conduct the business of
Parent and its Subsidiaries as presently conducted and/or as conducted from time
to time. Each Company agrees to maintain such Company’s rights in, and the value
of, all such General Intangibles, and to pay when due all payments required to
maintain in effect any licensed rights. The Companies shall provide the Agent
with adequate notice of the acquisition of rights with respect to any additional
Patents, Trademarks and Copyrights so that the Agent may, for the benefit of the
Agent and the Lenders and to the extent permitted under the documentation
granting such rights or applicable law, perfect the Agent’s security interest in
such rights in a timely manner.
     6.8. Commercial Tort Claims. Each Company represents and warrants to the
Agent and the Lenders that as of the date hereof, such Company holds no interest
in any commercial tort claim. If any Company at any time holds or acquires a
commercial tort claim, such Company agrees to promptly notify the Agent in
writing of the details thereof, and in such writing such Company shall grant to
the Agent, for the benefit of the Agent and the Lenders, a security interest in
such commercial tort claim and in the Proceeds thereof, all upon the terms of
this Financing Agreement.

42



--------------------------------------------------------------------------------



 



     6.9. Letter of Credit Rights. Each Company represents and warrants to the
Agent and the Lenders that as of the date hereof, such Company is not the
beneficiary of any letter of credit. If any Company becomes a beneficiary under
any letter of credit, such Company agrees to promptly notify the Agent, and upon
request by the Agent, such Company agrees to either (a) cause the issuer of such
letter of credit to consent to the assignment of the proceeds of such letter of
credit to the Agent, for the benefit of the Agent and the Lenders, pursuant to
an agreement in form and substance satisfactory to the Agent, or (b) cause the
issuer of such letter of credit to name the Agent, for the benefit of the Agent
and the Lenders, as the transferee beneficiary of such letter of credit.
     6.10. Intentionally Omitted.
     6.11. Reference to Other Loan Documents. Reference is hereby made to the
other Loan Documents for additional representations, covenants and other
agreements of the Companies regarding the Collateral covered by such Loan
Documents. To the extent any of the Loan Documents is not otherwise amended
and/or amended and restated on the Closing Date, each of the Companies party
thereto hereby ratifies, confirms and acknowledges each of representations,
covenants and other agreements of the Companies regarding the Collateral covered
by such Loan Documents as of the Closing Date.
     6.12. Credit Balances; Additional Collateral.
          (a) The rights and security interests granted to the Agent and the
Lenders hereunder shall continue in full force and effect, notwithstanding the
termination of this Financing Agreement or the fact that the Revolving Loan
Account may from time to time be temporarily in a credit position, until the
termination of this Financing Agreement and the full and final payment and
satisfaction of the Obligations. Any reserves or balances to the credit of the
Companies (in the Revolving Loan Account or otherwise), and any other property
or assets of the Companies (or any of them) in the possession of the Agent or
any Lender, may be held by the Agent or such Lender as Other Collateral, and
applied in whole or partial satisfaction of such Obligations when due, subject
to the terms of this Financing Agreement. The liens and security interests
granted to the Agent, for the benefit of the Agent and the Lenders, herein and
any other lien or security interest which the Agent or the Lenders may have in
any other assets of the Companies secure payment and performance of all present
and future Obligations.
          (b) Notwithstanding the Agent’s security interests in the Collateral,
to the extent that the Obligations are now or hereafter secured by any assets or
property other than the Collateral, or by the guaranty, endorsement, assets or
property of any other person, the Agent shall have the right in its sole
discretion to determine which rights, security, liens, security interests or
remedies the Agent shall at any time pursue, foreclose upon, relinquish,
subordinate, modify or take any other action with respect to, without in any way
modifying or affecting any of such rights, security, liens, security interests
or remedies, or any of the Agent’s or the Lenders’ rights under this Financing
Agreement.

43



--------------------------------------------------------------------------------



 



SECTION 7. REPRESENTATIONS, WARRANTIES AND COVENANTS
     7.1. Initial Disclosure Representations and Warranties. The Companies
represent and warrant to the Agent and the Lenders that:
          (a) Financial Condition. (i) The amount of each Company’s assets, at
fair valuation, exceeds the book value of such Company’s liabilities, (ii) each
Company is generally able to pay its debts as they become due and payable, and
(iii) each Company does not have unreasonably small capital to carry on its
business as currently conducted absent extraordinary and unforeseen
circumstances. All financial statements of the Companies previously furnished to
the Agent present fairly, in all material respects, the financial condition of
the Companies as of the date of such financial statements.
          (b) Organization Matters; Collateral Locations. Each of the Companies
is a duly and validly existing corporation or limited liability company in good
standing under the laws of the jurisdiction of its organization and is qualified
in all states where the failure to so qualify would have an adverse effect on
its business or its ability to enforce collection of Accounts due from customers
residing in that state. Schedule 7.1(b) attached hereto correctly and completely
sets forth (w) each Companies’ exact name, as currently reflected by the records
of each Companies’ State of incorporation or formation, (x) each Companies’
State of incorporation or formation, (y) each Companies’ federal employer
identification number and State organization identification number (if any), and
(z) the address of each Companies’ chief executive office and all locations of
Collateral.
          (c) Power and Authority; Conflicts; Enforceability.
               (i) Each Company has full power and authority to execute and
deliver this Financing Agreement and the other Loan Documents to which such
Company is a party, and to perform all of such Company’s obligations thereunder.
               (ii) The execution and delivery by each of this Financing
Agreement and the other Loan Documents to which such Company is a party, and the
performance of such Company’s obligations hereunder and thereunder, have been
duly authorized by all necessary corporate or other relevant action, and do not
(w) require any consent or approval of any director, shareholder, partner or
member of such Company that has not been obtained, (x) violate any term,
provision or covenant contained in the organizational documents of such Company
(such as the certificate or articles of incorporation, certificate of origin,
partnership agreement, by-laws or operating agreement), (y) violate, or cause
such Company to be in default under, any law, rule, regulation, order, judgment
or award applicable to such Company or its assets, or (z) violate any term,
provision, covenant or representation contained in, or constitute a default
under, or result in the creation of any lien under, any loan agreement, lease,
indenture, mortgage, deed of trust, note, security agreement or pledge agreement
to which such Company a signatory or by which such Company or such Company’s
assets are bound or affected.
               (iii) This Financing Agreement and the other Loan Documents to
which the Companies (or any of them) are parties constitute legal valid and
binding obligations of the Companies, enforceable in accordance with their
respective terms, subject to applicable

44



--------------------------------------------------------------------------------



 



bankruptcy, insolvency, moratorium, fraudulent transfer and other laws affecting
creditors’ rights generally, and subject to general principles of equity,
regardless of whether considered in a proceeding at law or in equity.
          (d) Schedules. Each of the Schedules attached to this Financing
Agreement set forth a true, correct and complete description of the matter or
matters covered thereby.
          (e) Compliance with Laws. Each Company and such Company’s properties
are in compliance with all federal, state and local acts, rules and regulations,
and all orders of any federal, state or local legislative, administrative or
judicial body or official, except to the extent the failure to so comply would
not have a Material Adverse Effect. Each Company has obtained and maintains all
permits, approvals, authorizations and licenses necessary to conduct its
business as presently conducted, except to the extent the failure to have such
permits, approvals, authorizations or licenses would not have a Material Adverse
Effect.
          (f) Environmental Matters. Except as set forth on Schedule 7.1(f):
               (i) None of the operations of any Company are the subject of any
federal, state or local investigation to determine whether any remedial action
is needed to address the presence or disposal of any environmental pollution,
hazardous material or environmental clean-up of the Real Estate or such
Company’s leased real property. No enforcement proceeding, complaint, summons,
citation, notice, order, claim, litigation, investigation, letter or other
communication from a federal, state or local authority has been filed against or
delivered to any Company, regarding or involving any release of any
environmental pollution or hazardous material on any real property now or
previously owned or operated by such Company.
               (ii) Except as would not have a Material Adverse Effect, no
Company has any known contingent liability with respect to any release of any
environmental pollution or hazardous material on any real property now or
previously owned or operated by such Company.
               (iii) Each Company is in compliance with all environmental
statutes, acts, rules, regulations and orders applicable to the operation of
such Company’s business, except to the extent that the failure to so comply
would not have a Material Adverse Effect.
          (g) Pending Litigation. Except as previously disclosed by the
Companies to the Agent in writing, there exist no actions, suits or proceedings
of any kind by or against any Company pending in any court or before any
arbitrator or governmental body, that, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.
          (h) Acquisition. G-III Inc. has consummated its acquisition of all of
the issued and outstanding stock of AM Apparel Holdings, Inc., and its direct
and indirect Subsidiaries, AMC, A&S, Ash Retail of Easthampton, Inc. and ASH
Retail Corp., upon the terms set forth in the acquisition agreement therefor,
and has delivered to the Agent (or its counsel) a fully executed copy of the
acquisition agreement and related documents with respect to such acquisition,
all of which remain in full force and effect, and no event of default has
occurred thereunder. The rights of G-III under such acquisition agreement has
been collaterally assigned to the Agent pursuant to Collateral Assignment dated
as of February 11, 2008, which such Collateral Assignment remains in full force
and effect.

45



--------------------------------------------------------------------------------



 



          (i) Taxes. Except as disclosed on Schedule 7.1(i), each Company and
its Subsidiaries has (in the case of the Companies or Subsidiaries acquired by
G-III Inc., since the date of acquisition) timely filed or caused to be filed
all federal, provincial, territorial and other material Tax returns and reports
required to have been filed by it and has paid or caused to be paid all Taxes
required to have been paid by it, except (x) Taxes that are being contested in
good faith by appropriate proceedings and for which such Company or Subsidiary
has set aside on its books adequate reserves in accordance with GAAP and
(y) Taxes the non-payment of which, in the aggregate, is not reasonably expected
to have a Material Adverse Effect. Except as disclosed on Schedule 7.1(i), no
material Tax liens are currently in effect with respect to the assets of any of
the Companies or their respective Subsidiaries, and no material claims asserted
in writing with respect to any such Taxes are currently pending or unresolved.
          (j) ERISA and Benefit Plans. No event described in Section 10.1(g) has
occurred or is reasonably expected to occur. Except as disclosed on
Schedule 7.1(j), the present value of all accumulated benefit obligations under
each “plan” (based on the assumptions used for purposes of Statement of
Financial Accounting Standards No. 87) did not, as of the date of the most
recent financial statements reflecting such amounts, exceed by an amount that
could reasonably be expected to result in a Material Adverse Effect the fair
market value of the assets of such “plan”, and the present value of all
accumulated benefit obligations of all underfunded “plans” (based on the
assumptions used for purposes of Statement of Financial Accounting Standards
No. 87) did not, as of the date of the most recent financial statements
reflecting such amounts, exceed by more than $100,000 the fair market value of
the assets of all such underfunded “plans”. No pension, retirement,
superannuation or similar policy or arrangement is sponsored, maintained or
contributed to by any Company in a jurisdiction other than the United States of
America. Except as required by applicable law, or which could not reasonably be
expected to give rise to a Material Adverse Effect, none of the Companies nor
any Subsidiary thereof maintains, sponsors or contributes to any plan, policy or
arrangement that provides medical benefits to retirees or their beneficiaries.
          (k) Labor Matters. As of the Closing Date (a) except as set forth on
Schedule 7.1(k), there is no collective bargaining agreement or other material
labor contract covering employees of any Company or any of its Subsidiaries,
(b) no union or other labor organization is seeking to organize, or to be
recognized as, a collective bargaining unit of employees of any Company or any
of its Subsidiaries or for any similar purpose, and (c) there is no pending or
(to the best of the Companies’ knowledge) threatened, strike, work stoppage,
material unfair labor practice claim, or other material labor dispute against or
affecting any Company or any of its Subsidiaries or employees.
     7.2. Affirmative Covenants. Until the termination of this Financing
Agreement and the full and final payment and satisfaction of the Obligations:
          (a) Maintenance of Financial Records; Inspections. Each Company agrees
to maintain books and records pertaining to such Company’s financial matters in
such detail, form and scope as the Agent reasonably may require. Each Company
agrees that the Agent, and/or any agent designated by the Agent, may enter upon
any Company’s premises at any time during normal business hours, and from time
to time, in order to (i) examine and inspect the books and records of any
Company, and make copies thereof and take extracts therefrom, and

46



--------------------------------------------------------------------------------



 



(ii) verify, inspect and perform physical counts and other valuations of the
Collateral and any and all records pertaining thereto. The Companies irrevocably
authorize all accountants and third parties to disclose and deliver directly to
the Agent and the Lenders, at the Companies’ expense, all financial statements
and information, books, records, work papers and management reports generated by
them or in their possession regarding the Companies or the Collateral. All
costs, fees and expenses incurred by the Agent in connection with such
examinations, inspections, physical counts and other valuations shall constitute
Out-of-Pocket Expenses for purposes of this Financing Agreement.
          (b) Further Assurances. Each Company agrees to comply with the
requirements of all state and federal laws in order to grant to the Agent, for
the benefit of the Agent and the Lenders, valid and perfected first priority
security interests in the Collateral, subject only to the Permitted
Encumbrances. The Agent is hereby authorized by the Companies to file any
financing statements, continuations and amendments covering the Collateral
without the Companies’ signatures in accordance with the provisions of the UCC.
The Companies hereby consent to and ratify the filing of any financing
statements covering the Collateral by the Agent on or prior to the Closing Date.
The Companies agree to do whatever the Agent reasonably may request from time to
time, by way of (i) filing notices of liens, financing statements, amendments,
renewals and continuations thereof, (ii) cooperating with agents and employees
of the Agent, (iii) keeping Collateral records, (iv) transferring proceeds of
Collateral to the Agent’s possession in accordance with the terms hereof and
(v) performing such further acts as the Agent reasonably may require in order to
effect the purposes of this Financing Agreement, including the execution of
control agreements with respect to Depository Accounts and Investment Property.
          (c) Insurance and Condemnation.
               (i) Required Insurance. The Companies agree to maintain insurance
on all Real Estate, Equipment and Inventory under such policies of insurance,
with such insurance companies, in such reasonable amounts and covering such
insurable risks as are at all times reasonably satisfactory to the Agent (the
“Required Insurance”). All policies covering the Real Estate, Equipment and
Inventory are, subject to the rights of any holder of a Permitted Encumbrance
having priority over the security interests of the Agent, to be made payable
solely to the Agent, for the benefit of the Agent and the Lenders, in case of
loss, under a standard non-contributory “mortgagee”, “secured party” or
“lender’s loss payable” clause or endorsement, and are to contain such other
provisions as the Agent reasonably may require to fully protect the Agent’s
interest in the Real Estate, Inventory and Equipment and to any payments to be
made under such policies. Each loss payable endorsement in favor of the Agent
shall provide (x) for not less than thirty (30) days prior written notice to the
Agent of the exercise of any right of cancellation and (y) that the Agent’s
right to payment under any property insurance policy will not be invalidated by
any act or neglect of, or any breach of warranty or condition by, the Companies
(or any of them) or any other party. If an Event of Default shall have occurred
and remain outstanding, the Agent, subject to the rights of any holder of a
Permitted Encumbrance having priority over the security interests of the Agent,
shall have the sole right, in the name of the Agent or the Companies (or any of
them), to file claims under any insurance policies, to receive, receipt and give
acquittances for any payments that may be payable thereunder, and to execute any
and all endorsements, receipts, releases, assignments, reassignments or other
documents that may be necessary to effect the collection, compromise or
settlement of any claims under any such insurance policies.

47



--------------------------------------------------------------------------------



 



               (ii) The Agent’s Purchase of Insurance. In the event the
Companies fail to provide the Agent with evidence of the Required Insurance in
the manner set forth in Section 7.2(c)(i) above, the Agent may purchase
insurance at the Companies’ expense to protect the interest in the Collateral of
the Agent for the benefit of the Agent and the Lenders. The insurance purchased
by the Agent may, but need not, protect the Companies’ interests in the
Collateral, and therefor such insurance may not pay any claim which the
Companies may make or any claim which is made against the Companies in
connection with the Collateral. The Companies may later request that the Agent
cancel any insurance purchased by the Agent, but only after providing the Agent
with satisfactory evidence that the Companies have the Required Insurance. If
the Agent purchases insurance covering all or any portion of the Collateral, the
Companies shall be responsible for the costs of such insurance, including
interest (at the applicable rate set forth hereunder) and other charges accruing
on the purchase price therefor, until the effective date of the cancellation or
the expiration of the insurance, and the Agent may charge all of such costs,
interest and other charges to the Revolving Loan Account as a Revolving Loan.
The costs of the premiums of any insurance purchased by the Agent may exceed the
costs of insurance which the Companies may be able to purchase on their own. In
the event that the Agent purchases insurance, the Agent will notify the
Companies of such purchase within thirty (30) days after the date of such
purchase. If, within thirty (30) days after the date of receipt of such notice,
the Companies provide the Agent with proof that the Companies had the Required
Insurance as of the date on which the Agent purchased insurance and the
Companies have continued at all times thereafter to have the Required Insurance,
then the Agent agrees to cancel the insurance purchased by the Agent and credit
the Revolving Loan Account for the amount of all costs, interest and other
charges associated with such insurance that the Agent previously charged to the
Revolving Loan Account.
               (iii) Application of Insurance and Condemnation Proceeds. So long
as no Default or Event of Default shall have occurred and remain outstanding as
of the date of the Agent’s receipt of any Casualty Proceeds:
                    (w) In the event of any loss or damage to any Inventory by
condemnation, fire or other casualty, the Agent agrees to apply the Casualty
Proceeds to repay the outstanding Revolving Loans.
                    (x) In the event of any loss or damage to any item of
Collateral other than Inventory by condemnation, fire or other casualty, if the
Casualty Proceeds relating to such condemnation, fire or other casualty are less
than or equal to $100,000, the Agent agrees to apply such Casualty Proceeds to
repay the outstanding Revolving Loans.
                    (y) In the event of any loss or damage to any item of
Equipment by condemnation, fire or other casualty, if the Casualty Proceeds
relating to such condemnation, fire or other casualty exceed $100,000, the
Companies may elect (by delivering written notice to the Agent within ten (10)
Business Days following the Agent’s receipt of such Casualty Proceeds) to
replace or repair such item of Equipment. If the Companies elect to replace or
repair any item of Equipment, the Agent initially shall apply all such Casualty

48



--------------------------------------------------------------------------------



 



Proceeds to the outstanding Revolving Loans and will establish an Availability
Reserve in an amount equal to such Casualty Proceeds. The Agent agrees to reduce
this Availability Reserve dollar-for-dollar as and when payments then are due
under the contract(s) for the purchase of replacement Equipment or the repair of
such item of Equipment. Upon the replacement or completion of repair of such
item of Equipment, the Agent will eliminate any remaining Availability Reserve
established hereunder.
                    (z) In the event of any loss or damage to any Real Estate
leased by the Companies by condemnation, fire or other casualty, the Companies
may use the Casualty Proceeds in the manner required or permitted by the lease
agreement relating thereto. In the event of any loss or damage to any Real
Estate owned by the Companies by condemnation, fire or other casualty, if the
Casualty Proceeds relating to such condemnation, fire or other casualty exceed
$100,000, and so long as the Companies have sufficient business interruption
insurance to replace the lost profits of the facilities affected by the
condemnation, fire or other casualty, the Companies may elect to repair or
replace such Real Estate, subject to the following terms:
                         (1) If the Companies reasonably determine that the Real
Estate may be repaired to substantially the same condition of the Real Estate
prior to the condemnation, fire or other casualty, the Companies may elect to
repair the Real Estate by delivering written notice to the Agent within thirty
(30) days following the Agent’s receipt of such Casualty Proceeds. The Agent
initially shall apply all such Casualty Proceeds to the outstanding Revolving
Loans and will establish an Availability Reserve in an amount equal to such
Casualty Proceeds. The Companies shall provide the Agent with a repair plan, the
contract(s) for repair and a total budget certified by an independent third
party experienced in construction costing. If such budget indicates that there
are insufficient Casualty Proceeds to cover the full cost of repair of the Real
Estate, the Companies shall fund such deficiency before the Availability Reserve
established hereunder shall be reduced. The Agent agrees to reduce this
Availability Reserve dollar-for-dollar as and when payments are due under the
contract(s) for repair. Upon completion of the repair of the Real Estate (as
determined by the Agent in the exercise of its reasonable business judgment),
the Agent will eliminate any remaining Availability Reserve established
hereunder.
                         (2) The Companies may elect to replace the Real Estate
owned by the Companies only on terms and conditions satisfactory to the Required
Lenders in their sole discretion.
If a Default or an Event of Default shall have occurred and remain outstanding
as of the date of the Agent’s receipt of any Casualty Proceeds, or if the
Companies do not or cannot elect to use the Casualty Proceeds in the manner set
forth in paragraphs (y) or (z) above, the Agent may, subject to the rights of
any holder of a Permitted Encumbrance having priority over the security
interests of the Agent, apply the Casualty Proceeds to the payment of the
Obligations in such manner and in such order as the Agent may elect in its sole
discretion. Any amounts that are applied to the repayment of the Revolving Loans
under this Section 7.2(c) shall also result in a reduction in the Supplemental
Amount in an amount equal to such repayment of Revolving Loans.

49



--------------------------------------------------------------------------------



 



          (d) Payment of Taxes. The Companies shall pay when due all Taxes
lawfully levied, assessed or imposed upon the Companies or the Collateral
(including all sales taxes collected by the Companies on behalf of the
Companies’ customers in connection with sales of Inventory and all payroll taxes
collected by the Companies on behalf of the Companies’ employees), unless the
Companies are contesting such Taxes in good faith, by appropriate proceedings,
and is maintaining adequate reserves for such Taxes in accordance with GAAP.
Notwithstanding the foregoing, if a lien securing any Taxes is filed in any
public office and such lien is not a Permitted Tax Lien, then the Companies
shall pay all Taxes secured by such lien immediately and remove such lien of
record promptly. Pending the payment of such Taxes and removal of such lien, the
Agent may, at its election and without curing or waiving any Event of Default
which may have occurred as a result thereof, (i) establish an Availability
Reserve in the amount of such Taxes (or such other amount as the Agent shall
deem appropriate in the exercise of its reasonable business judgment) or
(ii) pay such Taxes on behalf of the Companies, and the amount paid by the Agent
shall become an Obligation which is due and payable on demand by the Agent.
          (e) Compliance With Laws.
               (i) The Companies agree to comply with all federal, state and
local acts, rules and regulations, and all orders of any federal, state or local
legislative, administrative or judicial body or official, if the failure to so
comply would have a Material Adverse Effect, provided that the Companies may
contest any acts, rules, regulations, orders and directions of such bodies or
officials in any reasonable manner which the Agent determines, in the exercise
of its reasonable business judgment, will not materially and adversely effect
the Agent’s or the Lenders’ rights or priorities in the Collateral.
               (ii) Without limiting the generality of the foregoing, each
Company agrees to comply with all environmental statutes, acts, rules,
regulations or orders, as presently existing or as adopted or amended in the
future, applicable to the ownership and/or use of such Company’s real property
and operation of its business, if the failure to so comply would have a Material
Adverse Effect. No Company shall be deemed to have breached any provision of
this Section 7.2(e) if (x) the failure to comply with the requirements of this
Section 7.2(e) resulted from good faith error or innocent omission, (y) such
Company promptly commences and diligently pursues a cure of such breach and
(z) such failure is cured within thirty (30) days following the Companies’
receipt of notice from the Agent of such failure, or if such breach cannot in
good faith be cured within thirty (30) days following the Companies’ receipt of
such notice, then such breach is cured within a reasonable time frame based on
the extent and nature of the breach and the necessary remediation, and in
conformity with any applicable consent order, consensual agreement and
applicable law.
          (f) Notices Concerning Environmental, Employee Benefit and Pension
Matters. The Companies agree to notify the Agent in writing of:
               (i) any expenditure (actual or anticipated) in excess of $100,000
for environmental clean-up, environmental compliance or environmental testing
and the impact of said expenses on the any Company’s working capital;

50



--------------------------------------------------------------------------------



 



               (ii) any Company’s receipt of notice from any local, state or
federal authority advising the Companies of any environmental liability (real or
potential) arising from such Company’s operations, its premises, its waste
disposal practices, or waste disposal sites used by such Company; and
               (iii) any Company’s receipt of notice from any governmental
agency or any sponsor of any “multiemployer plan” (as that term is defined in
ERISA) to which such Company has contributed, relating to any of the events
described in Section 10.1(g) hereof.
The Companies agree to provide the Agent promptly with copies of all such
notices and other information pertaining to any matter set forth above if the
Agent so requests.
          (g) Collateral Reporting.
               (i) The Companies agree to furnish to the Agent:
                    (1) (x) At all times when Unused Non-Supplemental
Availability is not less than $0, monthly, delivered not more than seven
(7) days after the end of each calendar month and (y) at all times when Unused
Non-Supplemental Availability is less than $0 (determined at any time commencing
on any Friday and continuing through the next Wednesday), on or before the
Wednesday of each week as of the previous Friday (but more frequently upon the
Agent’s reasonable request), a Borrowing Base Certificate certified by the
treasurer or chief financial officer of the Funds Administrator (or any other
authorized officer satisfactory to the Agent), together with such confirmatory
schedules of Trade Accounts Receivable and Inventory (in form and substance
satisfactory to the Agent) as the Agent reasonably may request. The Agent, in
its sole discretion, may permit the Funds Administrator to access CIT’s System
for the purpose (in addition to those set forth in Section 3.7) of completing
and submitting Borrowing Base Certificates when required hereunder. The Agent
will promptly provide to each Lender a copy of the Borrowing Base Certificate
received from the Companies.
                    (2) (a) (x) At all times when Unused Non-Supplemental
Availability is not less than $0, monthly, delivered not more than seven
(7) days after the end of each calendar month and (y) at all times when Unused
Non-Supplemental Availability is less than $0 (determined at any time commencing
on any Friday and continuing through the next Wednesday), on or before the
Wednesday of each week as of the previous Friday:
                         (i) an Accounts Receivable Aging Report;
                         (ii) an Available to Sell Report designated in Dollars
in the form attached hereto as Exhibit H;
                         (iii) an Inventory Analysis Report on LDP Cost vs. LCM
Cost in the form attached hereto as Exhibit I; and

51



--------------------------------------------------------------------------------



 



                         (iv) a divisional status report detailing by division:
(A) open customer orders detailed by “this year versus last year” and “TLC/FLC
versus warehouse”; and (B) inventory detailed as to inventory on hand and in
transit.
                    (b) Monthly, delivered not more than 25 days (except as
otherwise provided below) after the end of each calendar month;
                         (i) all the reports identified in clauses (a)(i)
through (a)(iv) above, prepared on a monthly basis as to the preceding calendar
month;
                         (ii) a key item report (“Key item Report”), as of the
last day of the immediately preceding month with respect to the Companies and
each Guarantor in the form attached hereto as Exhibit J; provided, however, that
such statement may be delivered not more than 30 days after the end of each
calendar month; provided, further, that such statement shall not be required
during the months of February and March;
                         (iii) a statement with respect to compliance with the
financial covenants set forth in Section 7.3; provided, however, that such
statement may be delivered not more than 30 days after the end of each calendar
month;
                         (iv) a reconciliation between the general ledger and
the Accounts Receivable Aging Report and the month-end Borrowing Base
Certificate;
                         (v) a Gross Margin Report in form satisfactory to the
Agent and the Lenders; and
                         (vi) an accounts payable aging report in the form
satisfactory to the Agent;
each of which shall be certified as true and correct by the chief executive
officer, president, chief operating officer or the chief financial officer of
the Companies or the Parent, as the case may be.
                    (3) Prompt written disclosure of (x) all matters adversely
affecting the value, enforceability or collectibility of the Trade Accounts
Receivable of the Companies, (y) all customer disputes, offsets, defenses,
counterclaims, returns, rejections and all reclaimed or repossessed merchandise
or goods, and (z) all matters adversely effecting the value or marketability of
the Inventory, all in such detail and format as the Agent reasonably may
require, provided that to the extent that any such matter would not have a
Material Adverse Effect, the Companies may disclose such matter to the Agent
when the Companies provide the Agent with the Borrowing Base Certificate
described in clause (1) above.
                    (4) Prior written notice of any change in the location of
any Collateral.

52



--------------------------------------------------------------------------------



 



                    (5) From time to time, access to the Companies’ computers,
electronic media, software programs (including any electronic records, contracts
and signatures) and such other documentation and information relating to the
Trade Accounts Receivable, Inventory and other Collateral as the Agent
reasonably may require.
               (ii) The Companies may deliver to the Agent any Borrowing Base
Certificate, collateral report or other material that the Companies are required
to deliver to the Agent under clauses (1) and (2) of Section 7.2(g)(i) by e-mail
or other electronic transmission (an “Electronic Transmission”), subject to the
following terms:
                    (1) Each Electronic Transmission must be sent by the
treasurer or chief financial officer of the Funds Administrator (or any other
authorized officer satisfactory to the Agent), and must be addressed to the loan
officer and the collateral analyst of the Agent that handle the Companies’
account, as designated by the Agent from time to time. If any Electronic
Transmission is returned to the sender as undeliverable, the material included
in such Electronic Transmission must be delivered to the intended recipient in
the manner required by Section 12.6 hereof.
                    (2) Each certificate, collateral report or other material
contained in an Electronic Transmission must be in a “pdf” or other imaging
format and, to the extent that such material must be certified by an officer of
the Funds Administrator under this Section 7.2(g), must contain the signature of
the officer submitting the Electronic Transmission. As provided in Section 12.6,
any signature on a certificate, collateral report or other material contained in
an Electronic Transmission shall constitute a valid signature for purposes
hereof. The Agent may rely upon, and assume the authenticity of, any such
signature, and any material containing such signature shall constitute an
“authenticated” record for purposes of the Uniform Commercial Code and shall
satisfy the requirements of any applicable statute of frauds.
                    (3) Each Electronic Transmission must contain the name and
title of the officer of Funds Administrator transmitting the Electronic
Transmission, and shall include following text in the body of the Electronic
Transmission:
“Pursuant to the Amended and Restated Financing Agreement dated April 3, 2008
among G-III Leather Fashions, Inc., J. Percy for Marvin Richards, Ltd., CK
Outerwear, LLC, A. Marc & Co., Inc. and Andrew & Suzanne Company Inc. (the
“Companies”), the Lenders that are parties thereto and The CIT Group/Commercial
Services, Inc., as Agent for the Lenders (the “Agent”), the undersigned
__________ [title of submitting officer] of the Funds Administrator hereby
delivers to the Agent the Companies’ ____________ [describe submitted reports].
The Funds Administrator, on behalf of the Companies, represents and warrants to
the Agent and the Lenders that the materials included in this Electronic
Transmission are true, correct, and complete in all material respects. The name
of the officer of the Funds Administrator set forth in this e-mail constitutes
the signature of such officer, and this e-mail shall constitute an authenticated
record of the Companies.”

53



--------------------------------------------------------------------------------



 



                    (4) The Funds Administrator agrees to maintain in its files
the original versions of all certificates, collateral reports and other
materials delivered to the Agent by means of an Electronic Transmission and
agrees to furnish to the Agent such original versions within five (5) Business
Days of the Agent’s request for such materials, signed and certified (to the
extent required hereunder) by the officer submitting the Electronic
Transmission.
                    (5) Each Company authorizes the Funds Administrator, on
behalf of such Company, to deliver to the Agent all Borrowing Base Certificates,
collateral reports and other material that the Companies are required to deliver
to the Agent under this Section 7.2(g). Each Company hereby authorizes the Agent
to regard the Companies’ printed name or rubber stamp signature on assignment
schedules or invoices as the equivalent of a manual signature by such Company’s
authorized officers or agents. The Companies’ failure to promptly deliver to the
Agent any schedule, report, statement or other information set forth in this
Section 7.2(g) shall not affect, diminish, modify or otherwise limit the Agent’s
security interests in the Collateral.
          (h) Financial Reporting. The Companies agree to furnish to the Agent
and the Lenders (it being understood that the filing of any of the following by
Parent with the Securities and Exchange Commission shall constitute “furnishing
to the Agent and the Lenders” for all purposes hereunder):
               (i) (x) within ninety (90) days after the end of each fiscal year
of Parent, a Consolidated Balance Sheet and a Consolidating Balance Sheet as at
the close of such year, and consolidated and consolidating statements of profit
and loss and cash flow of Parent and its consolidated Subsidiaries for such
year, audited by independent public accountants selected by Parent, together
with (x) the unqualified opinion of the accountants preparing such consolidated
financial statements and (y) if requested by the Agent, such accountants’
management practice letter, as soon as practicable after such letter is received
by Parent;
               (ii) (a) within thirty (30) days after the end of each month
(excluding the months of February and March of each fiscal year), (x) a
Consolidated Balance Sheet and a Consolidating Balance Sheet as at the end of
such month, (y) consolidated and consolidating statements of profit and loss of
Parent and its consolidated Subsidiaries for the period commencing on the first
day of the current fiscal year through the end of such month, and consolidated
statements of profit and loss for such month, and (z) comparative statements of
profit and loss of Parent and its consolidated Subsidiaries for the same month
and same fiscal year-to-date period in the prior fiscal year, certified by an
authorized financial or accounting officer of the Funds Administrator (or any
other authorized officer satisfactory to the Agent); and
                    (b)within forty-five (45) days after the end of each fiscal
quarter, (x) a Consolidated Balance Sheet and a Consolidating Balance Sheet as
at the end of such fiscal quarter, (y) consolidated and consolidating statements
of profit and loss of Parent and its consolidated Subsidiaries for the period
commencing on the first day of the current fiscal year through the end of such
fiscal quarter, and consolidated statements of profit and loss for such

54



--------------------------------------------------------------------------------



 



fiscal quarter, and (z) comparative statements of profit and loss of Parent and
its consolidated Subsidiaries for the same fiscal quarter and same fiscal
year-to-date period in the prior fiscal year, certified by an authorized
financial or accounting officer of the Funds Administrator (or any other
authorized officer satisfactory to the Agent);
               (iii) as and when filed by Parent and/or any of its Subsidiaries,
copies of all (x) financial reports, registration statements and other documents
filed by Parent with the U.S. Securities and Exchange Commission, as and when
filed by Parent, and (ii) annual reports filed pursuant to ERISA in connection
with each benefit plan of each Company subject to ERISA; and
               (iv) no later than forty-five (45) days prior to the beginning of
each fiscal year of Parent, monthly projections of Consolidated Balance Sheet of
Parent and its consolidated Subsidiaries, and consolidated statements of profits
and loss of Parent and its consolidated Subsidiaries, as well as monthly
projected Net Availability for the Companies for such fiscal year.
     Each financial statement which the Companies are required to submit
pursuant to clauses (i) and (ii) above must be accompanied by a Compliance
Certificate substantially in the form set forth on Exhibit D attached hereto,
signed by an authorized financial or accounting officer of the Funds
Administrator (or any other authorized officer satisfactory to the Agent). The
financial statements which the Companies is required to submit pursuant to
clause (ii) (b) above must also be reviewed by independent public accountants
selected by Parent. In addition, should the Companies modify their accounting
principles and procedures from those in effect on the Closing Date, the
Companies agree to prepare and deliver to the Agent and the Lenders statements
of reconciliation in form and substance reasonably satisfactory to the Agent.
          (i)Asset Appraisals. During the existence of an Event of Default, the
Companies agree to reimburse the Agent for the costs and expenses relating to
Inventory appraisals and Equipment appraisals. All appraisals shall be performed
by qualified appraisers selected by the Agent. To the extent that the Companies
are required by this Section 7.2(i) to reimburse the Agent for the Agent’s costs
and expenses relating to appraisals, such costs and expenses shall constitute
Out-of-Pocket Expenses.
          (j) Business Qualification. The Companies agree to qualify to do
business, and to remain qualified to do business and in good standing, in each
jurisdiction where the failure to so qualify, or to remain qualified or in good
standing, would have a Material Adverse Effect.
          (k) Anti-Money Laundering and Terrorism Regulations. The Companies
agree to comply with all applicable anti-money laundering and terrorism laws,
regulations and executive orders in effect from time to time (including, without
limitation, the USA Patriot Act (Pub. L. No. 107-56)). The Companies also agree
to ensure that no person who owns a controlling interest in or otherwise
controls the Companies (or any of them) is a person designated under
Section 1(b), (c) or (d) of Executive Order No. 13224 (issued September 23,
2001) or any other similar Executive Order. The Companies acknowledge that the
Agent’s and each Lender’s performance hereunder is subject to compliance with
all such laws, regulations

55



--------------------------------------------------------------------------------



 



and executive orders, and in furtherance of the foregoing, the Companies agree
to provide to the Agent and the Lenders all information about the Companies’
ownership, officers, directors, customers and business structure as the Agent
and the Lenders reasonably may require to comply with, such laws, regulations
and executive orders.
     7.3. Financial Covenants. Until termination of this Financing Agreement and
the full and final payment and satisfaction of all Obligations, Parent and its
Subsidiaries shall on a consolidated basis:
          (a) Senior Leverage Coverage. Maintain a Senior Leverage Ratio, as at
the end of each fiscal quarter set forth below, on a trailing twelve months
basis, of not greater than the following for the applicable test period:

      Twelve Months Ending   Senior Leverage Ratio
April 30, 2008
  1.00 to 1.00
July 31, 2008
  5.00 to 1.00
October 31, 2008
  6.00 to 1.00
January 31, 2009
  1.00 to 1.00
April 30, 2009
  1.00 to 1.00
July 31, 2009
  5.00 to 1.00
October 31, 2009
  6.00 to 1.00
January 31, 2010
  1.00 to 1.00
April 30, 2010
  1.00 to 1.00
July 31, 2010
  5.00 to 1.00
October 31, 2010
  6.00 to 1.00
January 31, 2011
  1.00 to 1.00
April 30, 2011
  1.00 to 1.00

          (b) Fixed Charge Coverage. Maintain a Fixed Charge Coverage Ratio, as
at the end of each fiscal quarter set forth below, on a trailing twelve months
basis, of not less than the following for the applicable test period:

      Twelve Months Ending   Fixed Charge Coverage Ratio
April 30, 2008
  1.00 to 1.00
July 31, 2008
  1.00 to 1.00
October 31, 2008
  1.20 to 1.00
January 31, 2009
  1.30 to 1.00
April 30, 2009
  1.00 to 1.00
July 31, 2009
  1.00 to 1.00
October 31, 2009
  1.20 to 1.00
January 31, 2010
  1.30 to 1.00
April 30, 2010
  1.00 to 1.00
July 31, 2010
  1.00 to 1.00
October 31, 2010
  1.20 to 1.00
January 31, 2011
  1.30 to 1.00
April 30, 2011
  1.00 to 1.00

56



--------------------------------------------------------------------------------



 



          (c) Receivables Only Availability. Cause for ninety (90) consecutive
days during each period from November 1 through April 30 during the term hereof,
the Borrowing Base of the Companies minus that portion of the Borrowing Base
determined under clauses (a)(ii), (a)(iii) and (a)(iv) of the definition of
Borrowing Base, to exceed the sum of (i) the principal amount of all outstanding
Revolving Loans, plus (ii) the undrawn amount of all outstanding Letters of
Credit, Bankers Acceptances, Steamship Guarantees and Airway Releases.
     7.4. Negative Covenants. Until termination of this Financing Agreement and
full and final payment and satisfaction of all Obligations, each Company agrees
not to, and will cause each Guarantor and each subsidiary of such Company not
to:
          (a) Liens and Encumbrances. Mortgage, assign, pledge, transfer or
otherwise permit any lien, charge, security interest, encumbrance or judgment
(whether as a result of a purchase money or title retention transaction, or
other security interest, or otherwise) to exist on any of the Collateral or its
other assets, whether now owned or hereafter acquired, except for the Permitted
Encumbrances.
          (b) Indebtedness. Incur or create any Indebtedness other than the
Permitted Indebtedness.
          (c) Sale of Assets. Sell, lease, assign, transfer or otherwise dispose
of (i) Collateral, except as otherwise specifically permitted by this Financing
Agreement, or (ii) all or any substantial part of its assets, if any, which do
not constitute Collateral; provided, however, that, during the term of this
Agreement, the Companies may dispose of assets having an aggregate value not in
excess of $25,000,000 (including any Equipment sold in accordance with
Section 6.6(b)), provided, further that the proceeds of such sales are promptly
delivered to the Agent by deposit to the Depository Account, for application
first against the then outstanding Revolving Loans and second against any other
Obligations in such manner and in such order as the Required Lenders may elect
in the exercise of their reasonable business judgment.
          (d) Corporate Change. (i) Merge or consolidate with any other entity,
(ii) its name or principal places of business, (iii) change its structure or
organizational form, or reincorporate or reorganize in a new jurisdiction,
(iv) enter into or engage in any operation or activity materially different from
that presently being conducted by such Company, any Guarantor or any Subsidiary
of such Company, as the case may be; provided that any Company, any Guarantor
and any Subsidiary of a Company may change its name or its principal place of
business so long as the Companies provide the Agent with thirty (30) days prior
written notice thereof and the appropriate parties execute and deliver to the
Agent, prior to making such change, all documents and agreements required by the
Agent in order to ensure that the liens and security interests granted to the
Agent, for the benefit of the Agent and the Lenders, hereunder continue in
effect without any break or lapse in perfection.

57



--------------------------------------------------------------------------------



 



          (e) Guaranty Obligations. Other than guaranties described in clause
(h) of the definition of Permitted Indebtedness, assume, guarantee, endorse, or
otherwise become liable upon the obligations of any person, firm, entity or
corporation, except pursuant to this Agreement and the other Loan Documents, and
by the endorsement of negotiable instruments for deposit or collection or
similar transactions in the ordinary course of business.
          (f) Dividends and Distributions. Declare or pay any dividend or
distribution of any kind on, or purchase, acquire, redeem or retire, any of its
equity interests (of any class or type whatsoever), whether now or hereafter
issued and outstanding, other than Permitted Distributions.
          (g) Investments and Acquisitions. (i) Create any new subsidiary, or
(ii) make any advance or loan to, or any investment in, any firm, entity, person
or corporation other than Permitted Intercompany Loans and Other Permitted
Investments, or (iii) acquire any assets of (other than purchases of Inventory
in the ordinary course of business), or any capital stock or any equity
interests in, any firm, entity or corporation, other than current investments of
such Company, any Guarantor and any subsidiary of such Company, as the case may
be, in existing subsidiaries of such entities; provided, however that the
Companies may consummate a “Permitted Acquisition,” which shall mean any
acquisition of assets, capital stock or other equity interests of any firm,
entity, person or corporation engaged in any retail or wholesale consumer
products business and/or related services business, subject to the following
conditions:
     (I) the aggregate consideration in respect of all acquisitions contemplated
by this clause (g) shall not exceed, during the term of this Agreement, (x) the
sum of (A) $25,000,000 in cash (whether payable on or prior to the closing
thereof or at any time thereafter through and including the Termination Date,
but excluding any contingent “earn out” payments relating to such Permitted
Acquisition; provided, however, that no more than $5,000,000 of such amount
shall be available for acquisitions that are not in the same line of business as
the Companies on the Closing Date or a complementary line of business) minus (B)
the aggregate amount of any Permitted Distributions distributed during the term
of this Agreement (reduced, but not below zero, by the net proceeds of any
public offering received by the Companies subsequent to the Original Closing
Date, plus (y) an amount equal to any consideration payable in the form of
additional capital stock of Parent issued to the applicable seller in connection
with such acquisition;
     (II) the relevant Company shall give the Agent and the Lenders not less
than one (1) Business Day prior written notice of its intention to make a
Permitted Acquisition, such notice (A) to include the proposed amounts, date and
form of the proposed Permitted Acquisition, a reasonable description of the
assets or stock to be acquired and the location of the relevant assets and
(B) to be accompanied by a certificate executed by the chief executive officer,
president, chief operating officer or chief financial officer of the relevant
Company to the

58



--------------------------------------------------------------------------------



 



effect that: (1) as of the effective date of the Permitted Acquisition, no
Default or Event of Default under this Agreement shall exist or would exist
after giving effect to the action intended to be taken by the relevant Company
as described in such certificate, including, without limitation, that the
covenants set forth in Section 7.3 would not be breached after giving effect to
such action, together with a calculation in reasonable detail, and in form and
substance satisfactory to the Agent and the Lenders, of such compliance, and
(2) the representations and warranties contained in this Agreement are true and
correct with the same effect as though such representations and warranties were
made on the date of such Permitted Acquisition, except for changes in the
ordinary course of business none of which, either singly or in the aggregate,
have had a material adverse effect on the business, operations or financial
conditions of the relevant Company;
     (III) concurrently with the making of a Permitted Acquisition, the relevant
Company shall, as additional collateral security for the Obligations, grant to
the Agent, for the ratable benefit of the Agent and the Lenders, prior liens on
and security interests in all of its right, title and interest in and to any of
the acquired stock and assets, by the execution and delivery to the Agent of
such agreements, instruments and documents as shall be satisfactory in form and
substance to the Agent; and
     (IV) the Companies shall not make any acquisition at any time during which
an Event of Default shall exist and be continuing or would exist after giving
effect to such acquisition.
     The parties hereto acknowledge and agree that the Agent may impose
limitations upon the inclusion in the Borrowing Base of any assets acquired in a
Permitted Acquisition.
          (h) Related Party Transactions. Enter into any transaction, including,
without limitation, any purchase, sale, lease, loan or exchange of property,
with any shareholder, officer, director, parent (direct or indirect), subsidiary
(direct or indirect) or other person or entity otherwise affiliated with the
Companies, any Guarantor or any subsidiary of a Company, unless (i) such
transaction otherwise complies with the provisions of this Financing Agreement,
(ii) such transaction is for the sale of goods or services rendered in the
ordinary course of business and pursuant to the reasonable requirements of the
Companies, any Guarantor or any subsidiary of a Company, as the case may be, and
upon standard terms and conditions and fair and reasonable terms, no less
favorable to such entity than such entity could obtain in a comparable arms
length transaction with an unrelated third party, and (iii) no Event of Default
shall have occurred and remain outstanding at the time such transaction occurs,
or would occur after giving effect to such transaction; provided, however, that
if no Event of Default shall have occurred which shall remain outstanding at the
time such transaction occurs, or would occur after giving effect to such
transaction, the Companies may make up to $5,000,000 in the aggregate during the
term of this Agreement with respect to payments otherwise prohibited or
restricted by this Section 7.4(h).

59



--------------------------------------------------------------------------------



 



          (i) Restricted Payments. Pay management, consulting or other similar
fees to shareholders, directors, the parent (direct or indirect), subsidiaries
(direct or indirect) or other persons or entities otherwise affiliated with the
Companies, any Guarantor or any subsidiary of a Company, other than director and
committee fees to non-employee directors and salaries, bonuses and other
compensation paid to any full-time executive employee in respect of such
full-time employment; provided, however, that if no Event of Default shall have
occurred which shall remain outstanding at the time such transaction occurs, or
would occur after giving effect to such transaction, the Companies may make up
to $5,000,000 in the aggregate during the term of this Agreement with respect to
payments otherwise prohibited or restricted by this Section 7.4(i).
          (j) Subordinated Debt. Make any prepayment of any Subordinated Debt or
any payment of Subordinated Debt, whether of interest, premium or principal if
(a) after giving effect to such payment any Event of Default shall have occurred
which is then continuing or (b) if the making of such payment is in violation of
the terms of any applicable subordination agreement or any subordination
provision contained in any agreement applicable thereto.
          (k) Prohibited Uses of Proceeds. Use the proceeds of any Revolving
Loan made under this Financing Agreement, directly or indirectly, in violation
of any applicable law or regulation, including without limitation Regulations T,
U or X of the Board of Governors of the Federal Reserve System as from time to
time in effect (and any successor regulation or official interpretation of such
Board), or to purchase or carry any “margin stock,” as defined in Regulations U
and X, or any “margin security,” “marginable OTC stock” or “foreign margin
stock” within the meaning of Regulation T, U or X.
          (l) Retail Stores. Open any additional retail stores during the period
from the date hereof through the Termination Date; provided however, that the
Companies may open full time stores so long as not more than twenty-five
(25) such stores are open at any time.
          (m) Fiscal Year. Change the fiscal year of Parent or any of its
Subsidiaries.
     7.5. Licensor Consent Letters. To the extent not received by the Agent
prior to the Closing Date, the Companies shall cause to be delivered to the
Agent, reasonably promptly after any request therefor by the Agent, licensor
consent letters from each licensor listed on Schedule 7.5, each in substantially
the form of Exhibit 7.5 hereof, with such modifications as such licensors shall
request to the extent such modifications are acceptable to the Agent. The
foregoing shall not affect the Agent’s rights under the definition of Eligible
Inventory or under Section 7.4(l). In the event that any such licensor consent
is not obtained, the Agent may, at its option, reduce Eligible Inventory by up
to the gross amount of the Companies’ Inventory related to such unobtained
licensor consent.
     7.6. Landlord Waivers. To the extent not received by the Agent prior to the
Closing Date, the Companies shall cause to be delivered to the Agent, reasonably
promptly after any request therefor by the Agent, waiver letters from each
landlord listed on Schedule 7.6, each in substantially the form of Exhibit 7.6
hereof, with such modifications as such landlords shall request to the extent
such modifications are acceptable to Agent. In the event that any such landlord
waiver is not obtained, the Agent may, at its option, reduce Eligible Inventory
by up to the gross amount of the Companies’ Inventory related to such unobtained
landlord waiver.

60



--------------------------------------------------------------------------------



 



     7.7. Excluded Subsidiaries. Permit any Excluded Subsidiary to (x) own any
assets or conduct any business or (y) accept any loan or advance from, or
investment by, any Company or any Guarantor or any Subsidiary thereof.
     7.8. Foreign Subsidiaries. Directly or indirectly, make any loan, advance
or investment in, or transfer any assets to, any Subsidiary that is not a
Company or a Guarantor (other than working capital advances and letters of
credit provided by any Company in the ordinary course of the Company’s business
in respect of trade accounts payable, Capitalized Lease Obligations and rental
obligations of such Subsidiary to the extent consistent with the Companies’ and
such Subsidiary’s past practices) except to the extent the total outstanding
amount thereof, together with the aggregate sum of other advances and
investments by the Companies in Subsidiaries of Parent organized outside of the
United States of America, does not exceed $5,000,000.
SECTION 8. INTEREST, FEES AND EXPENSES
     8.1. Interest. Interest on the outstanding principal balance of the
Revolving Loans that are Chase Bank Rate Loans shall be due and payable monthly
on the first day of each month and shall accrue at a rate per annum equal to the
Applicable Margin plus the Chase Bank Rate on the average net principal balance
of such Revolving Loans at the close of each day during the immediately
preceding month, as reflected by CIT’s System. On each Revolving Loan that is a
LIBOR Loan, interest shall be due and payable on the LIBOR Interest Payment Date
and shall accrue at a rate per annum equal to the Applicable Margin plus the
applicable LIBOR on the outstanding principal balance of such LIBOR Loan. In the
event of any change in said Chase Bank Rate, the rate set forth in the first
sentence of this Section 8.1 shall change, effective as of the first day of the
month following the date of such change, so as to remain equal to the Applicable
Margin plus the new Chase Bank Rate. All interest rates shall be calculated
based on a 360-day year and actual days elapsed. Unless the Company has received
forms or other documents reasonably satisfactory to it from Lenders that are not
organized under the laws of the United States or any State thereof (each such
Lender, a “Foreign Lender”) indicating that payments to such Foreign Lender
under a Revolving Loan are not subject to United States withholding tax, the
Company shall withhold such United States withholding tax from such payments to
such Foreign Lender at the applicable statutory rate.
     8.2. Default Interest Rate. Upon the occurrence of an Event of Default, (a)
provided that the Agent has given the Companies written notice of such Event of
Default (other than an Event of Default described in Section 10.1(d) of this
Financing Agreement, for which no written notice shall be required), all
Obligations may, at the election of the Agent or the Required Lenders, bear
interest at the Default Rate of Interest until such Event of Default is waived,
and (b) at the Agent’s or the Required Lenders’ election at any time thereafter,
interest on each outstanding LIBOR Loan shall be due and payable on the first
day of each month, notwithstanding the Interest Period with respect thereto.

61



--------------------------------------------------------------------------------



 



     8.3. Fees and Expenses Relating to Letters of Credit, Bankers Acceptances,
Steamship Guarantees and Airway Releases.
          (a) Letter of Credit Guaranty Fee and Bankers Acceptance Fee. In
consideration of the issuance of any Letter of Credit Guaranty by the Agent or
other assistance of the Agent and the Lenders in obtaining Letters of Credit,
Bankers Acceptances, Steamship Guarantees and/or Airway Releases pursuant to
Section 5 hereof, the Companies agree to pay to the Agent, for the ratable
benefit of the Lenders (based upon their respective Pro Rata Percentages), a
Letter of Credit Guaranty Fee equal to the Applicable Margin on the face amount
of each Letter of Credit (such Letter of Credit Guaranty Fee to be paid at a per
annum rate in advance with respect to standby Letters of Credit and on the date
of issuance of documentary Letters of Credit) and a Bankers Acceptance Fee,
Steamship Guarantee Fee and/or Airway Release Fee, in each case equal to the
Applicable Margin per annum on the face amount of each Bankers Acceptance,
Steamship Guarantee or Airway Release, as the case may be (such Bankers
Acceptance Fee, Steamship Guarantee Fee and/or Airway Release Fee to be paid at
a per annum rate in advance). All Letter of Credit Guaranty Fees, Bankers
Acceptance Fees, Steamship Guarantee Fees and/or Airway Release Fees shall be
due and payable on the date of issuance and each date of renewal of the
applicable Letter of Credit, Bankers Acceptance, Steamship Guarantee and/or
Airway Release.
          (b) Charges of Issuing Bank. The Companies agree to reimburse the
Agent for any and all charges, fees, commissions, costs and expenses charged to
the Agent for any Company’s account by an Issuing Bank in connection with, or
arising out of, Letters of Credit or out of transactions relating thereto, when
charged to or paid by the Agent, or as may be due upon any termination of this
Financing Agreement.
     8.4. Out-of-Pocket Expenses. The Companies agree to reimburse the Agent and
the Lenders for all Out-of-Pocket Expenses when charged to or paid by the Agent
or the Lenders.
     8.5. Line of Credit Fee; Charging of Interest and Fees. On the first day of
each month, commencing on May 1, 2008, (a) the Companies agree to pay to the
Agent, for the ratable benefit of the Lenders (based upon their respective Pro
Rata Percentages), the Line of Credit Fee, and (b) the Agent shall charge the
Companies for interest on Chase Bank Rate Loans at the rate set forth in
Section 8.1 (or Section 8.2, if applicable) hereof for the immediately preceding
month. The Agent shall charge the Companies for interest on LIBOR Loans at the
rate set forth in Section 8.1 (or Section 8.2, if applicable) hereof on the
applicable LIBOR Interest Payment Date for the immediately preceding Interest
Period.
     8.6. Intentionally Omitted.
     8.7. Fee Letter. The Companies agree to pay all fees and other amounts due
under the Fee Letter pursuant to the terms of the Fee Letter.
     8.8. Standard Operational Fees. In addition to fees payable pursuant to the
Fee Letter, the Administrative Management Fee and all Out-of-Pocket Expenses
incurred by the Agent in connection with any action taken under Section 7.2(a)
hereof (but without duplication), the Companies agree to pay to the Agent, for
its own account, (a) all Documentation Fees, (b) the Agent’s standard charges
for any employee of the Agent used to conduct any of the examinations,
verifications, inspections, physical counts and other valuations described in
Section 7.2(a) hereof (currently $1,000 per person, per day; provided, however,
that unless an

62



--------------------------------------------------------------------------------



 



Event of Default has occurred which is then continuing, the Companies shall not
be required to pay for more than one field examination during any calendar year)
and (c) the Agent’s standard charges for each wire transfer made by the Agent to
or for the benefit of the Companies and for Dunn and Bradstreet searches
conducted by the Agent for the any Company’s account, provided that such
standard charges may be increased by the Agent from time to time. Such charges
shall be due and payable in accordance with the Agent’s standard practices, as
in effect from time to time.
     8.9. LIBOR Loans.
          (a) Conditions Applicable to LIBOR Loans. The Companies may elect to
use LIBOR as to any Revolving Loans, convert any Chase Bank Rate Loan to a new
LIBOR Loan or continue any existing LIBOR Loan as a new LIBOR Loan on the last
day of the Interest Period with respect to such existing LIBOR Loan, so long as:
               (i) no Default or Event of Default shall have occurred and remain
outstanding on the date on which such new LIBOR Loan is requested and on the
first day of the Interest Period for such new LIBOR Loan;
               (ii) the Funds Administrator requests the new LIBOR Loan no later
than three (3) Business Days preceding the first day of the Interest Period for
such new LIBOR Loan (or three (3) Business Days prior to the expiration of any
Interest Period, in the case of a continuation of an existing LIBOR Loan);
               (iii) if the Agent requests written confirmation of any new LIBOR
Loan from the Funds Administrator, the Funds Administrator shall have signed and
returned to the Agent any such confirmation on or prior to the first day of the
Interest Period for such new LIBOR Loan; and
               (iv) with respect to the Interest Period selected by the
Companies for such new LIBOR Loan, (x) either (1) JPMorgan Chase Bank provides a
LIBOR quote for such Interest Period or the Agent otherwise determines the LIBOR
for such Interest Period, as provided in the definition of LIBOR, or (2) the
LIBOR for such Interest Period as quoted by JPMorgan Chase Bank or as determined
by the Agent adequately and fairly reflects the cost of maintaining or funding
the Lenders’ loans bearing interest at LIBOR for such Interest Period, and
(y) such Interest Period ends on or before the Termination Date.
     Any LIBOR election must be for at least $5,000,000 and if greater, in
integral multiples of $1,000,000, and there shall be no more than ten (10) LIBOR
Loans outstanding at one time. Elections for LIBOR Loans shall be irrevocable
once made. If any condition for a LIBOR election is not satisfied, then the
requested new loan (or continuation of an existing LIBOR Loan) shall be made to
the Companies as a Chase Bank Rate Loan.
          (b) Restrictions Affecting the Making or Funding of LIBOR Loans.
Notwithstanding any other provision of this Financing Agreement to the contrary,
if any law, regulation, treaty or directive, or any amendment thereto or change
in the interpretation or application thereof, shall make it unlawful for any
Lender to make or maintain any LIBOR Loan, then (x) such LIBOR Loan shall
convert automatically to a Chase Bank Rate Loan at the end of

63



--------------------------------------------------------------------------------



 



the applicable Interest Period, or such earlier date as may be required by such
law, regulation, treaty or directive, and (y) the obligation of the Agent or the
Lenders thereafter to make or continue LIBOR Loans and to convert Chase Bank
Rate Loans into LIBOR Loans hereunder shall be suspended until the Agent
determines that it is no longer unlawful for any Lender to make and maintain
LIBOR Loans as contemplated herein. In addition, in the event that, by reason of
any Regulatory Change, any Lender either (x) incurs any material additional
costs based on or measured by the excess above a specified level of the amount
of a category of deposits or other liabilities of such Lender which includes
deposits by reference to which the interest rate on LIBOR Loans is determined
hereunder, or a category of extensions of credit or other assets of such Lender
which includes LIBOR Loans, or (y) becomes subject to any material restrictions
on the amount of such a category of liabilities or assets which such Lender may
hold, then if the Agent so elects by notice to the Companies, the obligations of
the Agent and the Lenders thereafter to make or continue LIBOR Loans and to
convert Chase Bank Rate Loans into LIBOR Loans hereunder shall be suspended
until such Regulatory Change ceases to be in effect.
          (c) Inability to Determine LIBOR. Notwithstanding any other provision
of this Financing Agreement to the contrary, if the Agent determines in the
exercise of its reasonable business judgment (which determination shall be
conclusive and binding upon each Company) that by reason of circumstances
affecting the interbank LIBOR market, adequate and reasonable means do not exist
for ascertaining LIBOR applicable to an Interest Period with respect to any
election of a new LIBOR Loan, the Agent shall give written notice of such
determination to the Companies prior to the effective date of such election.
Upon receipt of such notice, the Funds Administrator may cancel the Funds
Administrator’s request for such new LIBOR Loan, in which case the requested
LIBOR Loan shall be made as a Chase Bank Rate Loan. Until such notice has been
withdrawn by the Agent, the obligations of the Agent and the Lenders thereafter
to make or continue LIBOR Loans and to convert Chase Bank Rate Loans into LIBOR
Loans hereunder shall be suspended until the Agent determines that adequate and
reasonable means again exist for ascertaining LIBOR applicable to an Interest
Period with respect to any election of a new LIBOR Loan.
          (d) Compensation for Costs. The Companies hereby agree to pay to the
Agent, for the benefit of the Lenders, on demand, any additional amounts
necessary to compensate the Lenders for any costs incurred by the Lenders in
making any conversions from LIBOR Loans to Chase Bank Rate Loans in accordance
with this Section 8.9, including, without limitation, breakage costs provided
for in Section 8.10 of this Financing Agreement.
          (e) Loan Participants. For purposes of this Section 8.9, the term
“Lender” shall include any financial institution that purchases from any Lender
a participation in the loans made by such Lender to the Companies hereunder.
If the Companies fail to select a valid Interest Period as of the last day of
the Interest Period with respect to an existing LIBOR Loan, then the existing
LIBOR Loan shall be continued as a Chase Bank Rate Loan to the Companies as of
the end of such Interest Period.

64



--------------------------------------------------------------------------------



 



     8.10. LIBOR Breakage Costs and Fees. The Companies shall pay to the Agent
for the account of each Lender, upon the request of such Lender through the
Agent, such amount or amounts as shall compensate such Lender for any loss
(including loss of profit), cost or expense incurred by such Lender (as
reasonably determined by such Lender) as a result of:
          (a) any payment or prepayment or conversion of a LIBOR Loan held by
such Lender on a date other than the last day of an Interest Period for such
LIBOR Loan; or
          (b) any failure by the Companies to borrow a LIBOR Loan held by such
Lender on the date for such borrowing specified in the relevant request to
Agent; such compensation to include, without limitation, an amount equal to the
excess, if any, of (i) the amount of interest which would have accrued on the
amount so paid, prepaid or converted or not borrowed for the period from the
date of such payment, prepayment or conversion or failure to borrow, convert or
prepay to the last day of the then current Interest Period for such LIBOR Loan
(or, in the case of a failure to borrow, the Interest Period for such LIBOR Loan
which would have commenced on the date of such failure to borrow) at the
applicable rate of interest for such LIBOR Loan provided for herein over
(ii) the amount of interest (as reasonably determined by such Lender) such
Lender would have bid in the London interbank market for Dollar deposits of
amounts comparable to such principal amount and maturities comparable to such
period.
          (c) The indemnification provisions of this Section 8.10 shall survive
the termination of this Financing Agreement and the payment and satisfaction of
the Obligations.
     8.11. Early Termination Fee. In the event the Companies terminate the
Revolving Line of Credit or this Financing Agreement on an Early Termination
Date, the Early Termination Fee shall be due and payable in full to Agent for
the pro rata benefit of Lenders with Commitments on the date of termination.
     8.12. Capital Adequacy. In the event that any Lender, subsequent to the
Closing Date, determines in the exercise of its reasonable business judgment
that (x) any change in applicable law, rule, regulation or guideline regarding
capital adequacy, or (y) any change in the interpretation or administration
thereof, or (z) compliance by such Lender with any new request or directive
regarding capital adequacy (whether or not having the force of law) of any
central bank or other governmental or regulatory authority, has or would have
the effect of reducing the rate of return on such Lender’s capital as a
consequence of its obligations hereunder to a level below that which such Lender
could have achieved but for such change or compliance (taking into consideration
such Lender’s policies with respect to capital adequacy) by an amount deemed
material by such Lender in the exercise of its reasonable business judgment, the
Companies agree to pay to such Lender, no later than five (5) days following
demand by such Lender, such additional amount or amounts as will compensate such
Lender for such reduction in rate of return. In determining such amount or
amounts, such Lender may use any reasonable averaging or attribution methods.
The protection of this Section 8.12 shall be available to any Lender regardless
of any possible contention of invalidity or inapplicability with respect to the
applicable law, regulation or condition. A certificate of a Lender setting forth
such amount or amounts as shall be necessary to compensate such Lender with
respect to this Section 8.12 and the calculation thereof, when delivered to the
Companies, shall be conclusive and binding on each Company absent manifest
error. In the event a Lender exercises its rights pursuant to this Section 8.12,
and subsequent thereto determines that the amounts paid by the Companies

65



--------------------------------------------------------------------------------



 



exceeded the amount which such Lender actually required to compensate such
Lender for any reduction in rate of return on its capital, such excess shall be
returned to the Companies by such Lender. This indemnification shall survive the
termination of this Financing Agreement and the payment and satisfaction of the
Obligations.
     8.13. Taxes, Reserves and Other Conditions. In the event that any
applicable law, treaty or governmental regulation, or any change therein or in
the interpretation or application thereof, or compliance by any Lender with any
new request or directive (whether or not having the force of law) of any central
bank or other governmental or regulatory authority, shall:
          (a) subject such Lender to any Non-Excluded Taxes with respect to this
Financing Agreement or with respect to principal, fees, interest or any other
amount payable hereunder or under any other Loan Documents;
          (b) impose or require any reserve, special deposit, assessment or
similar requirement against assets held by, or deposits in or for the account
of, advances or loans by, or other credit extended by such Lender by reason of
or in respect to this Financing Agreement and the Loan Documents, including
(without limitation) pursuant to Regulation D of the Board of Governors of the
Federal Reserve System; or
          (c) impose on such Lender any other condition with respect to this
Financing Agreement or any other document;
and the result of any of the foregoing is to (i) increase the cost to such
Lender of making, renewing or maintaining such Lender’s loans hereunder by an
amount deemed material by such Lender in the exercise of its reasonable business
judgment, or (ii) reduce the amount of any payment (whether of principal,
interest or otherwise) in respect of any of the loans made hereunder by an
amount that such Lender deems to be material in the exercise of its reasonable
business judgment, the Companies agrees to pay to such Lender, no later than
five (5) days following demand by such Lender, such additional amount or amounts
as will compensate such Lender for such increase in cost or reduction in
payment, as the case may be. A certificate of any Lender setting forth such
amount or amounts as shall be necessary to compensate such Lender with respect
to this Section 8.13 and the calculation thereof, when delivered to the
Companies, shall be conclusive and binding on the Companies absent manifest
error. In the event any Lender exercises its rights pursuant to this
Section 8.13, and subsequent thereto determines that the amounts paid by the
Companies in whole or in part exceeded the amount which such Lender actually
required to compensate such Lender for any increase in cost or reduction in
payment, such excess shall be returned to the Companies by such Lender. This
indemnification shall survive the termination of this Financing Agreement and
the payment and satisfaction of the Obligations.
     8.14. Authority to Charge Revolving Loan Account. The Companies hereby
authorize the Agent to charge the Revolving Loan Account as a Revolving Loan in
the amount of all payments due under this Section 8 as such payments become due.
Any amount charged to the Revolving Loan Account shall be deemed a Revolving
Loan and a Chase Bank Rate Loan hereunder and shall bear interest at the rate
provided in Section 8.1 (or Section 8.2, if applicable) of this Financing
Agreement. The Companies confirm that any charges which the Agent may make to
the Revolving Loan Account as provided herein will be made as an accommodation
to the Companies and solely at the Agent’s discretion.

66



--------------------------------------------------------------------------------



 



SECTION 9. POWERS
     9.1. Authority. The Companies hereby authorize the Agent, or any person or
agent which the Agent may designate, at the Companies’ cost and expense, to
exercise all of the following powers, which authority shall be irrevocable until
the termination of this Financing Agreement and the full and final payment and
satisfaction of the Obligations:
          (a) To receive, take, endorse, sign, assign and deliver, all in the
name of the Agent or the Companies (or any of them), any and all checks, notes,
drafts, and other documents or instruments relating to the Collateral;
          (b) To receive, open and dispose of all mail addressed to the
Companies (or any of them), and to notify postal authorities to change the
address for delivery thereof to such address as the Agent may designate;
          (c) To request from customers indebted on Accounts at any time, in the
name of the Agent, information concerning the amounts owing on the Accounts;
          (d) To request from customers indebted on Accounts at any time, in the
name of the Companies (or any of them), any certified public accountant
designated by the Agent or any other designee of the Agent, information
concerning the amounts owing on the Accounts;
          (e) To transmit to customers indebted on Accounts notice of the
Agent’s interest therein and to notify customers indebted on Accounts to make
payment directly to the Agent for the Companies’ account; and
          (f) To take or bring, in the name of the Agent, the Lenders or the
Companies (or any of them), all steps, actions, suits or proceedings deemed by
the Agent necessary or desirable to enforce or effect collection of the
Accounts.
     9.2. Limitations on Exercise. Notwithstanding any other provision of this
Financing Agreement to the contrary, the powers set forth in Sections 9.1(b),
(c), (e) and (f) may only be exercised if an Event of Default shall have
occurred and remain outstanding.
SECTION 10. EVENTS OF DEFAULT AND REMEDIES
     10.1. Events of Default. Each of the following events shall constitute an
“Event of Default” under this Agreement:
          (a) the failure of the Companies to pay any (i) principal of any of
the Obligations when due, or (ii) any of the other Obligations within five
(5) Business Days of the due date thereof, provided that nothing contained
herein shall prohibit the Agent from charging such amounts to the Revolving Loan
Account as a Revolving Loan on the due date thereof;

67



--------------------------------------------------------------------------------



 



          (b) the cessation of the business of any Company, any Guarantor or any
Subsidiary of a Company, or the calling of a meeting of the creditors of any
Company, any Guarantor or any Subsidiary of a Company for purposes of
compromising its debts and obligations;
          (c) the failure of any Company, any Guarantor or any Subsidiary of a
Company to generally meet its debts as those debts mature;
          (d) (i) the commencement by any Company, any Guarantor or any
Subsidiary of a Company of any bankruptcy, insolvency, arrangement,
reorganization, receivership, assignment for the benefit of creditors or similar
proceedings under any federal or state law; or (ii) the commencement against any
Company, any Guarantor or any Subsidiary of a Company of any bankruptcy,
insolvency, arrangement, reorganization, receivership, assignment for the
benefit of creditors or similar proceeding under any federal or state law by
creditors of any of them, but only if such proceeding is not contested by such
Company, any Guarantor or any Subsidiary of such Company, as applicable, within
ten (10) days and not dismissed or vacated within forty-five (45) days of
commencement, or any of the actions or relief sought in any such proceeding
shall occur or be authorized by such Company, any Guarantor or any Subsidiary of
a Company;
          (e) the breach or violation by any Company of any warranty,
representation or covenant contained in this Financing Agreement (other than
Sections 7.5 and 7.6 and those referred to in Section 10.1(e) below), provided
that such breach or violation shall not be deemed to be an Event of Default
unless such Company fails to cure such breach or violation to the Agent’s
reasonable satisfaction within fifteen (15) days from the date of such breach or
violation;
          (f) the breach or violation by any Company of any warranty,
representation or covenant contained in Sections 3.2, 6.3, 6.4, 6.5, 6.6(b),
7.2(c), 7.2(d), 7.2(g)(i), 7.3, 7.4, 7.7 and 7.8;
          (g) any Company shall (i) engage in any non-exempt “prohibited
transaction” as defined in ERISA, (ii) incur any “accumulated funding
deficiency” as defined in ERISA, (iii) incur any “reportable event” as defined
in ERISA for which notice is not waived, (iv) terminate any “plan” subject to
Title IV of ERISA or (v) become involved in any proceeding in which the Pension
Benefit Guaranty Corporation shall seek appointment, or is appointed, as trustee
or administrator of any “plan” subject to Title IV of ERISA, and with respect
this Section 10.1(g), such event or condition (x) remains uncured for a period
of thirty (30) days from date of occurrence and (y) could, in the Agent’s
reasonable business judgment, subject any Company to any tax, penalty or other
liability having a Material Adverse Effect;
          (h) the occurrence of any default or event of default (after giving
effect to any applicable grace or cure period) under any of the other Loan
Documents, or any of the other Loan Documents ceases to be valid, binding and
enforceable in accordance with its terms;
          (i) the occurrence of any default or event of default (after giving
effect to any applicable grace or cure period) under any instrument or agreement
evidencing or governing Indebtedness of the Companies (or any of them) having a
principal amount in excess of $5,000,000 individually or in the aggregate, taken
with all other defaults under similar agreements;

68



--------------------------------------------------------------------------------



 



          (j) a final judgment for the payment of money in excess of $5,000,000
individually or in the aggregate, taken with all other judgments, shall be
rendered against the Companies (or any one of them) or any Guarantor (other than
a judgment as to which a financially sound and reputable insurance company has
acknowledged coverage of such claim in writing), and either (i) within thirty
(30) days after the entry of such judgment, shall not have been discharged or
stayed pending (or if stayed pending appeal, shall not have been discharged
within thirty (30) days after the entry of a final order of affirmance on
appeal), or (ii) enforcement proceedings shall be commenced by any holder of
such judgment;
          (k) Morris Goldfarb (or, in the event of his death, his estate, legal
representative or heirs) shall at any time beneficially own less than 10% in the
aggregate of all of the issued and outstanding shares of capital stock of the
Parent having ordinary voting rights for the election of directors;
          (l) any Guarantor shall attempt to terminate its Guaranty or deny that
such Guarantor has any liability thereunder, or any Guaranty shall be declared
null and void and of no further force and effect; or
          (m) there shall have occurred a material adverse change in the
financial condition or business prospects of the Companies, the Parent and/or
their respective Subsidiaries, taken as a whole, since the closing date hereof.
     10.2. Remedies With Respect to Outstanding Loans. Upon the occurrence of a
Default or an Event of Default, at the option of the Agent or the Required
Lenders, all loans, advances and extensions of credit provided for in Sections 3
and 5 of this Financing Agreement thereafter shall be made in the Agent’s and
the Lenders’ discretion, and the obligation of the Agent and the Lenders to make
Revolving Loans, and to assist the Companies in opening Letters of Credit,
Bankers Acceptances, Steamship Guarantees and Airway Releases shall cease unless
such Default is cured to the satisfaction of the Required Lenders or such Event
of Default is waived in accordance herewith. In addition, upon the occurrence of
an Event of Default, the Agent may, at its option, and the Agent shall, upon the
request of the Required Lenders, (a) declare all Obligations immediately due and
payable, (b) charge the Companies the Default Rate of Interest on all then
outstanding or thereafter incurred Obligations in lieu of the interest provided
for in Sections 8.1 of this Financing Agreement, provided that the Agent has
given the Companies written notice of such Event of Default if required by
Section 8.2, and (c) immediately terminate this Financing Agreement upon notice
to the Companies. Notwithstanding the foregoing, (x) the Agent’s and the
Lenders’ commitments to make loans, advances and extensions of credit provided
for in Sections 3 and 5 of this Financing Agreement automatically shall
terminate without any declaration, notice or demand by the Agent or the Lenders
upon the commencement of any proceeding described in clause (ii) of
Section 10.1(d), and (y) this Financing Agreement automatically shall terminate
and all Obligations shall become due and payable immediately without any
declaration, notice or demand by the Agent or the Lenders, upon the commencement
of any proceeding described in clause (i) of Section 10.1(d) or the occurrence
of an Event of Default described in clause (ii) of Section 10.1(d). The exercise
of any option is not exclusive of any other option that may be exercised at any
time by the Agent or the Lenders.

69



--------------------------------------------------------------------------------



 



     10.3. Remedies With Respect to Collateral. Immediately after the occurrence
of an Event of Default, the Agent may, at its option, and the Agent shall, upon
the request of the Required Lenders, to the extent permitted by applicable law:
(a) remove from any premises where same may be located any and all books and
records, computers, electronic media and software programs associated with any
Collateral (including electronic records, contracts and signatures pertaining
thereto), documents, instruments and files, and any receptacles or cabinets
containing same, relating to the Accounts, and the Agent may use, at the
Companies’ expense, such of the Companies’ personnel, supplies or space at any
Company’s place of business or otherwise, as may be necessary to properly
administer and control the Accounts or the handling of collections and
realizations thereon; (b) bring suit, in the name of the Companies (or any of
them), the Lenders or the Agent on behalf of the Lenders, and generally shall
have all other rights respecting the Accounts, including, without limitation,
the right to (i) accelerate or extend the time of payment, (ii) settle,
compromise, release in whole or in part any amounts owing on any Accounts and
(iii) issue credits in the name of the Companies (or any of them) or the Agent;
(c) sell, assign and deliver the Collateral and any returned, reclaimed or
repossessed merchandise, with or without advertisement, at public or private
sale, for cash, on credit or otherwise, at the Agent’s sole option and
discretion, and the Agent, on behalf of the Lenders, may bid or become a
purchaser at any such sale, free from any right of redemption, which right is
hereby expressly waived by the Companies; (d) foreclose the Agent’s security
interests in the Collateral by any available judicial procedure, or take
possession of any or all of the Collateral without judicial process, and to
enter any premises where any Collateral may be located for the purpose of taking
possession of or removing the same; and (e) exercise any other rights and
remedies provided in law, in equity, by contract or otherwise. The Agent shall
have the right, without notice or advertisement, to sell, lease, or otherwise
dispose of all or any part of the Collateral whether in its then condition or
after further preparation or processing, in the name of the Companies (or any of
them) or the Agent, on behalf of the Lenders, or in the name of such other party
as the Agent may designate, either at public or private sale or at any broker’s
board, in lots or in bulk, for cash or for credit, with or without warranties or
representations (including, without limitation, warranties of title, possession,
quiet enjoyment and the like), and upon such other terms and conditions as the
Agent in its sole discretion may deem advisable, and the Agent shall have the
right to purchase at any such sale on behalf of the Lenders. If any Inventory
and Equipment shall require rebuilding, repairing, maintenance or preparation,
the Agent shall have the right, at its option, to do such of the aforesaid as is
necessary, for the purpose of putting the Inventory and Equipment in such
saleable form as the Agent shall deem appropriate. The Companies agree, at the
request of the Agent, to assemble the Inventory and Equipment, and to make it
available to the Agent at premises of the Companies or elsewhere and to make
available to the Agent the premises and facilities of the Companies for the
purpose of the Agent’s taking possession of, removing or putting the Inventory
and Equipment in saleable form. If notice of intended disposition of any
Collateral is required by law, it is agreed that ten (10) days notice shall
constitute reasonable notification and full compliance with the law. The net
cash proceeds resulting from the Agent’s exercise of any of the foregoing rights
(after deducting all Out-of-Pocket Expenses relating thereto) shall be applied
by the Agent to the payment of the Obligations in the order set forth in
Section 10.4 hereof, and the Companies shall remain liable to the Agent and the
Lenders for any deficiencies, and the Agent in turn agrees to remit to the

70



--------------------------------------------------------------------------------



 



Companies or their successors or assigns, any surplus resulting therefrom. The
enumeration of the foregoing rights is not intended to be exhaustive and the
exercise of any right shall not preclude the exercise of any other right of the
Agent or the Lenders under applicable law or the other Loan Documents, all of
which shall be cumulative.
     10.4. Application of Proceeds. The Agent agrees to apply the net cash
proceeds resulting from the Agent’s exercise of any of the foregoing rights
(after deducting all Out-of-Pocket Expenses relating thereto) to the payment of
the Obligations in the following order:
          (a) first, to all unpaid Out of Pocket Expenses;
          (b) second, to all accrued and unpaid fees owed to the Agent and the
Lenders;
          (c) third, to accrued and unpaid interest on the Obligations (other
than with respect to Banking Services Obligations and Swap Contracts, and
excluding Ledger Debt);
          (d) fourth, to the unpaid principal amount of the Obligations (other
than with respect to Banking Services Obligations and Swap Contracts, and
excluding Ledger Debt);
          (e) fifth, to provide cash collateral for any outstanding Letters of
Credit, Bankers Acceptances, Steamship Guarantees or Airway Releases;
          (f) sixth, to pay any amounts owed to the Agent or any of the Lenders
with respect to Banking Services Obligations and Swap Contracts; and
          (g) seventh, to any unpaid Obligations not described in clauses
(a) through (f) above.
     10.5. General Indemnity. In addition to the Companies’ agreement to
reimburse the Agent and the Lenders for Out-of-Pocket Expenses, but without
duplication, the Companies hereby agree to indemnify the Agent and the Lenders,
and each of their respective officers, directors, employees, attorneys and
agents (each, an “Indemnified Party”) from, and to defend and hold each
Indemnified Party harmless against, any and all losses, liabilities,
obligations, claims, actions, judgments, suits, damages, penalties, costs, fees,
expenses (including reasonable attorney’s fees) of any kind or nature which at
any time may be imposed on, incurred by, or asserted against, any Indemnified
Party:
          (a) as a result of the Agent’s or the Lenders, exercise of (or failure
to exercise) any of their respective rights and remedies hereunder, including,
without limitation, (i) any sale or transfer of the Collateral, (ii) the
preservation, repair, maintenance, preparation for sale or securing of any
Collateral, and (iii) the defense of the Agent’s interests in the Collateral
(including the defense of claims brought by the Companies (or any of them) as a
debtor-in-possession or otherwise, any secured or unsecured creditors of the
Companies (or any of them), or any trustee or receiver in bankruptcy);
          (b) as a result of any environmental pollution, hazardous material or
environmental clean-up relating to the Real Estate, the Companies’ operation and
use of the Real Estate, and the Companies’ off-site disposal practices;

71



--------------------------------------------------------------------------------



 



          (c) arising from or relating to (i) the maintenance and operation of
any Depository Account, (ii) any Depository Account Control Agreements and
(iii) any action taken (or failure to act) by any Indemnified Party with respect
thereto;
          (d) in connection with any regulatory investigation or proceeding by
any regulatory authority or agency having jurisdiction over the Companies (or
any of them); and
          (e) otherwise relating to or arising out of the transactions
contemplated by this Financing Agreement and the other Loan Documents, or any
action taken (or failure to act) by any Indemnified Party with respect thereto;
provided that an Indemnified Party’s conduct in connection with the any of the
foregoing matters does not constitute gross negligence or willful misconduct, as
finally determined by a court of competent jurisdiction. This indemnification
shall survive the termination of this Financing Agreement and the payment and
satisfaction of the Obligations. The Agent may from time to time establish
Availability Reserves with respect to this indemnity as the Agent may deem
advisable in the exercise of its reasonable business judgment, and upon
termination of this Financing Agreement, the Agent may hold such reserves as
cash reserves as security for this indemnity.
SECTION 11. TERMINATION
     The Companies, or any one of them, may terminate this Financing Agreement
at any time prior to the Termination Date upon thirty (30) days prior written
notice to the Agent (a copy of which notice the Agent shall promptly provide to
the Lenders), provided that the Companies pay to the Agent, for the benefit of
the Lenders, any Early Termination Fee due and payable hereunder on the date of
termination. A termination by one Company shall be deemed to be a termination by
all Companies. All Obligations shall become due and payable in full on the date
of any termination hereunder and, pending a final accounting of the Obligations,
the Agent may withhold any credit balances in the Revolving Loan Account (unless
supplied with an indemnity satisfactory to the Agent), and/or require the
Companies to deliver to the Agent sufficient Cash Equivalents, in either case to
be held in a Cash Collateral Account to cover any contingent Obligation then
outstanding, including, but not limited to, an amount equal to 110% of the face
amount of any outstanding Letters of Credit, Bankers Acceptances, Steamship
Guarantees and Airway Releases. All of the Agent’s and the Lenders’ rights,
liens and security interests granted pursuant to the Loan Documents shall
continue after any termination of this Financing Agreement until all Obligations
have been fully and finally paid and satisfied.
SECTION 12. MISCELLANEOUS
     12.1. Waivers. The Companies hereby waive diligence, demand, presentment,
protest and any notices thereof as well as notices of nonpayment, intent to
accelerate and acceleration. Subject to the provisions of Section 14.10 hereof
that expressly relate to waivers requiring the approval of all Lenders, no
waiver of an Event of Default shall be effective unless such waiver is in
writing and signed by the Agent and the Required Lenders. No delay or failure of
the Agent or the Lenders to exercise any right or remedy hereunder, whether
before or after the happening of any Event of Default, shall impair any such
right or remedy, or shall operate as a waiver of

72



--------------------------------------------------------------------------------



 



such right or remedy, or as a waiver of such Event of Default. A waiver on any
occasion shall not be construed as a bar to or waiver of any right or remedy on
any future occasion. No single or partial exercise by the Agent or the Lenders
of any right or remedy precludes any other or further exercise thereof, or
precludes any other right or remedy.
     12.2. Entire Agreement; Amendments. This Financing Agreement and the other
Loan Documents: (a) constitute the entire agreement among the Companies, the
Agent and/or the Lenders; (b) supersede any prior agreements (other than the
Original Financing Agreement and the Loan Documents as defined therein, except
to the extent each has been amended and restated as contemplated hereunder);
(c) subject to the provisions of Section 14.10 hereof that relate to matters
subject to the approval of all Lenders, may be amended only by a writing signed
by the Companies, the Agent and the Required Lenders; and (d) shall bind and
benefit the Companies, the Agent, the Lenders and their respective successors
and assigns. Should the provisions of any other Loan Document conflict with the
provisions of this Financing Agreement, the provisions of this Financing
Agreement shall apply and govern.
     12.3. Usury Limit. In no event shall the Companies, upon demand by the
Agent for payment of any indebtedness relating hereto, by acceleration of the
maturity thereof, or otherwise, be obligated to pay interest and fees in excess
of the amount permitted by law. Regardless of any provision herein or in any
agreement made in connection herewith, the Agent and the Lenders shall never be
entitled to receive, charge or apply, as interest on any indebtedness relating
hereto, any amount in excess of the maximum amount of interest permissible under
applicable law. If the Agent or the Lenders ever receive, collect or apply any
such excess, it shall be deemed a partial repayment of principal and treated as
such. If as a result, the entire principal amount of the Obligations is paid in
full, any remaining excess shall be refunded to the Companies. This Section 12.3
shall control every other provision of the Financing Agreement, the other Loan
Documents and any other agreement made in connection herewith.
     12.4. Severability. If any provision hereof or of any other Loan Document
is held to be illegal or unenforceable, such provision shall be fully severable,
and the remaining provisions of the applicable agreement shall remain in full
force and effect and shall not be affected by such provision’s severance.
Furthermore, in lieu of any such provision, there shall be added automatically
as a part of the applicable agreement a legal and enforceable provision as
similar in terms to the severed provision as may be possible.
     12.5. WAIVER OF JURY TRIAL; SERVICE OF PROCESS. EACH COMPANY, THE AGENT AND
THE LENDERS EACH HEREBY WAIVE ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THE LOAN DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED THEREUNDER. EACH COMPANY HEREBY IRREVOCABLY WAIVES PERSONAL SERVICE
OF PROCESS AND CONSENTS TO SERVICE OF PROCESS BY CERTIFIED OR REGISTERED MAIL,
RETURN RECEIPT REQUESTED. IN NO EVENT WILL THE AGENT OR THE LENDERS BE LIABLE
FOR LOST PROFITS OR OTHER SPECIAL OR CONSEQUENTIAL DAMAGES.

73



--------------------------------------------------------------------------------



 



     12.6. Notices. Except as otherwise herein provided, any notice or other
communication required hereunder shall be in writing (messages sent by e-mail or
other electronic transmission (other than by telecopier) shall not constitute a
writing, however any signature on a document or other writing that is
transmitted by e-mail or telecopier shall constitute a valid signature for
purposes hereof), and shall be deemed to have been validly served, given or
delivered when received by the recipient if hand delivered, sent by commercial
overnight courier or sent by facsimile, or three (3) Business Days after deposit
in the United States mail, with proper first class postage prepaid and addressed
to the party to be notified as follows:
          (a) if to the Agent, at:
The CIT Group/Commercial Services, Inc.
11 West 42nd Street
New York, New York 10036
Attention: Regional Credit Manager
Facsimile: (212) 461-5342;
with a copy to:
Hahn & Hessen LLP
488 Madison Avenue
New York, New York 10022
Attention: Leonard Lee Podair
Facsimile: (212) 478-7400;
          (b) if to the Companies at:
G-III Leather Fashions, Inc.
512 Seventh Avenue
New York, New York 10018
Attention: Neal Nackman
Facsimile: (212) 719-0921
with a copy to:
Fulbright & Jaworski L.L.P.
666 Fifth Avenue
New York, New York 10103
Attention: Neil Gold
Facsimile: (212) 318-3400;
          (c) if to any Lender, at its address set forth below its signature to
this Financing Agreement or its address specified in the Assignment and Transfer
Agreement executed by such Lender; or
          (d) to such other address as any party may designate for itself by
like notice.

74



--------------------------------------------------------------------------------



 



     12.7. Joint and Several Liability.
          (a) Joint and Several Liability. All Revolving Loans made to the
Companies shall be deemed jointly funded to, and received by, the Companies.
Each Company jointly and severally agrees to pay, and shall be jointly and
severally liable for the payment and performance of, all Obligations. Each
Company acknowledges and agrees that the joint and several liability of the
Companies is provided as an inducement to the Agent and the Lenders to provide
loans and other financial accommodations to the Companies, and that each such
loan or other financial accommodation shall be deemed to have been done or
extended by the Agent and the Lenders in consideration of, and in reliance upon,
the joint and several liability of the Companies. The joint and several
liability of each Company hereunder is absolute, unconditional and continuing,
regardless of the validity or enforceability of any of the Obligations, or the
fact that a security interest or lien in any Collateral may not be enforceable
or subject to equities or defenses or prior claims in favor of others, or may be
invalid or defective in any way and for any reason. Each Company hereby waives:
(i) all notices to which such Company may be entitled as a co-obligor with
respect to the Obligations, including, without limitation, notice of
(x) acceptance of this Financing Agreement, (y) the making of loans or other
financial accommodations under this Financing Agreement, or the creation or
existence of the Obligations, and (z) presentment, demand, protest, notice of
protest and notice of non-payment; and (ii) all defenses based on (w) any
modification (or series of modifications) of this Financing Agreement or the
other Loan Documents that may create a substituted contract, or that may
fundamentally alter the risks imposed on such Company hereunder, (x) the release
of any other Company from its duties this Financing Agreement or the other Loan
Documents, or the extension of the time of performance of any other Company’s
duties hereunder or thereunder, (y) the taking, releasing, impairment or
abandonment of any Collateral, or the settlement, release or compromise of the
Obligations or any other Company’s or Guarantor’s liabilities with respect to
all or any portion of the Obligations, or (z) any other act (or any failure to
act) that fundamentally alters the risks imposed on such Company by virtue of
its joint and several liability hereunder. It is the intent of each Company by
this paragraph to waive any and all suretyship defenses available to such
Company with respect to the Obligations, whether or not specifically enumerated
above.
          (b) Subrogation and Contribution Rights. Each Company hereby agrees
that until the full and final payment and satisfaction of the Obligations and
the expiration and termination of the Commitments of the Lenders under this
Financing Agreement, such Company will not exercise any subrogation,
contribution or other right or remedy against any other Company or any security
for any of the Obligations arising by reason of such Company’s performance or
satisfaction of its joint and several liability hereunder. In addition, each
Company agrees that (i) such Company’s right to receive any payment of amounts
due with respect to such subrogation, contribution or other rights is
subordinated to the full and final payment and satisfaction of the Obligations,
and (ii) such Company agrees not to demand, sue for or otherwise attempt to
collect any such payment until the full and final payment and satisfaction of
the Obligations and the expiration and termination of the Commitments of the
Lenders under this Financing Agreement.

75



--------------------------------------------------------------------------------



 



     12.8. CHOICE OF LAW. THE VALIDITY, INTERPRETATION AND ENFORCEMENT OF THIS
FINANCING AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE GOVERNED BY THE LAWS
OF THE STATE OF NEW YORK, EXCEPT TO THE EXTENT THAT ANY OTHER LOAN DOCUMENT
INCLUDES AN EXPRESS ELECTION TO BE GOVERNED BY THE LAWS OF ANOTHER JURISDICTION.
SECTION 13. AGREEMENTS REGARDING THE LENDERS
     13.1. Copies of Statements and Financial Information. The Agent shall
forward to each Lender a copy of the monthly loan account statement delivered by
the Agent to the Companies. In addition, the Agent agrees to provide the Lenders
with copies of all financial statements, projections and business plans of the
Companies and the Guarantors that the Agent receives from the Companies or their
advisors from time to time, without any duty to confirm or verify that such
information is true, correct or complete.
     13.2. Payments of Principal, Interest and Fees. After the Agent’s receipt
of, or charging of, any interest and fees earned under this Financing Agreement,
the Agent agrees to remit promptly to the Lenders its respective Pro Rata
Percentages of:
          (a) fees payable by the Companies hereunder, provided that (i) the
Lenders shall not share the fees set forth in Sections 8.7 or 8.8 of this
Financing Agreement, and (ii) each of the Lenders shall share in the fees
payable under the Fee Letter in accordance with their respective express
agreements with the Agent; and
          (b) interest paid on the outstanding principal amount of Revolving
Loans, calculated based on the outstanding amount of Revolving Loans advanced by
each of the Lenders as of each Settlement Date during the period for which
interest is paid.
     13.3. Defaulting Lender. In the event that any Lender fails to make
available to the Agent such Lender’s applicable Pro Rata Percentage of any
borrowing by the Companies on the Settlement Date in accordance with the
provisions of Section 3.1(d) hereof, and the Companies do not repay to the Agent
such Lender’s applicable Pro Rata Percentage of the borrowing within one
(1) Business Day of such Settlement Date, the Agent shall have the right to
recover such Lender’s applicable Pro Rata Percentage of the borrowing directly
from such Lender, together with interest thereon from the Settlement Date at the
rate per annum applicable to such borrowing. In addition, until the Agent
recovers such amount, (x) such Lender shall not be entitled to receive any
payments under Section 13.2 hereof, and (y) for purposes of voting on or
consenting to other matters with respect to this Agreement or the other Loan
Documents, such Lender’s Commitment shall be deemed to be zero and such Lender
shall not be considered to be a Lender.
     13.4. Participations and Assignments.
          (a) Participations. Upon five (5) days notice to Agent, the Lenders
may sell to one or more Eligible Assignees, participations in the loans and
other extensions of credit made and to be made to the Companies hereunder. The
Companies acknowledge that in selling such participations, the Lenders may grant
to participants certain rights to consent to waivers, amendments and other
actions with respect to this Financing Agreement, provided that the consent of
any participant shall be limited solely to matters as to which all Lenders must
consent

76



--------------------------------------------------------------------------------



 



under Section 14.10 hereof. Except for the consent rights set forth above, no
participant shall have any rights as a Lender hereunder, and notwithstanding the
sale of any participation by a Lender, such Lender shall remain solely
responsible to the other parties hereto for the performance of such Lender’s
obligations hereunder, and the Companies, the Agent and the other Lenders may
continue to deal solely with such Lender with respect to all matters relating to
this Financing Agreement and the transactions contemplated hereby. In addition,
all amounts payable under this Financing Agreement to a Lender which sells a
participation in accordance with this paragraph shall continue to be paid
directly to such Lender.
          (b) Assignments. Upon five (5) days notice to Agent, the Lenders may
assign all or any portion of their respective rights and obligations under this
Financing Agreement to Eligible Assignees, provided that (i) the principal
amount of loans assigned to any institution shall not be less than $5,000,000,
and (ii) the Companies shall pay to the Agent an assignment processing and
recording fee of Five Thousand Dollars ($5,000.00) for the Agent’s own account.
Each assignment of a Commitment hereunder must be made pursuant to an Assignment
and Transfer Agreement. From and after the effective date of an Assignment and
Transfer Agreement, (i) the assignee thereunder shall become a party to this
Financing Agreement and, to the extent that rights and obligations hereunder
have been assigned to such assignee pursuant to such assignment, shall have all
rights and obligations of a Lender hereunder, and (ii) the assigning Lender, to
the extent that rights and obligations hereunder have been assigned by such
Lender pursuant to such assignment, shall relinquish its rights and be released
from its obligations under this Financing Agreement.
          (c) Cooperation of Companies and Guarantors. If necessary, the
Companies and the Guarantors agree to (i) execute any documents (including new
Promissory Notes) reasonably required to effectuate and acknowledge each
assignment of a Commitment made pursuant to an Assignment and Transfer
Agreement, (ii) make the Companies’ management available to meet with the Agent
and prospective participants and assignees of Commitments and (iii) assist the
Agent or the Lenders in the preparation of information relating to the financial
affairs of the Companies and the Guarantors as any prospective participant or
assignee of a Commitment reasonably may request. Subject to the provisions of
Section 13.7, the Companies authorize each Lender to disclose to any prospective
participant or assignee of a Commitment, any and all information in such
Lender’s possession concerning the Companies, the Guarantors and their
respective financial affairs which has been delivered to such Lender by or on
behalf of the Companies and the Guarantors pursuant to this Financing Agreement,
or which has been delivered to such Lender by or on behalf of the Companies and
the Guarantors in connection with such Lender’s credit evaluation of the
Companies and the Guarantors prior to entering into this Financing Agreement.
     13.5. Sharing of Liabilities. In the event that the Agent, the Lenders or
any of them is sued or threatened with a suit, action or claim by the Companies,
or any of one of them, or any of the Guarantors, or by a creditor, committee of
creditors, trustee, receiver, liquidator, custodian, administrator or other
similar official acting for or on behalf of the Companies (or any of them) or
any of the Guarantors, on account of (a) any preference, fraudulent conveyance
or other voidable transfer alleged to have occurred or been received as a result
of the operation of this Financing Agreement, any of the Loan Documents or the
transactions contemplated hereby, or (b) any lender liability theory based on
any action taken or not taken by such person in

77



--------------------------------------------------------------------------------



 



connection with this Financing Agreement, any of the Loan Documents or the
transactions contemplated hereby, any money paid in satisfaction or compromise
of such suit, action, claim or demand, and any expenses, costs and attorneys’
fees paid or incurred in connection therewith (whether by the Agent, the Lenders
or any of them), shall be shared proportionately by the Lenders according to
their respective Pro Rata Percentages, except to the extent that such person’s
own gross negligence or willful misconduct directly gave rise to such suit,
action or claim. In addition, any reasonable costs, expenses, fees or
disbursements incurred in good faith by agents or attorneys retained by the
Agent to collect the Obligations or enforce any rights in the Collateral,
including enforcing, preserving or maintaining rights under this Financing
Agreement and other Loan Documents, shall be shared among the Lenders according
to their respective Pro Rata Percentages to the extent not reimbursed by the
Companies or from the Proceeds of Collateral. The provisions of this
Section 13.5 shall not apply to any suits, actions, proceedings or claims that
(a) are filed or asserted prior to the Closing Date or (b) are based on
transactions, actions or omissions occurring prior to the date of this Financing
Agreement.
     13.6. Exercise of Setoff Rights. The Companies authorize each Lender, and
each Lender shall have the right, after the occurrence of an Event of Default,
without notice, to set-off and apply against any and all property or assets of
any Company or any Guarantor held by, or in the possession of such Lender, any
of the Obligations owed to such Lender. Promptly after the exercise of any right
to set-off, the Lender exercising such right irrevocably agrees to purchase for
cash (and the other Lenders irrevocably agree to sell) participation interests
in each other Lender’s outstanding Revolving Loans as would be necessary to
cause such Lender to share the amount of the property set- off with the other
Lenders based on each Lender’s Pro Rata Percentage. The Companies agree, to the
fullest extent permitted by law, that any Lender also may exercise its right to
set-off with respect to amounts in excess of such Lender’s Pro Rata Percentage
of the Obligations then outstanding, and may purchase participation interests in
the amounts so set-off from the other Lenders, and upon doing so shall deliver
such excess to Agent, for distribution to the other Lenders in settlement of the
participation purchases described above in this Section 13.6. Notwithstanding
the foregoing, each Lender hereby agrees with each other Lender that no Lender
shall independently take any action to enforce or protect its rights arising out
of this Financing Agreement or any other Loan Document without first obtaining
the prior written consent of the Agent or the Required Lenders, it being the
intent of the Lenders that any such action shall be taken in concert and at the
direction of the Agent or the Required Lenders; provided, however, that each
Lender may, after the occurrence and during the continuance of an Event of
Default (and upon prior written notice to Agent) exercise its right of setoff
with respect to the Companies, so long as the benefits of such setoff are shared
on a pro rata basis with the other Lenders as required pursuant to this
Section 13.6.
     13.7. Confidentiality. For the purposes of this Section 13.7, “Confidential
Information” means all financial projections and all other information delivered
to the Agent or any Lender by or on behalf of the Companies or any of the
Guarantors in connection with the transactions contemplated by or otherwise
pursuant to this Financing Agreement, provided that such term does not include
information that (a) was publicly known or otherwise known to the Agent or any
of the Lenders prior to the time of such disclosure, (b) subsequently becomes
publicly known through no act or omission by the Agent or the Lenders or any
person acting on their behalf, (c) otherwise becomes known to the Agent or the
Lenders other than through disclosure by the Companies or any of the Guarantors
or (d) constitutes financial statements

78



--------------------------------------------------------------------------------



 



delivered under Section 7.1(h) that are otherwise publicly available. The Agent
and the Lenders will maintain the confidentiality of such Confidential
Information in accordance with commercially reasonable procedures adopted by the
Agent and the Lenders in good faith to protect confidential information of third
parties delivered to them, provided that the Agent and the Lenders may deliver
or disclose Confidential Information to:
          (a) their respective directors, officers, employees, agents, attorneys
and affiliates who are advised to hold confidential the Confidential Information
substantially in accordance with the terms of this Section 13.7 (to the extent
such disclosure reasonably relates to the administration of the Line of Credit);
          (b) their respective financial advisors and other professional
advisors who are advised to hold confidential the Confidential Information
substantially in accordance with the terms of this Section 13.7;
          (c) any other Lender;
          (d) a commercial bank, commercial finance lender or other financial
institution to which the Agent or a Lender sells or offers to sell a portion of
their rights and obligations under this Financing Agreement or any participation
therein, provided that so long as no Event of Default shall have occurred and
remain outstanding, such entity agrees in writing prior to their receipt of such
Confidential Information to be bound by the provisions of this Section 13.7; or
          (e) any other person or entity (including bank auditors and other
regulatory officials) to which such delivery or disclosure may be necessary or
appropriate (i) to comply with any applicable law, rule, regulation or order, or
any request of a regulatory authority having jurisdiction over the Agent or any
Lender, (ii) in response to any subpoena or other legal process, (iii) in
connection with any litigation to which the Agent or a Lender is a party or
(iv) if an Event of Default shall have occurred and remain outstanding, to the
extent the Agent may reasonably determine such delivery and disclosure to be
necessary or appropriate in the enforcement or for the protection of the rights
and remedies under this Financing Agreement.
Each Lender becoming a Lender subsequent to the initial execution and delivery
of this Financing Agreement, by its execution and delivery of an Assignment and
Transfer Agreement, will be deemed to have agreed to be bound by, and to be
entitled to the benefits of, this Section 13.7.
     13.8. Register.
          (a) Each Company hereby authorizes the Agent, solely for the purpose
of this Section 13.8(a), to maintain a register (the “Register”) on which the
Agent will record each Lender’s loans and other extensions of credit made to the
Company hereunder and each repayment in respect of such loans and other
extensions of credit of each Lender and annexed to which the Agent shall retain
a copy of each Assignment and Transfer Agreement. Failure to make any
recordation, or any error in such recordation, shall not affect the Company’s
obligations in respect of such loans and other extensions of credit. The entries
in the Register shall be conclusive (provided, however, that any failure to make
any recordation, or any error in

79



--------------------------------------------------------------------------------



 



such recordation, shall be corrected by the Agent upon Agent’s actual notice or
discovery thereof), and the Companies, the Agent and the Lenders shall treat
each person in whose name a loan and other extension of credit is registered as
the owner thereof for all purposes of this Agreement, notwithstanding notice or
any provision herein to the contrary. A Lender’s loans and other extensions of
credit may be assigned or otherwise transferred in whole or in part only by
registration of such assignment or transfer in the Register. Any assignment or
transfer of a Lender’s loan and other extensions of credit shall be registered
in the Register only upon delivery to the Agent of the applicable Assignment and
Transfer Agreement. No assignment or transfer of a Lender’s loan and other
extensions of credit shall be effective unless such assignment or transfer shall
have been recorded in the Register by the Agent as provided in this
Section 13.8(a).
          (b) Each Lender that sells a participation in the loans and other
extensions of credit made to the Companies hereunder shall, solely for the
purpose of this Section 13.8(b), record in book entries maintained by such
Lender the name and the amount of the participation of each participant entitled
to receive payments in respect of such participation.
SECTION 14. AGENCY
     14.1. Appointment of Agent; Powers. Each Lender hereby irrevocably
designates and appoints CIT to act as the Agent for such Lender under this
Financing Agreement and the other Loan Documents, and irrevocably authorizes
CIT, as Agent for such Lender, to take such action on its behalf under the
provisions of this Financing Agreement and the other Loan Documents, and to
exercise such powers and perform such duties as are expressly delegated to the
Agent by the terms of this Financing Agreement and the other Loan Documents,
together with such other powers as are reasonably incidental thereto. In
performing its functions under this Financing Agreement, the Agent is acting
solely as an agent of the Lenders, and the Agent does not assume, and shall not
be deemed to have assumed, an agency or other fiduciary relationship with the
Companies or any Lender. The Agent shall not have any (a) duty, responsibility,
obligation or liability to any Lender, except for those duties,
responsibilities, obligations and liabilities expressly set forth in this
Financing Agreement, or (b) fiduciary relationship with any Lender, and no
implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Financing Agreement or the other Loan
Documents, or otherwise exist against the Agent.
     14.2. Delegation of Agent’s Duties. The Agent may execute any of its duties
under this Financing Agreement and all ancillary documents by or through agents
or attorneys, and shall be entitled to the advice of counsel concerning all
matters pertaining to such duties.
     14.3. Disclaimer of Agent’s Liabilities. Neither the Agent nor any of its
officers, directors, employees, agents, or attorneys shall be liable to any
Lender for any action lawfully taken or not taken by the Agent or such person
under or in connection with the Financing Agreement and the other Loan Documents
(except for the Agent’s or such person’s gross negligence or willful
misconduct). Without limiting the generality of the foregoing, the Agent shall
not be liable to the Lenders for (i) any recital, statement, representation or
warranty made by the Companies or the Guarantors or any officer thereof
contained in (x) this Financing Agreement, (y) any other Loan Document or
(z) any certificate, report, audit, statement or other

80



--------------------------------------------------------------------------------



 



document referred to or provided for in this Financing Agreement or received by
the Agent under or in connection with this Financing Agreement, (ii) the value,
validity, effectiveness, enforceability or sufficiency of this Financing
Agreement, the other Loan Documents or the security interests in the Collateral
of the Agent for the benefit of the Agent and the Lenders, (iii) any failure of
the Companies or the Guarantors to perform their respective obligations under
this Financing Agreement and the other Loan Documents, (iv) any loss or
depreciation in the value of, delay in collecting the Proceeds of, or failure to
realize on, any Collateral, (v) the Agent’s delay in the collection of the
Obligations or enforcing the Agent’s rights against the Companies or the
Guarantors, or the granting of indulgences or extensions to the Companies, any
of the Guarantors or any account debtor of the Companies, or (vi) any mistake,
omission or error in judgment in passing upon or accepting any Collateral. In
addition, the Agent shall have no duty or responsibility to ascertain or to
inquire as to the observance or performance of any of the terms, conditions,
covenants or other agreements of the Companies or the Guarantors contained in
this Financing Agreement or the other Loan Documents, or to inspect, verify,
examine or audit the assets, books or records of the Companies or the Guarantors
at any time.
     14.4. Reliance and Action by Agent. The Agent shall be entitled to rely,
and shall be fully protected in relying, upon legal counsel, independent public
accountants and experts selected by Agent, and shall not be liable to the
Lenders for any action taken or not taken in good faith based upon the advice of
such counsel, accountants or experts. In addition, the Agent shall be entitled
to rely, and shall be fully protected in relying, upon any note, writing,
resolution, notice, consent, certificate, affidavit, letter, telecopy, telex or
teletype message, statement, order or other document believed by the Agent in
good faith to be genuine and correct, and to have been signed, sent or made by
the proper person or persons. The Agent shall be fully justified in taking or
refusing to take any action under this Financing Agreement and the other Loan
Documents unless the Agent (a) receives the advice or consent of the Lenders or
the Required Lenders, as the case may be, in a manner that the Agent deems
appropriate, or (b) is indemnified by the Lenders to the Agent’s satisfaction
against any and all liability, cost and expense which may be incurred by the
Agent by reason of taking or refusing to take any such action. The Agent shall
in all cases be fully protected in acting, or in refraining from acting, under
this Financing Agreement and the other Loan Documents in accordance with a
request of all Lenders or the Required Lenders, as the case may be, and such
request and any action taken or failure to act pursuant thereto shall be binding
upon all Lenders.
     14.5. Events of Default. The Agent shall not be deemed to have knowledge or
notice of the occurrence of any Default or Event of Default hereunder (other
than a Default or Event of Default with respect to payments of principal and/or
interest with respect to the Revolving Loans) unless the Agent has received
notice from the Companies or a Lender describing such Default or Event of
Default with specificity. In the event that the Agent receives such a notice,
the Agent shall promptly give notice thereof to all Lenders. The Agent shall
take such action with respect to such Default or Event of Default as shall be
reasonably directed by the Lenders or Required Lenders, as the case may be,
provided that (a) if appropriate, the Agent may require indemnification from the
Lenders under Section 14.4 prior to taking such action, (b) under no
circumstances shall the Agent have an obligation to take any action that the
Agent believes in good faith would violate any law or any provision of this
Financing Agreement or the other Loan Documents, and (c) unless and until the
Agent shall have received direction from the Lenders or the Required Lenders, as
the case may be, the Agent may (but shall not be obligated to) take such action
or refrain from taking action with respect to such Default or Event of Default
as the Agent shall deem advisable and in the best interests of the Lenders.

81



--------------------------------------------------------------------------------



 



     14.6. Lenders’ Due Diligence. Each Lender expressly acknowledges that
neither the Agent, nor any of its officers, directors, employees or agents, has
made any representation or warranty to such Lender regarding the transactions
contemplated by this Financing Agreement or the financial condition of the
Companies or the Guarantors, and such Lender agrees that no action taken by the
Agent hereafter, including any review of the business or financial affairs of
the Companies or the Guarantors, shall be deemed to constitute a representation
or warranty by the Agent to any Lender. Each Lender also acknowledges that such
Lender has, independently and without reliance upon the Agent or any other
Lender and based on such documents and information as such Lender has deemed
appropriate, made its own credit analysis, appraisal of and investigation into
the business, operations, property, financial condition and creditworthiness of
the Companies and the Guarantors, and made its own decision to enter into this
Financing Agreement. Each Lender agrees, independently and without reliance upon
the Agent or any other Lender and based on such documents and information as
such Lender shall deem appropriate at the time, (a) to continue to make its own
credit analyses and appraisals in deciding whether to take or not take action
under this Financing Agreement and (b) to make such investigations as such
Lender deems necessary to inform itself as to the business, operations,
property, financial condition and creditworthiness of the Companies and the
Guarantors.
     14.7. Right to Indemnification. The Lenders agree to indemnify the Agent
and the Agent’s officers, directors, employees, advisors and agents
(collectively, the “Agent Parties”) (to the extent not reimbursed by the
Companies and without limiting the obligation of the Companies to do so), from
and against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind
whatsoever which may at any time be imposed on, incurred by or asserted against
the Agent Parties in any way relating to or arising out of (a) this Financing
Agreement or any other Loan Document, (b) the transactions contemplated hereby
or (c) any action taken or not taken by the Agent Parties under or in connection
with any of the foregoing, provided that no Lender shall be liable to an Agent
Party for the payment of any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
resulting solely from such Agent Party’s gross negligence or willful misconduct.
     14.8. Other Transactions. The Agent and any Lender may make loans to and
generally engage in any kind of business with the Companies, as though the Agent
or such Lender were not the Agent or a Lender hereunder. With respect to loans
made by the Agent under this Financing Agreement as a Lender, the Agent shall
have the same rights and powers, duties and liabilities under this Financing
Agreement and the other Loan Documents as any other Lender, and may exercise the
same as though it was not the Agent, and the term “Lender” and “Lenders” shall
include the Agent in its individual capacity as such.
     14.9. Resignation of Agent. The Agent may resign as the Agent upon 30 days
notice to the Lenders, and such resignation shall be effective on the earlier of
(a) the appointment of a successor Agent by the Lenders or (b) the date on which
such 30-day period expires. If the Agent provides the Lenders with notice of its
intention to resign as Agent, the Lenders agree to appoint a successor to the
Agent as promptly as possible thereafter, whereupon such successor

82



--------------------------------------------------------------------------------



 



shall succeed to the rights, powers and duties of the Agent, and the term
“Agent” shall mean such successor effective upon its appointment, which such
appointment shall be subject to the approval of the Required Lenders. Upon the
effective date of an Agent’s resignation, such Agent’s rights, powers and duties
as Agent hereunder immediately shall terminate, without any other or further act
or deed on the part of such former Agent or any of the parties to this Financing
Agreement. After an Agent’s resignation hereunder, the provisions of this
Section 14 shall continue to inure to such Agent’s benefit as to any actions
taken or not taken by such Agent while acting as the Agent.
     14.10. Voting Rights; Agent’s Discretionary Rights. Notwithstanding
anything contained in this Financing Agreement to the contrary, without the
prior written consent of all Lenders, the Agent will not agree to:
          (a) amend or waive the Companies’ compliance with any term or
provision of this Financing Agreement, if the effect of such amendment or waiver
would be to (i) increase the Revolving Line of Credit or the Line of Credit,
(ii) reduce (or forgive) the principal of, or rate of interest on, the Revolving
Loans, (iii) reduce or waive the payment of any fee in which all Lenders share
hereunder or (iv) extend the maturity date of any of the Obligations or the date
fixed for payment of any installment thereof;
          (b) alter or amend (i) this Section 14.10, (ii) the definitions of
“Eligible Accounts Receivable”, “Eligible Inventory”, “Collateral”, “Required
Lenders” or “Supplemental Amount” or (iii) the advance rates set forth in clause
(a) of the definition of Borrowing Base to increase such advance rates to a
level greater than the level in effect on the Closing Date;
          (c) except as otherwise expressly permitted or required hereunder,
release any Collateral having a value (as determined by the Agent in its
reasonable business judgment) of more than $250,000 in any fiscal year of the
Companies;
          (d) knowingly make any Revolving Loan to the Companies if after giving
effect thereto the principal amount of all outstanding Revolving Loans plus the
undrawn amount of all outstanding Letters of Credit, Bankers Acceptances,
Steamship Guarantees and/or Airway Releases would exceed the lesser of (i) the
Revolving Line of Credit or (ii) one hundred ten percent (110%) of the Borrowing
Base of the Companies; provided that in no event shall the Agent continue to
knowingly make Overadvances under this Section 14.10(d) for a period in excess
of ninety (90) consecutive days without the consent of all Lenders, and provided
further that after the occurrence of an Event of Default, the Agent in its sole
discretion shall have the right to make Overadvances in excess of the limitation
set forth in clause (ii) above in order to preserve, protect and realize upon
the Collateral; or
          (e) release any of the Guarantors from any of their Obligations under
any Guaranty.
     In all other respects the Agent is authorized to take or to refrain from
taking any action which the Agent, in the exercise of its reasonable business
judgment, deems to be advisable and in the best interest of the Lenders, unless
this Financing Agreement specifically requires the Companies or the Agent to
obtain the consent of, or act at the direction of, the Required Lenders.

83



--------------------------------------------------------------------------------



 



Without limiting the generality of the foregoing sentence, and notwithstanding
any other provision of this Financing Agreement to the contrary, the Agent shall
have the right in its sole discretion to (i) determine whether the requirements
for eligibility set forth in the definitions of “Eligible Accounts Receivable”
and “Eligible Inventory” are satisfied, (ii) establish, adjust and release the
amount of reserves provided for in the definitions of “Availability Reserve”,
“Eligible Accounts Receivable” and “Eligible Inventory”, (iii) make Overadvances
in accordance with clause (d) of this Section 14.10, (iv) release any Collateral
having a value (as determined by the Agent in its reasonable business judgment)
of up to $250,000 in each fiscal year of the Companies, and (v) amend any
provision of this Financing Agreement or the other Loan Documents in order to
cure any error, ambiguity, defect or inconsistency set forth therein. Except as
provided in the foregoing sentence, and as provided in clauses (a) through
(e) of this Section 14.10, all waivers of any Events of Default (other than with
respect to the provisions of Section 7.2(g) and (h) which may be waived by the
Agent in its discretion, but any modifications and amendments thereto shall
require the consent of the Required Lenders), and all waivers, modifications and
amendments to the provisions of Section 7.3 or Section 7.4 shall require the
consent of the Required Lenders. In the event the Agent terminates this
Financing Agreement pursuant to the terms hereof, the Agent agrees to cease
making additional loans or advances upon the effective date of termination,
except for loans or advances which the Agent in its sole discretion determines
are reasonably required to preserve, protect or realize upon the Collateral.
     14.11. Deemed Consent. If a Lender’s consent to a waiver amendment or other
course of action is required under the terms of this Financing Agreement and
such Lender does not respond to any request by the Agent for such consent within
ten (10) Business Days after the date of such request (which such request and
each consent thereto shall be in writing (including, for purposes of this
Section 14.11, messages sent by e-mail or telecopier)), such failure to respond
shall be deemed a consent to the requested course of action.
     14.12. Survival of Agreements of the Lenders. The obligations of the
Lenders set forth in Sections 13.3, 13.5, 13.6, 14.4 and 14.7 hereof shall
survive the termination of this Financing Agreement.
[Remainder of Page Intentionally Blank]

84



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Financing Agreement
to be executed, accepted and delivered at New York, New York, by its proper and
duly authorized officers as of the date first herein above set forth.

            THE CIT GROUP/COMMERCIAL
SERVICES, INC., as Agent and Lender
      By:   /s/ EDWARD J. AHEARN         Name:   Edward J. Ahearn       
Title:   Senior Vice President        Commitment: $15,000,000
Pro Rata Percentage: 6%

HSBC BANK USA, NATIONAL
ASSOCIATION, as Lender
      By:   /s/ SAM OPITZ         Name:   Sam Opitz        Title:   Vice
President        Commitment: $35,000,000
Pro Rata Percentage: 14%

SOVEREIGN BANK, as Lender
      By:   /s/ MATILDE REYES         Name:   Matilde Reyes        Title:  
Senior Vice President        Commitment: $20,000,000
Pro Rata Percentage: 8%

[signatures continued on succeeding page]
   

 



--------------------------------------------------------------------------------



 



            ISRAEL DISCOUNT BANK OF NEW YORK, as
Lender
      By:   /s/ JUAN C. ZAINO         Name:   Juan C. Zaino        Title:  
First Vice President              By:   /s/ R. DAVID KOMGRUEN         Name:   R.
David Komgruen        Title:   Vice President        Commitment: $30,000,000
Pro Rata Percentage: 12%

COMMERCE BANK, N.A., as Lender
      By:   /s/ MARTIN NOREN         Name:   Martin Noren        Title:   Vice
President        Commitment: $30,000,000
Pro Rata Percentage: 12%

SIGNATURE BANK, as Lender
      By:   /s/ ROBERT A. BROCH         Name:   Robert A. Broch        Title:  
Senior Vice President        Commitment: $15,000,000
Pro Rata Percentage: 6%

[signatures continued on succeeding page]
   

 



--------------------------------------------------------------------------------



 



            BANK LEUMI USA, as Lender
      By:   /s/ JOHN KOENIGSBERG         Name:   John Koenigsberg       
Title:   Senior Vice President              By:   /s/ IRIS STEINHARDT        
Name:   Iris Steinhardt        Title:   Vice President        Commitment:
$15,000,000
Pro Rata Percentage: 6%

WEBSTER BUSINESS CREDIT, as Lender
      By:   /s/ DANIEL C. DUPRE         Name:   Daniel C. Dupre        Title:  
Vice President        Commitment: $15,000,000
Pro Rata Percentage: 6%
        JPMORGAN CHASE BANK, N.A., as Lender
      By:   /s/ BRITT O’ROURKE         Name:   Britt O’Rourke        Title:  
Vice President        Commitment: $30,000,000
Pro Rata Percentage: 12%

[signatures continued on succeeding page]
   

 



--------------------------------------------------------------------------------



 



            BANK OF AMERICA, N.A., as Lender
      By:   /s/ DAVID GUTIERREZ         Name:   David Gutierrez        Title:  
Senior Vice President        Commitment: $25,000,000
Pro Rata Percentage: 10%

WACHOVIA BANK, N.A., as Lender
      By:   /s/ ROBERT MAICHIN         Name:   Robert Maichin        Title:  
Senior Vice President        Commitment: $20,000,000
Pro Rata Percentage: 8%

THE COMPANIES:

G-III LEATHER FASHIONS, INC., as a
Company and the Funds Administrator
      By:   /s/ NEAL S. NACKMAN         Name:   Neal S. Nackman        Title:  
Vice President — Finance        J. PERCY FOR MARVIN RICHARDS, LTD., as a
Company
      By:   /s/ NEAL S. NACKMAN         Name:   Neal S. Nackman        Title:  
Secretary        [signatures continued on succeeding page]
                     

 



--------------------------------------------------------------------------------



 



         

            CK OUTERWEAR, LLC, as a Company
      By:   /s/ NEAL S. NACKMAN         Name:   Neal S. Nackman        Title:  
Secretary        A. MARC & CO., INC., as a Company
      By:   /s/ NEAL S. NACKMAN         Name:   Neal S. Nackman        Title:  
Vice President — Finance and Secretary        ANDREW & SUZANNE COMPANY INC., as
a Company
      By:   /s/ NEAL S. NACKMAN         Name:   Neal S. Nackman        Title:  
Vice President — Finance and Secretary        AGREED AS TO SECTIONS 7.3 and
7.4(m):

G-III APPAREL GROUP, LTD., as Parent
      By:   /s/ NEAL S. NACKMAN         Name:   Neal S. Nackman        Title:  
Chief Financial Officer and Treasurer   

 



--------------------------------------------------------------------------------



 



         

EXHIBIT A
FORM OF ASSIGNMENT AND TRANSFER AGREEMENT
ASSIGNMENT AND TRANSFER AGREEMENT
     Reference is made to the Amended and Restated Financing Agreement dated as
of April 3, 2008 (as amended, restated supplemented or otherwise modified and in
effect from time to time, the “Financing Agreement”) among G-III Leather
Fashions, Inc., a New York corporation (“G-III”), J. Percy for Marvin Richards,
Ltd., a New York corporation (“JPMR”), CK Outerwear, LLC, a New York limited
liability company (“CK”), A. Marc & Co., Inc., a New York corporation (“AMC”)
and Andrew & Suzanne Company, Inc., a New York corporation (“A&S”), and together
with G-III, JPMR, CK and AMC, individually, a “Company” and collectively the
“Companies”), the financial institutions from time to time party thereto, as
lenders (collectively, the “Lenders”, and individually, each a “Lender”), and
The CIT Group/Commercial Services, Inc, a New York corporation, as agent for the
Lenders (in such capacity, the “Agent”). Capitalized terms used in this
Assignment and Transfer Agreement (this “Agreement”) and not otherwise defined
shall have the meanings given to such terms in the Financing Agreement. This
Agreement, between the Assignor (as defined and set forth on Schedule 1, which
is made a part of this Agreement) and the Assignee (as defined and set forth on
Schedule 1) is effective as of Effective Date (as set forth on Schedule 1).
     1. The Assignor hereby irrevocably sells and assigns to the Assignee,
without recourse to the Assignor, and the Assignee hereby irrevocably purchases
and assumes from the Assignor, without recourse to the Assignor, as of the
Effective Date, an undivided interest (the “Assigned Interest”) in and to all of
the Assignor’s rights and obligations under the Financing Agreement respecting
those, and only those, portions of the financing facilities contained in the
Financing Agreement as are set forth on Schedule 1 (collectively, the “Assigned
Facilities”), in an amount for each of the Assigned Facilities as set forth on
Schedule 1.
     2. The Assignor: (i) makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with the Financing Agreement or any other instrument,
document or agreement executed or delivered in connection therewith
(collectively the “Loan Documents”), or the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Financing Agreement,
any Collateral thereunder or any of the other Loan Documents, other than a
representation and warranty that the Assignor is the legal and beneficial owner
of the Assigned Interest and that the Assigned Interest is free and clear of any
adverse claim; and (ii) makes no representation or warranty and assumes no
responsibility with respect to (x) the financial condition of the Companies or
any Guarantor, or (y) the performance or observance by the Companies or any
Guarantor of any of their respective obligations under the Financing Agreement
or any of the Loan Documents.
     3. The Assignee (i) represents and warrants that it is legally authorized
to enter into this Agreement, (ii) confirms that it has received a copy of the
Financing Agreement as amended through the Effective Date, together with the
copies of the most recent financial statements of the Companies, and such other
documents and information as the Assignee has deemed appropriate

 



--------------------------------------------------------------------------------



 



to make its own credit analysis, (iii) agrees that the Assignee will,
independently and without reliance upon the Agent, the Assignor or any other
Lender and based on such documents and information as the Assignee shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Financing Agreement, (iv) appoints and authorizes
the Agent to take such action as agent on the Assignee’s behalf and to exercise
such powers under the Financing Agreement as are delegated to the Agent by the
terms thereof, together with such powers as are reasonably incidental thereto,
(v) agrees that the Assignee will be bound by the provisions of the Financing
Agreement and will perform in accordance with its terms all the obligations
which by the terms of the Financing Agreement are required to be performed by it
as Lender, and (vi) if the Assignee is organized under the laws of a
jurisdiction within the United States (but is not a corporation), attaches IRS
Form W-9 (or a substitute form thereof) to avoid any back-up withholding and
(vii) if the Assignee is organized under the laws of a jurisdiction outside the
United States, attaches the forms prescribed by the IRS certifying as to the
Assignee’s exemption from United States withholding taxes with respect to all
payments to be made to the Assignee under the Financing Agreement or such other
documents as are necessary to indicate that all such payments are subject to
such tax rate reduced by an applicable tax treaty.
     4. Following the execution of this Assignment and Transfer Agreement, such
agreement will be delivered to the Agent for acceptance by the Agent, effective
as of the Effective Date.
     5. Upon such acceptance, from and after the Effective Date, the Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignee, whether such
amounts have accrued prior to the Effective Date or accrue subsequent to the
Effective Date. The Assignor and the Assignee shall make all other appropriate
adjustments in payments for periods prior to the Effective Date made by the
Agent or with respect to the making of this assignment directly between
themselves.
     6. From and after the Effective Date, (i) the Assignee shall be a party to
the Financing Agreement and, to the extent provided in this Agreement, have the
rights and obligations of a Lender thereunder, and (ii) the Assignor shall, to
the extent provided in this Agreement, relinquish its rights and be released
from its obligations under the Financing Agreement.
     7. THIS ASSIGNMENT AND TRANSFER AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK,
WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed by its respective duly authorized officers on Schedule 1 hereto.
Schedule 1 to Assignment and Transfer Agreement
Name of Assignor:
                                                                  
              
Name of Assignee:
                                                                  
              
Effective Date of Assignment:                                                  ,
200__

              Percentage of     Assigned Facilities   Facilities Assigned  
Dollar Amount Assigned
Revolving Line of Credit
                      %   $                              

                     
 
                    ASSIGNOR:       ASSIGNEE:    
 
                   
 
                                 
 
          By:                              
By:
                                                                 
Its:
          Its:                              
 
                    Accepted by the Agent:                
 
                    THE CIT GROUP/COMMERCIAL SERVICES,
INC., as Agent as aforesaid                
 
                   
By:
                                         
Its:
                                         

 



--------------------------------------------------------------------------------



 



EXHIBIT B
SECOND AMENDED AND RESTATED
REVOLVING LOAN PROMISSORY NOTE R-__

$___________   April 3, 2008     New York, New York

     FOR VALUE RECEIVED, the undersigned, G-III Leather Fashions, Inc., a New
York corporation (“G-III Inc.”), J. Percy for Marvin Richards, Ltd., a New York
corporation (“JPMR”), CK Outerwear, LLC, a New York limited liability company
(“CKO”), A. Marc & Co., Inc., a New York corporation (“AMC”), and Andrew and
Suzanne Company Inc., a New York corporation (“A&S”, and together with G-III
Inc., JPMR, CKO and AMC, individually, a “Company” and collectively, the
“Companies”), jointly and severally, absolutely and unconditionally, promise to
pay to the order of ____________ (“Lender”) at the offices of The CIT
Group/Commercial Services, Inc., as agent (“Agent”) for the lenders (including
Lender) under the Amended and Restated Financing Agreement referred to below, at
11 West 42nd Street, New York, New York, in lawful money of the United States of
America and in immediately available funds, the principal amount of
_____________________ DOLLARS ($____________), or such lesser amount as may be
advanced to the Companies by Lender as Revolving Loans under the Financing
Agreement (as defined below) and remain unpaid, on the Termination Date.
     The Companies jointly and severally, absolutely and unconditionally,
further agree to pay interest at said office, in like money, on the unpaid
amount of Revolving Loans outstanding from time to time on the dates and at the
rates specified in Section 8 of the Amended and Restated Financing Agreement
dated as of April 3, 2008 (as amended, restated, modified and supplemented, the
“Financing Agreement”) among the Companies, the Lenders that are parties thereto
and Agent. Capitalized terms used in this Note and defined in the Financing
Agreement shall have the meanings given to such terms in the Financing Agreement
unless otherwise specifically defined herein.
     This Note is a Revolving Loan Promissory Note referred to in the Financing
Agreement, evidences the Revolving Loans made to the Companies by the Lender
thereunder, and is subject to, and entitled to, all provisions and benefits
thereof, including optional and mandatory prepayment, in whole or in part, as
provided therein.
     This Note together with the other Second Amended and Restated Revolving
Loan Promissory Notes dated the date hereof in favor of the Lenders in the
aggregate principal amount of $250,000,000 amend and restate in their entireties
and are given in substitution for (but not in satisfaction of) (a) that certain
Amended and Restated Revolving Loan Promissory Note R-1 dated October 16, 2006
issued by the Companies to The CIT Group/ Commercial Services, Inc. in the
original principal amount of $48,541,310.00, (b) that certain Amended and
Restated Revolving Loan Promissory Note R-2 dated October 16, 2006 issued by the
Companies to HSBC Bank USA, National Association in the original principal
amount of $26,654,260.00, (c) that certain Amended and Restated Revolving Loan
Promissory Note R-3 dated October 16, 2006 issued by the Companies to Webster
Business Credit Corporation in the original principal

 



--------------------------------------------------------------------------------



 



amount of $11,276,884.00, (d) that certain Amended and Restated Revolving Loan
Promissory Note R-4 dated October 16, 2006 issued by the Companies to Commerce
Bank, N.A. in the original principal amount of $15,992,556.00, (e) that certain
Amended and Restated Revolving Loan Promissory Note R-5 dated October 16, 2006
issued by the Companies to Bank Leumi USA, National Association in the original
principal amount of $13,327,130.00, (f) that certain Amended and Restated
Revolving Loan Promissory Note R-6 dated October 16, 2006 issued by the
Companies to Israel Discount Bank of New York in the original principal amount
of $26,654,260.00, (g) that certain Amended and Restated Revolving Loan
Promissory Note R-7 dated October 16, 2006 issued by the Companies to JPMorgan
Chase Bank, N.A. in the original principal amount of $9,021,433.00, and (h) that
certain Amended and Restated Revolving Loan Promissory Note R-8 dated
October 16, 2006 issued by the Companies to Signature Bank in the original
principal amount of $13,532,165.00.
[BALANCE OF PAGE INTENTIONALLY LEFT BLANK]
[SIGNATURE PAGE FOLLOWS]

 



--------------------------------------------------------------------------------



 



     Notwithstanding any other provision of this Note to the contrary, upon the
occurrence of any Event of Default specified in the Financing Agreement, or upon
termination of the Financing Agreement for any reason, all amounts then
remaining unpaid on this Note may become, or be declared to be, at the sole
election of Agent or the Required Lenders, immediately due and payable as
provided in the Financing Agreement.

            G-III LEATHER FASHIONS, INC.
      By:           Name:   Neal S. Nackman        Title:   Vice President —
Finance        J. PERCY FOR MARVIN RICHARDS, LTD.
      By:           Name:   Neal S. Nackman        Title:   Secretary        CK
OUTERWEAR, LLC
      By:           Name:   Neal S. Nackman        Title:   Secretary        A.
MARC & CO., INC.
      By:           Name:   Neal S. Nackman        Title:   Vice President —
Finance & Secretary        ANDREW & SUZANNE COMPANY, INC.
      By:           Name:   Neal S. Nackman        Title:   Vice President —
Finance & Secretary   

 



--------------------------------------------------------------------------------



 



         

EXHIBIT C
[INTENTIONALLY OMITTED]

 



--------------------------------------------------------------------------------



 



EXHIBIT D
Compliance Certificate
[Quarterly]
     I, Neal S. Nackman, Vice President of Finance of G-III Leather Fashions,
Inc., a New York corporation (the “Borrower”), and Chief Financial Officer and
Treasurer of G-III Apparel Group, Ltd. (the “Parent”), hereby certify on behalf
of the Borrower that:
     1. This Certificate is being delivered pursuant to Section 7.2 of the
Amended and Restated Financing Agreement , dated April 3, 2008, by and among the
Borrower, the other Companies party thereto, the Lenders signatory thereto (the
“Banks”) and CIT, as agent for the Banks (hereinafter, as it may be from time to
time amended, modified or supplemented, referred to as the “Loan Agreement”);
     2. Pursuant to subsection 7.2(g) of the Loan Agreement, attached hereto as
Exhibit A is a true and correct copy of the Key Item Report for the quarter
ending _____.
     3. There exists no defaults under the Loan Agreement, no default under any
other material agreement to which the Borrower, the Parent or any of the
Subsidiaries is a party or by which it is bound, or by which, to the best
knowledge of the Borrower, the Parent or any Subsidiary, any of its properties
or assets, taken as a whole, may be materially affected, and no event which,
with the giving of notice or the lapse of time, or both, would constitute such
an Event of Default or Default.
     Attached hereto as Exhibit A is a detailed calculation indicating
compliance as of ________ with the covenants contained in Section 7.3 of the
Loan Agreement.
     Each capitalized item not otherwise defined herein shall have the meaning
assigned to it in the Loan Agreement.
     IN WITNESS WHEREOF, I have executed this Certificate on this __th day of
______.

            G-III LEATHER FASHIONS, INC.
      By:           Neal S. Nackman         Vice President — Finance       
G-III APPAREL GROUP, LTD.
      By:           Neal S. Nackman         Chief Financial Officer and
Treasurer   

 



--------------------------------------------------------------------------------



 



         

EXHIBIT D
Compliance Certificate
[Monthly]
     I, Neal S. Nackman, Vice President of Finance of G-III Leather Fashions,
Inc., a New York corporation (the “Borrower”), and Chief Financial Officer and
Treasurer of G-III Apparel Group, Ltd. (the “Parent”), hereby certify on behalf
of the Borrower that:
     1. This Certificate is being delivered pursuant to Section 7.2 of the
Amended and Restated Financing Agreement , dated April 3, 2008, by and among the
Borrower, the other Companies party thereto, the Lenders signatory thereto (the
“Banks”) and CIT, as agent for the Banks (hereinafter, as it may be from time to
time amended, modified or supplemented, referred to as the “Loan Agreement”);
     2. Pursuant to Section 7.2(g) of the Loan Agreement, attached hereto as
Exhibit A is a true and correct copy of the Key Items Report for the month of
________.
     3. There exists no defaults under the Loan Agreement, no default under any
other material agreement to which the Borrower, the Parent or any of the
Subsidiaries is a party or by which it is bound, or by which, to the best
knowledge of the Borrower, the Parent or any Subsidiary, any of its properties
or assets, taken as a whole, may be materially affected, and no event which,
with the giving of notice or the lapse of time, or both, would constitute such
an Event of Default or Default.
     Each capitalized item not otherwise defined herein shall have the meaning
assigned to it in the Loan Agreement.
     IN WITNESS WHEREOF, I have executed this Certificate on this __st day of
_______.

            G-III LEATHER FASHIONS, INC.
      By:           Neal S. Nackman        Vice President — Finance        G-III
APPAREL GROUP, LTD.
      By:           Neal S. Nackman        Chief Financial Officer and
Treasurer     

 



--------------------------------------------------------------------------------



 



Exhibit E
Please see following page

 



--------------------------------------------------------------------------------



 



     
CIT
  ateral Update Certificate
 
   
Company Name:     G-III Apparel Group, LTD.
  Date: 3/25/08

                         
 
                1.  
 Period End Accounts Receivable as of:
3/22/2008         $ 95,419,882      
 
            2.  
Accounts Receivable Ineligibles as of:
3/22/2008                  
 
                 
Accounts over 61 days from Due Date:
  $ 13,845,430              
 
                 
Intercompany Accounts
    0              
 
                 
Government Accounts
    0              
 
                 
Other Accounts
                   
 
                 
50 % Cross-Aging Exclusion
    1,984,087              
 
                 
Other    Credit Balances over 61 days
    653,275              
 
                 
Other    CB Net of           —      @     100.00%
    0              
 
                 
 
                   
TOTAL INELIGIBLES
            16,482,792      
 
               
3.
   Eligible Accounts Receivable (Line 1 minus Line 2)           $ 78,937,090  
 
           
4.
  Accounts Receivable Advance Rate             85 %
 
           
5.
  Accounts Receivable Availability (Line 3 times Line 4)           $ 67,096,526
 
 
                 
 
           
6.
  Inventory as of:     ________          Source:     _________        

                                                          Type   Gross Amount  
(-)   Ineligible   (X)   Adv. Rate   ( = )   Available or CAP
Inventory
  $ 37,634,820       -     $ 6,272,280       X       50 %     =       15,681,270
 
Merchandise L/C Inventory
  $ 17,336,075       -               X       37 %     =       6,414,348  

                 
 
  Total Inventory Availability       $ 22,095,618  
 
               
7.
  Other Availability   Over Advance Privilege   $ 0  
7a.
  Other Availability   Over advance reduction equal to 50% of eligible licensed
inventory     0  
 
               
8.
  Other Availability   Invested Cash      34,338  
 
             
 
               
9.
  Total Gross Availability   (The lesser of the total of Lines 5,6,7 and 8 or
Credit Line of $45,000,000)   $ 45,000,000  
 
               
10.
  Loan Balance       $ 4,369,100  
 
               
11.
  Trade L/Cs Outstanding       $ 17,718,596  
 
               
12.
  Total of FX, SBLC, BA, and Bill of Lading Guarantee Exposures   $ 555,263  
 
             
 
               
13.
  Net Availability (Line 9 minus the total of Lines 10, 11, & 12)   $ 22,357,041
 
 
             

The Company named in the box above labeled “Company Name” (the “Company”) by its
duly authorized officer signing below, hereby certifies that (a) the information
set forth in this certificate is true and correct as of the date(s) indicated
herein and (b) the Company is in compliance with all terms and provisions in
(i) the loan or other agreement between the Company and CIT pursuant to which
this certificate is delivered (the “Agreement”) and (ii) any and all documents,
instruments and agreements evidencing, governing or securing the Agreement or
otherwise executed in connection therewith.

          -s- Jane Colwell [y04204y0420430.gif]       -s- Neal S. Nackman
[y04204y0420431.gif]           Prepared by       Authorized Signature

 



--------------------------------------------------------------------------------



 



Exhibit F
AMENDED AND RESTATED
CONTINUING AGREEMENT FOR ISSUANCE OF STEAMSHIP
GUARANTEES/AIR FREIGHT RELEASES
April 3, 2008
The CIT Group/Commercial Services, Inc.
11 West 42nd Street
New York, New York 10036
     In consideration of any Steamship Guarantees or Air Freight Releases
executed by you or any of your correspondents or agents upon our request, we
agree to indemnify you against, and hold you harmless from, any claim, lawsuit,
loss, liability or damage, and to reimburse you promptly on demand for all
payments made by you therefor, together with all charges and expenses, including
counsel fees, which you may sustain or incur by reason of your complying with
such request.
     We agree from time to time upon your demand to deposit with you as
security, cash or other collateral as you may request, and as further security
for the fulfillment of our obligations hereunder we hereby give you a lien upon
and authorize you to assert and exercise a right of set-off and/or sale against
all deposits, securities and other property of ours now or at any time hereafter
for your possession.
     In the event any guarantee or release has been executed in connection with
any Letter of Credit issued by you, we hereby authorize and request you to honor
any and all drafts drawn under such Letter of Credit, even though the
accompanying documents do not in all respects conform to the requirements of the
Letter of Credit or certain of such documents do not accompany the draft or
drafts, and we hereby agree that any such discrepancies, defects or omissions in
the accompanying documents shall in no way prejudice your rights against us
under this application, agreement and guarantee covering the issuance of the
Letter of Credit.

 



--------------------------------------------------------------------------------



 



            G-III LEATHER FASHIONS, INC.
      By:           Name:   Neal S. Nackman         Title:   Vice President —
Finance        J. PERCY FOR MARVIN RICHARDS, LTD.
      By:           Name:   Neal S. Nackman         Title:   Secretary        CK
OUTERWEAR, LLC
      By:           Name:   Neal S. Nackman         Title:   Secretary        A.
MARC & CO., INC.
      By:           Name:   Neal S. Nackman        Title:   Vice President —
Finance and Secretary        ANDREW & SUZANNE COMPANY INC.
      By:           Name:   Neal S. Nackman        Title:   Vice President —
Finance and Secretary     

Signature Page to A&R Continuing Agreement for Issuance of Steamship Guarantees
— 1415206

 



--------------------------------------------------------------------------------



 



EXHIBIT H
G-III LEATHER FASHIONS, INC.
Finished Goods (incl. I/T)
As of

                 
Total Company:
               
Available to Sell
            0  
I/Ts:  Dock
  $ 0          
L/C Paid
    0          
Not Paid
  $ 0          
 
           
 
          $ 0  
13% of I/T
          $ 0  
 
             
Total Company
          $ 0  
 
             
 
                Non — Licensed Inventory (Eligible):        
 
               
Available to Sell
          $ 0  
I/Ts:  Dock
            0  
L/C Paid
            0  
Not Paid
            0  
 
             
 
          $ 0  
 
             
 
                Licensed Inventory (Eligible):        
Available to Sell
          $ 0  
I/Ts:  Dock
            0  
L/C Paid
            0  
Not Paid
            0  
 
             
 
          $ 0  
 
             
 
                Total Eligible Licensed Inventory   $ 0  
 
             

 



--------------------------------------------------------------------------------



 



EXHIBIT I
     INVHNDLC
DATE-
* * * * * G-III APPAREL * * * * *
INVENTORY ANALYSIS REPORT FOR LDPCOST VS LCM COST

                                                                             
NET ACT                                                   SEA STYLE DESCRIPTION
INV ON HAND   COST LCM COST     ACT VALUE     LCM VALUE     DIFFERENCE     OPEN
UNITS     OPEN $$     ATS UNITS     ACT ATS $$     LCM ATS $$    
 
                                                                       
GRAND TOTAL
                                                                       
 
                                                                       
RECAP BY DIVISION
                                                                       
 
                                                                       
G-III/BILL BLASS MZ
                                                                       
G-III/BLACK RIVET
                                                                       
G-III/BILL BLASS WO
                                                                       
G-III/JAMSE DEAN
                                                                       
G-III/JNY MENS
                                                                       
G-III/JNY WOOLS
                                                                       
G-III/BEAN JOHN
                                                                       
G-III WOMENS LEATHE
                                                                       
G-III MENS LEATHER
                                                                       
G-III/TIMBERLAND
                                                                       
G-III/J L COLEBROOK
                                                                       
G-III/K C WOMENS OO
                                                                       
G-III/COLE HAAN WOMEN
                                                                       
G-III/K C MENS OOTE
                                                                       
G-III/COLE HAAN MEN
                                                                       
G-III/LICENSING DIV
                                                                       
G-III/HOT-MARKETS
                                                                       
G-III/CLASSICS
                                                                       
G-III/BLACK RIVET M
                                                                       
G-III/SIENA STUDIO
                                                                       
G-III/NINE WEST OUT
                                                                       
SIENA
                                                                       

 



--------------------------------------------------------------------------------



 



Exhibit J
Form of Key Items Report
Please see next page

 



--------------------------------------------------------------------------------



 



G-III Leather Fashions, Inc.
Key Items Report
January 2008
($000)

                                                                               
                      Marvin                         Consolidated     G-III
Leather     G-III HK     Kostroma     Richards     Retail     Global     Wee
Beez  
 
                                                               
1 Accounts Receivable
                                                               
Balance per runs
    0                                                          
Reserve, doubtful accounts
    0                                                          
Reserve, discounts/allowances
    0                                                                
 
    0       0       0       0       0       0       0       0        

                                                      Marvin            
Consolidated     G-III Leather     Richards     Retail  
 
                               
2 Inventory by location
                               
NJ/CT warehouses
    0                          
Public warehouses
    0                          
At sub-contractors (NY/NJ)
    0                          
China
    0                          
Other locations
    0                          
Overhead
    0                          
In-transit
    0                                
 
    0       0       0       0  
Reserve
    0                                
 
    0       0       0       0        

                                                                               
                                      Marvin                             Apparel
            Consolidated     G-III Leather     G-III HK     Kostroma    
Richards     Balihides     Retail     Wee Beez     Group     Brands  
 
                                                                               
3 Accounts Payable
                                                                               
Accounts Payable
    0                                                                          
Accrued Expenses
    0                                                                          
     
Total
    0       0       0       0       0       0       0       0       0       0  
     

 



--------------------------------------------------------------------------------



 



G-III Leather Fashions, Inc.
Key Items Report
January 2008
($000)

                                                                               
      TOTAL     FEB     MAR     APR     MAY     JUN     JUL     AUG-JAN     4  
 
Unshipped orders 1/31/08
                                                                AA  
Andrew Marc Accessories
    0                                                           AD  
AM/Dockers
    0                                                           AL  
AM/Levi’s
    0                                                           AM  
Andrew Marc Mens
    0                                                           AW  
Andrew Marc Womens
    0                                                           CD  
CK Dresses
    0                                                           CM  
CK Mens
    0                                                           CO  
Coldwater Creek
    0                                                           CS  
Calvin Klein Suits
    0                                                           CW  
CK Womens
    0                                                           ED  
Ellen Tracy Dresses
    0                                                           EJ  
Eliza J
    0                                                           EX  
Exsto
    0                                                           HD  
Beyonce
    0                                                           IC  
Industrial Cotton
    0                                                           JH  
Jessica Howard
    0                                                           JW  
Jones Womens
    0                                                           MM  
Marc NY Mens
    0                                                           MR  
Marvin Richards
    0                                                           MW  
Marc NY Womens
    0                                                           PF  
CK Performance
    0                                                           PL  
Private Label
    0                                                           SD  
Sean John Dresses
    0                                                           SJ  
Sean John Mens
    0                                                           SL  
Sean John Sportswear
    0                                                           SW  
Sean John Womens
    0                                                             00    
Womens Leather
    0                                                             01    
Mens Leather
    0                                                             11    
Guess Mens
    0                                                             15    
Tommy Hilfiger
    0                                                             16    
Izod Mens
    0                                                             17    
Kenneth Cole
    0                                                             22    
Guess Womens
    0                                                             26    
Izod Women
    0                                                             33    
Winlit Women
    0                                                             35    
Cole Haan Women
    0                                                             44    
Kenneth Cole Mens
    0                                                             53    
Cole Haan Men
    0                                                             58    
Licensing
    0                                                             62    
Hot Market
    0                                                             66    
Winlit Mens
    0                                                             77    
La Nouvelle
    0                                                             80    
Black Rivet Mens
    0                                                             86    
Studio
    0                                                             88    
Ellen Tracy
    0                                                             9W    
Nine West
    0                                                             99    
Siena /Other
    0                                                                          
     
Total
    0       0       0       0       0       0       0       0                  
     
 
    0                                                          

 



--------------------------------------------------------------------------------



 



G-III Leather Fashions, Inc.
Key Items Report
January 2008
($000)

                                                                               
      TOTAL     FEB     MAR     APR     MAY     JUN     JUL     AUG-JAN        
 
Unshipped orders 1/31/07
                                                                CD  
CK Dresses
    0                                                           CM  
CK Mens
    0                                                           CS  
Calvin Klein Suits
    0                                                           CW  
CK Womens
    0                                                           EX  
Exsto
    0                                                           HD  
Beyonce
    0                                                           JW  
Jones Womens
    0                                                           LM  
London Fog Mens
    0                                                           LW  
London Fog Womens
    0                                                           MR  
Marvin Richards
    0                                                           PL  
Private Label
    0                                                           SJ  
Sean John
    0                                                           SL  
Sean John Sportswear
    0                                                           SW  
Sean John Womens
    0                                                             00    
Womens Leather
    0                                                             01    
Mens Leather
    0                                                             11    
Guess Mens
    0                                                             15    
Tommy Hilfiger
    0                                                             16    
Izod Mens
    0                                                             17    
Kenneth Cole
    0                                                             22    
Guess Womens
    0                                                             26    
Izod Women
    0                                                             33    
Winlit Women
    0                                                             35    
Cole Haan Women
    0                                                             44    
Kenneth Cole Mens
    0                                                             53    
Cole Haan Men
    0                                                             57    
Pacific Trails Mens
    0                                                             58    
Licensing
    0                                                             62    
Hot Market
    0                                                             66    
Winlit Mens
    0                                                             77    
La Nouvelle
    0                                                             80    
Black Rivet Mens
    0                                                             86    
Studio
    0                                                             88    
Ellen Tracy
    0                                                             9W    
Nine West
    0                                                             90    
BCBG
    0                                                             99    
Siena /Other
    0                                                                          
     
Total
    0       0       0       0       0       0       0       0                  
     
 
    0                                                          

 



--------------------------------------------------------------------------------



 



G-III Leather Fashions, Inc.
Key Items Report
January 2008
($000)

                                                                               
                              G-III Leather     G-III HK     G-III Retail    
G-III Brands     Kostroma     Wee Beez     Balihides     Holding     Global    
GIII-Apparel     Richards     Consol     Total  
5 Intercompany balances
                                                                               
                       
G-III Leather
                                                                               
                    0  
G-III HK
                                                                               
                    0  
G-III Retail
                                                                               
                    0  
G-III Brands
                                                                               
                    0  
Kostroma
                                                                               
                    0  
Wee Beez
                                                                               
                    0  
P.T. Balihides
                                                                               
                    0  
Indawa Holding
                                                                               
                    0  
Global International
                                                                               
                    0  
G-III Apparel
                                                                               
                    0  
Marvin Richards
                                                                               
                    0  
Consolidation
                                                                               
                    0        
 
0   0       0       0       0       0       0       0       0       0       0  
    0       0       0        
 
    0

                                                                               
      Jan-08                     Jan-07                     Jan-08              
      Actual                     Prior Year                     Plan            
Sales     GM     GM%     Sales     GM     GM%     Sales     GM     GM%  
6 Divisional Sales and Gross Margin
                                                                       
Womens
                                                                       
Studio
                                                                       
Mens
                                                                       
JL Colebrook
        SEE ATTACHED                                                      
Cole Haan Men’s
                                                                       
Sports Licensing
                                                                       
Kenneth Cole
                                                                       
Sean John
                                                                       
Jones Wools
                                                                       
Nine West
                                                                       
Jones NY
                                                                       
Cole Haan Women’s
                                                                       
Retail
                                                                       
Other
                                                                       
PT Balihides
                                                                       
Other CGS
                                                                             
Total
    0       0               0       0               0       0          
Less: TLC/FLC Adjustment
                                                                             
Total, Net
    0       0               0       0               0       0                

Capital expenditures:
Lease expenditures:
Capital leases, principal
Operating leases, annualized, net of terminations

 



--------------------------------------------------------------------------------



 



Exhibit 7.5
FORM OF LICENSOR CONSENT LETTER1
[NAME AND ADDRESS OF LICENSOR]
 
 
                                                    April 3, 2008
The CIT Group/Commercial Services, Inc., as Agent
11 West 42nd Street
New York, New York 10036
Gentlemen:
     We understand that The CIT Group/Commercial Services, Inc. (“CIT”), certain
other financial institutions (together with CIT, the “Lenders”) and CIT, as
agent for the Lenders (in such capacity, “Agent”) and [G-III Leather Fashions,
Inc.] [J. Percy for Marvin Richards, Ltd.] [CK Outerwear, LLC][A. Marc & Co.,
Inc.] [Andrew & Suzanne Company Inc.] (“Licensee”) are about to enter into or
have entered into an Amended and Restated Financing Agreement and other related
documents (all such documents, as amended, restated, supplemented or otherwise
modified from time to time, the “Loan Documents”) to, inter alia, provide for
the ongoing working capital needs of Licensee. The undersigned has granted
Licensee the right to use the [define licensed Trademarks and other IP] and
distribute the [describe products] (herein, the “Products”) pursuant to the
[name of agreement] by and between the undersigned and Licensee dated ________
__, 200_ (as amended, restated, supplemented or otherwise modified from time to
time, the “Agreement”), in the territories set forth in the Agreement. All
capitalized terms not otherwise defined herein shall have the meaning given to
them in the Loan Documents.
     In order to induce the Lenders to grant financial accommodations to
Licensee, the undersigned hereby acknowledges that in connection with the
exercise of your rights under the Loan Documents with respect to the Products,
you shall be entitled to the benefit of all of the rights of Licensee under the
Agreement. In addition to those rights, in the event of an Event of Default
under the Loan Documents or if the Agreement is terminated for any reason
whatsoever (notice of which termination will be promptly given by the
undersigned to Agent) the undersigned consents to the sale by Agent of the
Products which are subject to Agent’s security interests, with all tags, labels,
wrapping and packaging material and any other indicia of the Products, in each
case subject to the terms of the Agreement. Agent shall not be liable for the
payment of any royalties or other license fees on the sale of Products to the
extent such Products are not sold by Agent (such royalties and license fees to
remain the obligation of Licensee), but Agent shall be liable for the payment of
any royalties or other license fees under the Agreement on the sale of Products
to the extent such Products are sold by Agent.
 

1   This is a form that may need to be modified to conform to a specific license
agreement

 



--------------------------------------------------------------------------------



 



     The undersigned recognizes and acknowledges that any claim or claims that
Agent has or may hereafter have against the inventory or other property of
Licensee by virtue of the aforementioned Loan Documents is superior to any lien
or claim of any nature which the undersigned now has or may hereafter have on
such inventory or other property of Licensee by statute, agreement or otherwise.
     Agent and/or Lenders may, without affecting the validity of this consent,
extend the terms of payment of any indebtedness of Licensee to Agent and/or
Lenders or alter the performance of any of the terms and conditions of the Loan
Documents, without the consent of the undersigned and without giving notice
thereof to the undersigned.
     The undersigned hereby acknowledges that no event of default exists under
the Agreement which would entitle the undersigned to terminate the Agreement at
the present time and if any such event should occur, the undersigned will
promptly notify Agent and Agent shall, simultaneously with Licensee, have the
same time period as Licensee under the Agreement within which to cure such
default or cause Licensee to cure such default.
[SIGNATURE PAGE FOLLOWS]

 



--------------------------------------------------------------------------------



 



     This consent shall inure to the benefit of successors and assigns of Agent
and shall be binding upon the heirs, personal representatives, successors and
assigns of the undersigned.

            Very truly yours,

[NAME OF LICENSOR]
      By:           Name:           Title:        

          Consented and Agreed to by:

[G-III Leather Fashions, Inc.]
[J. Percy for Marvin Richards, Ltd.]
[CK Outerwear, LLC]
[A. Marc & Co., Inc.]
[Andrew & Suzanne Company Inc.]
      By:           Name:           Title:          

 



--------------------------------------------------------------------------------



 



Exhibit 7.6
[FORM OF] LANDLORD’S WAIVER AND CONSENT
NAME OF RECORD OWNER OF REAL PROPERTY: ______________________ (“Landlord”)
ADDRESS OF REAL PROPERTY: ________________________________ (the “Premises”)
     WHEREAS, Landlord is the owner of the Premises, and represents that
Landlord has or is about to enter into a lease transaction (the “Lease”) with
[G-III Leather Fashions, Inc.] [J. Percy for Marvin Richards, Ltd.] [CK
Outerwear, LLC][A. Marc & Co., Inc.][Andrew & Suzanne Company Inc.] (“Borrower”)
pursuant to which Borrower has or will acquire a leasehold interest in all or a
portion of the Premises; and
     WHEREAS, The CIT Group/Commercial Services, Inc. (“CIT”), certain financial
institutions (including CIT, the “Lenders”) and CIT, as Agent for the Lenders
(in such capacity, “Agent”) have or are about to enter into a financing
transaction with Borrower and related companies (collectively with Borrower,
individually and collectively, the “Company”); to secure such financing, each
Company has granted to Agent for the benefit of Lenders a security interest and
lien in the tangible and intangible personal property of such Company,
including, without limitation, goods, inventory, machinery and equipment,
together with all additions, substitutions, replacements and improvements to,
and the products and proceeds of the foregoing (collectively, the “Collateral”);
and
     WHEREAS, all or a portion of the Collateral may from time to time be
located at the Premises or may become wholly or partially affixed to the
Premises;
     NOW THEREFORE, in consideration of any financial accommodation extended by
Agent and/or Lenders to Company at any time, and other good and valuable
consideration the receipt and sufficiency of which Landlord hereby acknowledges,
Landlord hereby agrees as follows:
     1. A true and correct copy of the Lease is attached hereto as Exhibit A.
The Lease is in full force and effect and Landlord is not aware of any existing
default under the Lease.
     2. The Collateral may be stored, utilized and/or installed at the Premises
and shall not be deemed a fixture or part of the real estate but shall at all
times be considered personal property, whether or not any of the Collateral
becomes so related to the real estate that an interest therein arises under real
estate law.
     3. Until such time as the obligations of Company to Agent and/or Lenders
are paid in full, Landlord disclaims any interest in the Collateral, and agrees
not to distrain or levy upon any of the Collateral or to assert any claim
against the Collateral for any reason.
     4. Agent or its representatives may enter upon the Premises at any time to
inspect or remove the Collateral, and may advertise and conduct public auctions
or private sales of the Collateral at the Premises, in each case without
liability of Agent to Landlord; provided however,

 



--------------------------------------------------------------------------------



 



that Agent shall promptly repair, at Agent’s expense, any physical damage to the
Premises actually caused by said removal by Agent. Agent shall not be liable for
any diminution in value of the Premises caused by the absence of Collateral
actually removed or by any necessity of replacing the Collateral.
     5. Landlord shall not interfere with any sale of the Collateral, by public
auction or otherwise, conducted by or on behalf of Agent on the Premises.
     6. Landlord agrees to provide Agent with written notice of any default or
claimed default by Borrower under the Lease, and prior to the termination of the
Lease, to permit Agent the same opportunity to cure or cause to be cured such
default as is granted Borrower under the Lease, provided, however that Agent
shall have at least ten (10) days following receipt of said notice to cure such
default. Landlord will permit Agent to remain on the Premises for a period of up
to ninety (90) days following receipt by Agent of written notice from Landlord
that Landlord is in possession and control of the Premises, has terminated the
Lease and is directing removal of the Collateral, subject, however, to the
payment to Landlord by Lender of the basic rent due under the Lease for the
period of occupancy by Agent, pro-rated on per diem basis determined on a 30 day
month. Agent’s right to occupy the Premises under the preceding sentence shall
be extended for the time period Agent is prohibited from selling the Collateral
due to the imposition of the automatic stay by the filing of bankruptcy
proceedings by or against any Company. Agent shall not assume nor be liable for
any unperformed or unpaid obligations of Borrower under the Lease.
     7. This waiver shall inure to the benefit of Agent, its successors and
assigns and shall be binding upon Landlord, its heirs, assigns, representatives
and successors.
     8. All notices to Agent hereunder shall be in writing, sent by certified
mail, and shall be addressed to Agent at the following address: 11 West 42nd
Street, New York, New York 10036.
Dated this 2nd day of April, 2008.

                      Witnessed By:     LANDLORD:  
 
                   
By:
    By:    
 
Name:         Name:    
 
Title:         Title:    

 



--------------------------------------------------------------------------------



 



             
STATE OF ________________
    )      
 
    :     ss.:
COUNTY OF _______________
    )      

     On the _______ day of __________, 2008, before me personally came
____________ to me known, who, being by me duly sworn did depose and say that
s/he is the ____________ of __________________________, the corporation and
landlord described in and which executed the above instrument; and that s/he
signed her/his name thereto by order of the board of directors of said
corporation.

                       Notary Public           

 



--------------------------------------------------------------------------------



 



         

EXHIBIT A
[COPY OF LEASE]

 



--------------------------------------------------------------------------------



 



Schedule 1.1 (a)

              IDB Leasing Inc. 511   IDB Leasing Inc. 511     Fifth Avenue New  
Fifth Avenue New Lender   York, NY 10017   York, NY 10017
Master lease schedule
  #003   #004
Amount Outstanding
  $128,550.33   $497,461.86
End of Term
  August 31, 2007   September 28, 2008
Description of Equipment
  Computer hardware   Leasehold improvements

 



--------------------------------------------------------------------------------



 



Schedule 1.1(b) Description of Real Estate
     G-III Leather Fashions, Inc.
Lease dated February 1, 2003 between 345 W. 37* Corp. (Lessor) and G-III Leather
Fashions, Inc. (Lessee) (and amendment) for premises located at 341-345 W. 37th
Street, New York, NY 10018.
Lease agreement dated January 31, 1994 between 500-512 Seventh Avenue Limited
Partnership, (Lessor) and G-III Leather Fashions, Inc. (Lessee) (and amendment)
for premises located on the 33rd floor of 512 Seventh Avenue, New York, NY
10018.
Agreement of Sublease dated December 17, 2003 between Loan Pricing Corporation
(Sublessor) and G-III Leather Fashions, Inc. (Lessee) (and amendments) for
premises located at 500-506 Seventh Avenue, New York, NY 10018.
Agreement of Lease dated June 1993, between 500-512 Seventh Avenue Limited
Partnership (Lessor) and G-III Leather Fashions, Inc. (Lessee) (and amendment)
for premises located on the 34th and 35th floor of 512 Seventh Avenue, New York,
NY 10018.
Lease dated September 21, 1993 between Hartz Mountain Associates (Lessor) and
G-III Leather Fashions, Inc. (Lessee) (and subsequent Modification Agreements
1-4) for premises located at 1000 Secaucus Road, Secaucus, NJ 07094.
     J. Percy for Marvin Richards, Ltd.
Lease dated July 6, 2001 between Heller Family LLC (Lessor) and J. Percy for
Mandn Richards, Ltd. (Lessee) for premises located at 275 Mill Road, Edison, NJ
08837.
Agreement of Lease dated March 1998 between 500-512 Seventh Avenue Associates
(Lessor) and J. Percy for Marvin Richards, Ltd. (Lessee) (and amendment) for
premises located on the 10th floor of 512 Seventh Avenue, New York, NY 10018.
Agreement of Lease dated November 25, 2003 between 500-512 Seventh Avenue
Associates (Lessor) and J. Percy for Marvin Richards, Ltd. (Lessee) (and
amendments) for premises located on the 24th floor of 512 Seventh Avenue, New
York, NY 10018.
     CK Outerwear. LLC
No real property leases.

-2-



--------------------------------------------------------------------------------



 



Schedule 1.1(c) Existing Bankers Acceptances
None.

-3-



--------------------------------------------------------------------------------



 



Schedule 1.1(d) Commercial Letters of Credit

                          Letter of Credit       Issue       Available Number  
Beneficiary   Date   Expiry Date   Amount   64088194    
ANHUI TECHNOLOGY IMP. AND EXP.
  Jun 17, 2005   Sep 7, 2005   $ 346,532.00     64088235    
APOLLO INTERNATIONAL LTD.
  Jun 29, 2005   Jul 30, 2005     48,166.50     64088236    
APOLLO INTERNATIONAL LTD.
  Jun 29, 2005   Aug 15, 2005     55,206.70     64088092    
APOLLO INTERNATIONAL LTD.
  May 16, 2005   Jun 30, 2005     45,850.00     64088098    
APOLLO INTERNATIONAL LTD.
  May 17, 2005   JullO, 2005     64,499.20     64088163    
ASIA UNITED GARMENT
MANUFACTURING
  Jun 6, 2005   Aug 15, 2005     324,283.20     64088164    
ASIA UNITED GARMENT
MANUFACTURING
  Jun 6, 2005   Jul 15, 2005     66,300.00     64088169    
CARNIVAL INDUSTRIAL
CORPORATION
  Jun 6, 2005   Aug 15, 2005     337,510.32     64088233    
CHATHAM INDUSTRIES LTD.
  Jun 27, 2005   Aug 12, 2005     216,192.65     64088126    
CHATHAM INDUSTRIES LTD.
  May 24, 2005   Jul 30, 2005     239,750.20     64088185    
CHATHAM INDUSTRIES LTD.
  Jun 16, 2005   Jul 13, 2005     172,632.35     64088090    
CHINA TUHSU SUNRY
DEVELOPMENT
  May 12, 2005   Jun 30, 2005     111,800.00     64088219    
CLTPORT TRADING LTD.
  Jun 27, 2005   rAuR 15, 2G05     112,238.00     64088240    
CLIPORT TRADING LTD.
  Jun 29, 2005   Aug 15, 2005     51,480.00     64088162    
CLTPORT TRADFNG LTD.
  Jun 6, 2005   Jul 25, 2005     23,700.00     64088145    
COMUS INTERNATIONA!. CO., LTD.
  Jun 2, 2005   Jul 15, 2005     40,553.00     64088142    
CONCERIA SAN GIULIANO
  Jun 1, 2005   Jul 15, 2005     18,392.85     64088214    
CSJ CORPORATION
  Jun 22, 2005   Jul 17, 2005     27,903.60     64088215    
CS J CORPORATION
  Jun 22, 2005   Jul 15, 2005     18,900.00     64088246    
CSJ CORPORATION
  Jun 30, 2005   Aug 30, 2005     139,949.10     64088227    
DAE HO TEXTILE CO, LTD.
  Jun 27, 2005   Jul 20, 2005     30,138.00     64088248    
DAE HO TEXTILE CO, LTD.
  Jul 5, 2005   Aug 15, 2005     310,340.00     64088141    
DALIAN HATLONG GARMENT CO, LTD.
  Jun 1, 2005   Jul 25, 2005     156,352.40     64088140    
DERKON DERIVE
KONFEKSIYON SANAYI
  Jun 1, 2005   Jul 30, 2005     25,000.00     64088189    
DK GARMENT KOREA
  Jun 16, 2005   Aug 2, 2005     120,638.66     64088200    
DK GARMENT KOREA
  Jun 17, 2005   Aug 2, 2005   $ 254,459.91     64088179    
EXCELLENT JADE LIMITED
  Jun 9, 2005   Jul 11, 2005     46,330.25  

-4-



--------------------------------------------------------------------------------



 



                          Letter of Credit       Issue       Available Number  
Beneficiary   Date   Expiry Date   Amount   64088097    
KENTEX (ORIENT) ENTERPRISES LTD.
  May 17, 2005   Jul 15, 2005     86,655.00     64088203    
KENTEX (ORIENT) ENTERPRISES LTD.
  Jun 17, 2005   Jul 15, 2005     361,273.80     64088132    
MARSLAND INDUSTRIES LTD.
  May 26, 2005   Aug 15, 2005     329,486.40     64088204    
MARSLAND INDUSTRIES LTD.
  Jun 21, 2005   Aug 5, 2005     45,700.00     64088244    
MINGO INTERNATIONAL LIMITED
  Jun 30, 2005   Aug 15, 2005     826,897.58     64088137    
MINGO INTERNATIONAL LIMITED
  Jun 1, 2005   Jul 15, 2005     38,987.60     64088138    
MINGO INTERNATIONAL LIMITED
  Jun 1, 2005   Jul 15, 2005     102,445.20     64088174    
NANJING HOLYTON IMPORT AND
EXPORT
  Jun 8, 2005   Jul 30, 2005     40,860.00     64088175    
NANJING HOLYTON IMPORT AND
EXPORT
  Jun 8, 2005   Aug 10, 2005     71,559.20     64088195    
NANJING NICE GATN(HG) GARMENT CO.
  Jun 17, 2005   Jul 15, 2005     15,372.90     64088250    
NANJING NICE GAIN(HG) GARMENTS CO.
  Jul 7, 2005   Aug 15, 2005     59,017.40     64088160    
NANJING NICE GAIN(HG) GARMENTS CO.
  Jun 6, 2005   Aug 29, 2005     67,001.00     64088161    
NANJING NICE GAIN(HG) GARMENTS CO.
  Jun 6, 2005   Aug 30, 2005     392,290.20     64088182    
NANJING NICE GAIN(HG) GARMENTS CO.
  Jun 13, 2005   Sep 15, 2005     501,364.50     64088191    
OH KWANG TRADING CO.
  Jun 16, 2005   Aug 15, 2005     184,076.00     64088232    
OUTFIT WORKSHOP LTD.
  Jun 27, 2005   Jul 30, 2005     532^566^27     64088065    
OUTFIT WORKSHOP LTD.
  Apr 22, 2005   Jul 15, 2005     43,444.96     64088106    
OUTFIT WORKSHOP LTD.
  May 20, 2005   Jul 15, 2005     80,592.00     64088109    
OUTFIT WORKSHOP LTD.
  May 20, 2005   Aug 5, 2005     1,683,554.40     64088110    
OUTFIT WORKSHOP LTD.
  May 20, 2005   Jul 15, 2005     704,239.20     64088133    
OUTFIT WORKSHOP LTD.
  May 26, 2005   Aug 10, 2005     84,503.20     64088134    
OUTFIT WORKSHOP LTD.
  May 26, 2005   Aug 10, 2005     148,060.20     64088149    
OUTFIT WORKSHOP LTD.
  Jun 2, 2005   Jul 15, 2005     78,263.25     64088150    
OUTFIT WORKSHOP LTD.
  Jun 2, 2005   Jul 25, 2005     789,212.08     64088237    
P AND G ENTERPRISES PVT. LTD.
  Jun 29, 2005   Aug 15, 2005     13,920.00     64088231    
POONG IN TRADING CO., LTD.
  Jun 27, 2005   Aug 15, 2005     157,691.40     64088096    
POONG FN TRADING CO., LTD.
  May 16, 2005   Jul 15, 2005   $ 561,116.20     64088156    
QTNGDAO DEBAO LEATHER
PRODUCTION
  Jun 6, 2005   Jul 15, 2005     132,540.00  

-5-



--------------------------------------------------------------------------------



 



                          Letter of Credit       Issue       Available Number  
Beneficiary   Date   Expiry Date   Amount   64088068    
SNOW COAST INC.
  May 3, 2005   Jul 5, 2005     104.236.80     64088103    
SNOW COAST ENC.
  May 18, 2005   Jul 15, 2005     131,748.00     64088155    
SNOW COAST INC.
  Jun 6, 2005   Aug 15, 2005     450,103.51     64088157    
SNOW COAST INC.
  Jun 6, 2005   Aug 20, 2005     37,598.40     64088158    
SNOW COAST INC.
  Jun 6, 2005   Aug 15, 2005     18,000.00     64088159    
SNOW COAST INC.
  Jim 6, 2005   Aug 30, 2005     279,040.80     64088168    
SOOHYUN TRADING CO., LTD.
  Jun 6, 2005   Jul 15, 2005     28,220.40     64088104    
STIG JIANGSU MACHINERY IMP. AND
  May 18, 2005   Jul 25, 2005     288,229.35     64088243    
SUMEC TEXTILE AND
LIGHT INDUSTRY
  Jun 30, 2005   Aug 5, 2005     26,611.20     64088052    
SUMEC TEXTILE AND
LIGHT INDUSTRY
  Apr 21, 2005   Jul 15, 2005     214,920.40     64088053    
SUMEC TEXTILE AND
LIGHT INDUSTRY
  Apr 21, 2005   Jul 15, 2005     14,142.24     64088072    
SUNMYONG APPAREL INC.
  May 3, 2005   Jun 22, 2005     217,192.00     64088186    
SUNMYONG APPAREL INC.
  Jun 16, 2005   Jul 15, 2005     59,245.20     64088205    
SUNMYONG APPAREL INC.
  Jun 21, 2005   Jul 30, 2005     523,922.00     64088216    
SYNPLUS, INC.
  Jun 27, 2005   Jul 20, 2005     70,300.00     64088208    
TIANJIN GMT IMP AND
EXP INC
  Jun 22, 2005   Aug 30, 2005     46,173.80     64088223    
TOSCANO INTERNATIONAL TRADING CO.
  Jun 27, 2005   Aug 10, 2005     46,995.60     64088224    
TOSCANO INTERNATIONAL TRADING CO.
  Jun 27, 2005   Jul 30, 2005     145,566.00     64088112    
TOSCANO INTERNATIONAL TRADING INC.
  May 23, 2005   Jul 10, 2005     239,095.80     64088129    
TOSCANO INTERNATIONAL TRADING CO.
  May 26, 2005   Jul 12, 2005     42,585.00     64088165    
TOSCANO INTERNATIONAL TRADING CO.
  Jun 6, 2005   Jul 15, 2005     25,344.00     64088180    
TOSCANO INTERNATIONAL TRADING CO.
  Jun 9, 2005   Aug 25, 2005     25,658.00     64088234    
TRIAM INTERNATIONAL
LIMITED
  Jun 27, 2005   Aug 3, 2005     241,569.67     64088245    
TRIAM INTERNATIONAL
LIMITED
  Jun 30, 2005   Aug 3, 2005   $ 105,700.00     64088136    
TRIAM INTERNATIONAL
LIMITED
  Jun 1, 2005   Jun 30, 2005     108.00  

-6-



--------------------------------------------------------------------------------



 



1197800.1/MSai 1542/056

                                  Letter of       Issue   Expiry   Available
Credit Number   Beneficiary   Date   Date   Amount   64088119    
ZHEJIANG WARMTHIA LEATHER AND FUR
  May 23, 2005   Jun 30, 2005     150,774.50     64088218    
ZHEJIANG WARMTHIA LEATHER AND FUR
  Jun 27, 2005   Aug 16, 2005     156,832.60  

Standby Letters of Credit

                                  Letter of       Issue   Expiry   Available
Credit Number   Beneficiary   Date   Date   Amount   64146849    
WOORIBANK
    04/01/2005       11/30/2005     $ 1,500,000.00     00113176    
HARTZ MOUNTAIN ASSOCIATES
    03/31/2007       02/28/2006       151,622.50  

Airway Releases

          Instrument No.   Outstanding Amount
00000068006805
  $ 940.00  
00000068007004
    10,947.20  
00000068007052
    14,091.00  
00000068007067
    3,015.00  
00000068007069
    3,660.00  
00000068007137
    14,141.40  
00000068007169
    1,656.00  

1197800.1/MSC/l 1542/056

-7-



--------------------------------------------------------------------------------



 



Schedule 1.1(e) Excluded Subsidiaries
Indawa Holding Coip.
Global Apparel Sourcing, Ltd.
Siena Leather Ltd.

-8-



--------------------------------------------------------------------------------



 



Schedule 7.1(b) Companies and Collateral Information
     G-III Leather Fashions, Inc.
Full legal name: G-III Leather Fashions, Inc.
State of Incorporation: New York
Tax I.D. No.: 13-2766681
New York does not issue state organization identification numbers.
Chief executive office address: 512 Seventh Avenue New York, NY 10018
Locations of all Collateral:
Leather Skins Inventory:
Qingdao Cherry Leather Garments Co., Ltd. Xinjiekou, Qingdao
Special Economic Zone Huangdao Area, Qingdao, China
G-HI Distribution Center (G-III Entity)
1000 Secaucus Road, S NJ 07094
Jade Fashion
153 Kossuth Street, Newark, NJ 07105
Jeffco./Distribution Solutions, Inc.
422 Ave. P, Newark, NJ 07105
Beantown
45 Walter Street, Hyde Park, MA 02136
     J. Percy for Marvin Richards, Ltd.
Full legal name: J. Percy for Marvin Richards, Ltd.
State of Incorporation: New York
Tax ID. No.: 13-3270555
New York does not issue state organization identification numbers.
Cliief executive office address: 512 Seventh Avenue New York, NY 10018
Locations of all Collateral:
Capital Style, SA Zona Franca Industrial Santiago,
Dominican Republic
Contex — Drouihba

-9-



--------------------------------------------------------------------------------



 



Schedule 7.1(f) Environmental Matters
None.

-10-



--------------------------------------------------------------------------------



 



Schedule 7.1(i) Taxes
None.

-11-



--------------------------------------------------------------------------------



 



Schedule 7.1(j) ERISA
None.

-12-



--------------------------------------------------------------------------------



 



Schedule 7.1(k) Labor Matters
None.

-13-



--------------------------------------------------------------------------------



 



Schedule 7.5 Licensor Consent Letters
Kenneth Cole NY/Reaction Kenneth Cole
Nine West
Cole Haan
Jones New York/Jones NY Collection
Sean John
Cece Cord
IZOD
House of Dereon
National Football League
National Basketball Association
Major League Baseball
National Hockey League
NHL Canada
Hardwood Classics
Collegiate Licensing Company
CLC/The Yard

-14-



--------------------------------------------------------------------------------



 



Louisville Slugger
United States Tennis Association
NASCAR
World Poker Tour
Guess (Ladies’)
Guess (Men’s)

-15-



--------------------------------------------------------------------------------



 



Schedule 7.6 Landlord Waivers
Landlord Waivers
Landlord: G-III Distribution Center (G-III Entity)
Warehouse Address: 1000 Secaucus Road, Secaucus, NJ 07094
Landlord: Heller Family L.L.C.
Warehouse Address: 275 Mill Road, Edison, NJ 08837
Warehouse Waivers
Landlord: Jade Fashion
Warehouse Address: 153 Kossuth Street, Newark, NJ 07105
Landlord: Impac
Warehouse Address: 809 E. 236 St., Carson, CA 90745
Landlord: Dynamic Distribution Services
Warehouse Address: 200 Central Avenue, S. Keamy, NJ 07306
Landlord: Beantown
Warehouse Address: 45 Walter Street, Hyde Park, MA 02136
Landlord: Jeffco./Distribution Solutions, Inc.
Warehouse Address: 422 Ave. P, Newark, NJ 07105
Landlord: Pacific Terminals (Public Warehouse)
Warehouse Address: 3480 W. Marginal Way SW, Seattle, WA 98106
Landlord: A&P Designs, Inc.
Warehouse Address: 436 Ferry Street, Newark, NJ 07105
Landlord: T.A. Services
Warehouse Address: 900 Passaic Avenue, E. Newark, NJ 07029
Landlord: Yiannis Furs, Inc.
Warehouse Address: 259 West 30th Street, New York, NY 10001

-16-